
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.39



LICENSING AGREEMENT

BY AND BETWEEN

GILEAD WORLD MARKETS, LIMITED

AND

GLAXO GROUP LIMITED


April 26, 2002


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------




Table of Contents


 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS   1   1.1   "Administrative Protection"   1   1.2  
"ADV"   2   1.3   "Affiliate"   2   1.4   "Certificate of Pharmaceutical
Product"   2   1.4   "China"   2   1.5   "Class I Certification"   2   1.6  
"Class II Certification"   2   1.7   "Clinical Development Committee"   2   1.9
  "Clinical Supply Agreement"   2   1.8   "Commercial Launch"   2   1.9  
"Commercialization Plan"   2   1.12   "Commercial Supply Agreement"   3   1.10  
"Commercialize"   3   1.11   "Committee"   3   1.12   "Confidential Information"
  3   1.13   "Contract Revenue Term"   3   1.14   "Control"   3   1.15   "CPMP"
  3   1.17   "Current Gilead Trials"   3   1.18   "Current INDs"   4   1.16  
"Current Pediatric Product"   4   1.19   "Current Product"   4   1.20  
"Diligent Efforts"   4   1.21   "Distributor"   4   1.22   "Dollar"   4   1.26  
[ * ]   4   1.27   [ * ]   4   1.25   "EMEA"   4   1.29   "Exclusivity"   4  
1.26   "FDA"   5   1.31   "Full Exclusivity"   5   1.28   "Gilead Know-How"   5
  1.29   "Gilead Marks"   5   1.31   "Gilead Patent"   5   1.30   "Gilead
Product Marks"   5   1.32   "Gilead Technology"   5   1.33   "Gilead Territory"
  5   1.34   "GSK Development Plan"   5   1.35   "GSK Know-How"   5   1.37  
"GSK Patent"   5   1.36   "GSK Product Marks"   6   1.38   "GSK Technology"   6
  1.39   "GSK Territory"   6   1.40   "HBV"   6   1.41   "HBV Indication"   6  
1.46   "Higher Rate"   6

i

--------------------------------------------------------------------------------

  1.42   "IND"   6   1.43   "Infringement"   6   1.44   "IOCB/Rega License"   6
  1.45   "Joint Committee"   6   1.46   "Joint Invention"   6   1.47   "Joint
Patent"   6   1.53   "Key Gilead Personnel"   6   1.48   "Know-How"   6   1.49  
"Licensed Indication"   7   1.50   "Licensed Product"   7   1.57   "Limit"   7  
1.51   "Loss"   7   1.59   "Lower Rate"   7   1.52   "Major GSK Country"   7  
1.53   "Marketing Authorization Application"   7   1.54   "Marketing Committee"
  7   1.55   "NDA"   7   1.56   "Net Sales"   7   1.65   "Non-Exclusivity"   8  
1.57   "Other Clinical Trial Agreements"   8   1.58   "Other Formulation"   8  
1.59   "Other Indication"   8   1.60   "Other Licensee"   8   1.61   "Other
Sales"   8   1.62   "Patent"   8   1.63   "Permitted Sublicensee"   9   1.64  
"Phase III Clinical Trial"   9   1.65   "Phase IIIB Clinical Trial"   9   1.66  
"Phase IV Clinical Trial"   9   1.67   "Price Approval"   9   1.68   "Product
Labeling"   9   1.69   "Promotional Materials"   9   1.70   "Regulatory
Approval"   9   1.71   "Regulatory Authority"   9   1.72   "Royalty Term"   10  
1.82   "Semi-Exclusivity"   10   1.73   "Substitutable"   10   1.84  
"Substitutable ADV Product"   10   1.75   "Term"   11   1.76   "Territory"   11
  1.77   "Third Party"   11   1.78   "Third Party Royalties"   11   1.79  
"Valid Claim"   11 ARTICLE 2   MANAGEMENT   11   2.1   General   11   2.2  
Joint Committee   11     (a)   Formation   11     (b)   Specific
Responsibilities   12

ii

--------------------------------------------------------------------------------

  2.3   Clinical Development Committee   12     (a)   Formation   12     (b)  
Specific Responsibilities of the Clinical Development Committee   12   2.4  
Marketing Committee   13     (a)   Formation   13     (b)   Specific
Responsibilities of the Marketing Committee   13   2.5   General Committee
Membership, Authority and Procedures   14     (a)   Membership   14     (b)  
Meetings   14     (c)   Limited Authority   15     (d)   Decision-Making   15  
  (e)   Meeting Agendas   15     (f)   Information Sharing Between Committees  
15   2.6   Project Coordinators   15   2.7   Collaboration Guidelines   16    
(a)   General   16     (b)   Independence   16     (c)   [ * ]   16 ARTICLE 3  
DEVELOPMENT   17   3.1   Current Status; Overview   17   3.2   Gilead
Development   18   3.3   GSK Development and Plan   18     (a)   Responsibility
  18     (b)   Initial Plan   18     (c)   Updates   18     (d)   Compassionate
Use/Expanded Access Program   20   3.4   GSK Activities   20   3.5   Gilead
Development of Other Formulations and Other Indications   20     (a)   General  
20     (b)   Notices and Information Regarding Other Formulations and Other
Indications   20     (c)   Negotiation   21     (d)   [ * ] with Respect to
Substitutable Formulations of ADV   21     (e)   Gilead Activities with Respect
to Different Chemical Entities   22   3.6   GSK Development of Other
Formulations and Indications   23   3.7   Specific Responsibilities of the
Clinical Development Committee during Development   23   3.8   Site of
Activities   23 ARTICLE 4   REGULATORY   24   4.1   Current Status   24   4.2  
Certificate of Pharmaceutical Products; GSK Marketing Authorization Applications
and Regulatory Approvals   24   4.3   GSK Access to Gilead Know-How   25     (a)
  Regulatory Data   25     (b)   Form of Transfer; Items not Transferred   26  
  (c)   Other Licensee Permission and Know-How   27     (d)   GSK Use of
Know-How   27     (e)   Gilead Regulatory Filings   27     (f)   Costs   27

iii

--------------------------------------------------------------------------------

  4.4   Gilead Access to GSK Know-How and Filings   27     (a)   Provision to
Gilead   27     (b)   Sublicensee Permission; Transferability to Sublicensees  
28   4.5   Adverse Event Reporting   28   4.6   Communications   28   4.7  
Applications for Regulatory Exclusivity   28   4.8   Recalls and Voluntary
Withdrawals   29   4.10   Impermitted Regulatory Filings   30   4.11   No
Harmful Actions   30   4.11   Additional Information and Uses of Information  
30   4.12   Gilead Transition Assistance   31     (a)   Initial   31     (b)  
Extended   31     (c)   Additional   31     (e)   [ * ]   33     (f)   Mechanics
  34   5.1   Commercialization   34   5.2   Commercialization Plan   34   5.3  
Promotional Materials   36   5.4   Training of Sales Force   37   5.5  
Compliance   37   5.6   Product Trademarks   37   5.7   No Misappropriation   38
  5.8   Use of Distributors   38 ARTICLE 6   DILIGENCE   38   6.1   Clinical
Development Diligence   38     (a)   Level of Effort   38     (b)   Timetable  
38   6.2   Regular Reports on Development Activities   39   6.3  
Commercialization Diligence   39     (a)   Level of Efforts   39     (b)   Time
to Launch Licensed Product   39   6.4   Non-diligence   39     (a)   Special
Meeting of Collaboration Committee   39     (b)   Supplemental Plan   40     (c)
  Non-Limitation of Remedies   40 ARTICLE 7   LICENSES   41   7.1   Patent
Licenses to GSK   41   7.2   Patent Licenses to Gilead   41   7.3   Know-How
License to GSK   41   7.4   Know-How License to Gilead   41   7.5   Clinical
Scope   42   7.6   Trademark License   42     (a)   Limited License for Gilead
Marks   42     (b)   Licensed Gilead Product Marks   42     (c)   Standards for
Using the Marks   42   7.7   Third-Party Technology   43   7.8   Sublicensed
Technology   43   7.9   Grants Back   44   7.10   Sublicensing by GSK   44

iv

--------------------------------------------------------------------------------

  7.11   Use of Patents and Know-How   44   7.12   Cross-Territory Sales   44  
7.13   Exclusivity Commitment   45   7.14   Right Relating to the HBV Indication
  46   7.15   No Implied Licenses   48 ARTICLE 8   MANUFACTURE AND SUPPLY   48  
8.1   Supply by Gilead   48   8.2   GSK Manufacturing Right   48   8.3  
Clinical Supply Agreement   48   8.4   Commercial Supply Agreement   49   8.5  
Consistency   51   8.6   Additional Products   51 ARTICLE 9   COMPENSATION   51
  9.1   License Fee   51   9.2   Milestone Payments   51   9.3   Royalty on Net
Sales   53     (a)   Rates   53     (b)   [ * ]   53     (c)   Assumption
Relating to Royalty Tier   54     (b)   Term   54     (c)   Payment for
Non-Patent Benefits   54     (d)   Example Calculation   55     (e)   Quarterly
Payments and Reconciliation   55     (f)   Cross-Border Sales   56     (i)  
Korea and Taiwan   56   9.4   Contract Revenue on [ * ]   57     (a)   Rate   57
    (b)   Term   57     (c)   [ * ]   57   9.5   Annual Exclusivity
Determination With Respect to China   58   9.5   Combination and Bundled
Products   59     (a)   Combination Products   59     (b)   Bundled Products  
59   9.7   Other Payments by Distributors and Permitted Sublicensees   59   9.7
  Third-Party Royalties and Other Payments   60   9.8   Royalty Payments and
Reports   60   9.9   Taxes   60   9.10   Blocked Currency   61   9.11   Foreign
Exchange   61   9.12   Payments to or Reports by Affiliates   61   9.13   Late
Payments   61   9.14   Accounting   61   9.15   Third Party Licenses   62   9.17
  Compulsory Licenses   62 ARTICLE 10   INTELLECTUAL PROPERTY   63   10.1  
Ownership of Inventions   63   10.2   Prosecution of Patents   63     (a)  
Gilead Patents   63     (b)   GSK Patents   63     (c)   Joint Patents   63

v

--------------------------------------------------------------------------------

    (d)   ADV Patents   64     (e)   Administrative Protections   64   10.3  
Patent Term Extensions   65   10.4   Non-Patent Regulatory Exclusivity   65  
10.5   Infringement of Patents by Third Parties   65     (a)   Notification   65
    (b)   Infringement of Gilead Patents   66     (c)   Joint Patents   66    
(d)   Infringement of GSK Patents Outside the GSK Territory by Competitive
Product Infringement   66     (e)   Other Infringement of GSK Patents   67    
(f)   Settlement   67     (g)   Allocation of Proceeds   67   10.6  
Infringement of Third Party Rights   68     (a)   Notice   68     (b)   Defense
  68     (c)   Settlement   68   10.7   Patent Marking   68   10.8   Selection
and Registration of Product Trademarks   68   10.9   Infringement of Trademarks
by Third Parties   68   10.10   Patent Oppositions   69     (a)   Third-Party
Patent Rights   69     (b)   Parties' Patent Rights   69     (c)  
Noncontravention   69 ARTICLE 11   REPRESENTATIONS AND WARRANTIES   70   11.1  
Mutual Representations and Warranties   70     (a)   Corporate Existence and
Power   70     (b)   Authority and Binding Agreement   70     (c)   No Conflict
  70     (d)   Regulatory Data   70     (e)   No Misappropriation   70     (f)  
No Debarment   70     (g)   Rights in Technology   70   11.2   Gilead   71    
(a)   Non-Infringement of Gilead Technology by Third Parties   71     (b)  
Non-infringement of Third Party Rights   71     (c)   Claims   71     (d)   Due
Diligence   71   11.3   Disclaimer   71   11.4   No Other Representations   71
ARTICLE 12   INDEMNIFICATION   72   12.1   Indemnification by Gilead   72   12.2
  Indemnification by GSK   72   12.3   Procedure   72   12.4   Insurance   73  
12.5   Limitation of Liability   73 ARTICLE 13   RECORDS; AUDITS; PUBLICATIONS  
73   13.1   Records; Audits   73   13.2   Publications   74

vi

--------------------------------------------------------------------------------

ARTICLE 14   CONFIDENTIALITY   74   14.1   Treatment of Confidential Information
  74   14.2   Authorized Disclosure   74   14.3   Publicity   75 ARTICLE 15  
TERM AND TERMINATION   76   15.1   Term   76   15.2   Elective Termination   76
  15.3   Termination for Breach   77     (a)   Notice   77     (b)   Failure to
Cure   77     (c)   Disputes   77   15.4   Fee upon Certain Terminations   77  
15.4   Termination for Bankruptcy/Insolvency   78   15.5   Gilead Rights upon
Certain Terminations of the Agreement or as to Certain Licensed Products   79  
  (a)   Reverted Products   79     (b)   Trademark License   79     (c)  
Regulatory Filings   79     (d)   Technology Licenses   79     (e)   No Further
Representations   79     (f)   Transition Assistance   80     (g)   Remaining
Inventories   80   15.6   GSK Rights upon Certain Terminations   80   15.7  
Survival   81 ARTICLE 16   DISPUTE RESOLUTION   81   16.1   Disputes   81   16.2
  Governing Law; Judicial Resolution   81   16.3   Patent and Trademark Dispute
Resolution   82   16.4   Industry Expert Resolution of Certain Disputes   82    
(a)   Referable Issues   82     (b)   Finality of Decision   82     (c)  
Industry Expert Resolutions   82     (d)   Interim Performance; Costs   83
ARTICLE 17   MISCELLANEOUS   83   17.1   Entire Agreement; Amendment   83   17.2
  Force Majeure   83   17.3   Notices   84   17.4   Maintenance of Records   85
  17.5   No Strict Construction   85   17.6   Assignment   85   17.7  
Performance by Affiliates   85   17.8   Further Actions   85   17.9  
Severability   86   17.10   Headings   86   17.11   No Waiver   86   17.12  
Counterparts   86

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

vii

--------------------------------------------------------------------------------



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


EXHIBIT 10.39



LICENSING AGREEMENT


        THIS LICENSING AGREEMENT (the "Agreement") is made effective as of
April 26, 2002 (the "Effective Date") by and between GLAXO GROUP LIMITED, an
English corporation having its principal place of business at Glaxo Wellcome
House, Berkeley Avenue, Greenford, Middlesex, England UB6 ONN ("GSK"), and
GILEAD WORLD MARKETS, LIMITED, a Cayman Company whose registered address is
Queensgate House, South Church Street, P.O. Box 1234GT, Grand Cayman, Cayman
Islands ("Gilead"). Gilead and GSK are sometimes referred to herein individually
as a "Party" and collectively as the "Parties."


RECITALS


        WHEREAS, Gilead is developing a proprietary compound known under the
generic name of adefovir dipivoxil for the treatment of chronic hepatitis B;

        WHEREAS, Gilead has conducted and is currently conducting phase III
clinical trials of such compound for such use in various countries, and is
seeking or intends to seek regulatory approval in the United States, Canada,
Europe, Australia and certain other countries of, and thereafter to
Commercialize, such compound for such use in such countries;

        WHEREAS, GSK possesses extensive capabilities in various other countries
(including China, Japan and other Asian countries) in the clinical development,
manufacture, promotion and marketing of pharmaceutical products [ * ]; and

        WHEREAS, GSK desires to obtain the exclusive right to develop and
Commercialize the same formulation and dosage of adefovir dipivoxil for
hepatitis B in countries of interest to GSK as Gilead is developing in its
countries of interest, and Gilead desires to grant GSK such rights in such
countries of interest to GSK, all as set forth below;

        NOW THEREFORE, based on the foregoing premises and the mutual covenants
and obligations set forth below, the Parties agree as follows:


ARTICLE 1

DEFINITIONS


        The following terms shall have the following meanings as used in this
Agreement:

        1.1    "Administrative Protection"  shall mean a right conferred by a
Chinese governmental entity to exclude others from manufacturing or marketing a
pharmaceutical product in China, other than by means of a Patent granted by the
Chinese government. Notwithstanding the foregoing, Administrative Protections
shall exclude any rights conferred in connection with any Class I Certification
or Class II Certification.

        1.2    "ADV"  shall mean adefovir dipivoxil, or 9- [2- [[bis
[(pivaloyloxy) methyl]phosphinyl] -methoxy] ethyl] adenine.

        1.3    "Affiliate"  shall mean, except as provided below, an entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with Gilead or GSK.

1

--------------------------------------------------------------------------------


        1.4    "Certificate of Pharmaceutical Product"  shall mean a document
issued by a Regulatory Authority in the Gilead Territory to certify that a
Licensed Product has been granted Regulatory Approval in the country of such
issuing Regulatory Authority. Certificates of Pharmaceutical Products shall
include both documents referred to commonly as "certificates of pharmaceutical
product," and "free sales certificates," and documents similar to either of the
foregoing but referred to by other names, provided that such similar documents
do not impose a substantially greater burden on the applicant than those
commonly referred to as "certificates of pharmaceutical products" and "free
sales certificates."

        1.5    "China"  shall mean the People's Republic of China, as in
existence as of the Effective Date, [ * ] "Chinese" shall be interpreted
accordingly.

        1.6    "Class I Certification"  shall mean a Class I drug certification
for a pharmaceutical product granted by a Chinese governmental authority, which
certification provides a period of partial or complete exclusivity in China for
certain pharmaceutical products that, generally, are new active entities or not
previously approved by Regulatory Authorities outside China. A Class I
Certification, as of the Effective Date, has a term of twelve (12) years.

        1.7    "Class II Certification"  shall mean a Class II drug
certification for a pharmaceutical product granted by a Chinese governmental
authority, which certification provides for a period of partial or complete
exclusivity in China for certain drugs approved by Regulatory Authorities
outside China, derivatives of such drugs, or new methods of delivery of such
drugs. A Class II Certification, as of the Effective Date, has a term of eight
(8) years.

        1.8    "Clinical Development Committee"  shall have the meaning assigned
such term in Section 2.3(a).

        1.9    "Clinical Supply Agreement"  shall mean the agreement relating to
the clinical supply of the Current Product that is to be entered into by the
Parties after the Effective Date as set forth in Section 8.3.

        1.10    "Commercial Launch"  shall mean, with respect to a Licensed
Product and a given country, the first sale of such Licensed Product to a Third
Party in such country once Regulatory Approval therefor and therein has been
obtained.

        1.11    "Commercialization Plan"  shall have the meaning given such term
in Section 5.2(a).

        1.12    "Commercial Supply Agreement"  shall mean the agreement relating
to the commercial supply of the Licensed Products and bulk ADV that is to be
entered into by the Parties after the Effective Date as set forth in
Section 8.4.

        1.13    "Commercialize"  shall mean to promote, market, distribute, sell
and provide product support for a product, and "Commercializing" and
"Commercialization" shall be interpreted accordingly.

        1.14    "Committee"  shall mean the Joint Committee, Clinical
Development Committee or Marketing Committee.

        1.15    "Confidential Information"  shall mean (i) all information and
materials, received by either Party from the other Party pursuant to this
Agreement, (ii) all information disclosed pursuant to the Secrecy Agreement
between Affiliates of the Parties dated April 30, 1998, and (iii) all
information disclosed pursuant to the Confidential Disclosure Agreement between
Affiliates of the Parties dated October 26, 2001, in each case other than that
portion of such information or materials that:

        (a)  is publicly disclosed by the disclosing Party, either before or
after it becomes known to the receiving Party;

2

--------------------------------------------------------------------------------

        (b)  was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party;

        (c)  is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof without obligation to keep it confidential;

        (d)  has been publicly disclosed other than by the disclosing Party and
without breach of an obligation of confidentiality with respect thereto; or

        (e)  has been independently developed by the receiving Party without the
aid, application or use of Confidential Information, as demonstrated by
competent written proof and except as permitted under this Agreement.

        1.16    "Contract Revenue Term"  shall have the meaning assigned such
term in Section 9.4(b).

        1.17    "Control"  shall mean possession of the ability to grant a
license or sublicense as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.

        1.18    "CPMP"  shall mean the Committee for Proprietary Medicinal
Products, which represents the medicine authorities of the European Union member
states.

        1.19    "Current Gilead Trials"  shall mean those clinical trials
referenced in Exhibit A, which trials are currently being conducted (or are
currently planned to be conducted) by or on behalf of Gilead in the GSK
Territory.

        1.20    "Current INDs"  shall mean all INDs for the Current Product for
the Licensed Indication that Gilead has filed in the GSK Territory on or before
the Effective Date.

        1.21    "Current Pediatric Product"  shall mean the dosage formulation
of ADV that is one of the subjects of U.S. IND #52,182 and that is being
developed for pediatric use for the HBV Indication. As of the Effective Date,
the Current Pediatric Product has not yet entered clinical trials.

        1.22    "Current Product"  shall mean the ten (10) milligram dosage
formulation of ADV that was tested in clinical trial numbers GS-98-437 and
GS-98-438.

        1.23    "Diligent Efforts"  shall mean, with respect to a Party's
obligation under this Agreement to develop or Commercialize a Licensed Product,
the level of efforts required to carry out such obligation in a sustained manner
consistent with the efforts a similarly situated biopharmaceutical company (in
the case of Gilead) or pharmaceutical company (in the case of GSK) devotes to a
product of similar market potential, profit potential or strategic value
resulting from its own research efforts, based on conditions then prevailing.
Diligent Efforts requires, with respect to such an obligation, that: (i) a Party
promptly assign responsibility for such obligation to specific employee(s) who
are held accountable for progress and monitor such progress on an on-going
basis, (ii) a Party set and consistently seek to achieve specific, meaningful
and measurable objectives for carrying out such obligation, and (iii) a Party
consistently make and implement decisions and allocate resources designed to
advance progress with respect to such objectives.

        1.24    "Distributor"  shall mean any Third Party (i) to which GSK or a
GSK Affiliate has granted (at any time during the Term) a right to sell or
distribute a Licensed Product for a Licensed Indication in any country of the
GSK Territory, (ii) that sells Licensed Products to hospitals and/or pharmacies
for their sale to or use with patients (rather than to other Third Parties for
resale to hospitals and/or pharmacies for their sale to or use with patients),
and (iii) that does not make payments to GSK or such GSK Affiliate that are
calculated on the basis of a percentage of, or profit share on, such Third
Party's sales of Licensed Products.

        1.25    "Dollar"  shall mean a United States dollar, and "$" shall be
interpreted accordingly.

        1.26    [ * ]  shall mean [ * ]

3

--------------------------------------------------------------------------------


        1.27    [ * ]  shall mean [ * ] in the GSK Territory.

        1.28    "EMEA"  shall mean the European Medicines Evaluation Agency, or
any successor thereto, which coordinates the scientific review of human
pharmaceutical products under the centralized licensing procedures of the
European Union.

        1.29    "Exclusivity"  shall mean Full Exclusivity, Semi-Exclusivity or
Non-Exclusivity.

        1.30    "FDA"  shall mean the United States Food and Drug
Administration, or any successor thereto.

        1.31    "Full Exclusivity"  shall be deemed to exist for a given
Licensed Product in any calendar year for which it is determined pursuant to
Section 9.5 that [ * ] for a [ * ] (that is [ * ]) for a Licensed Indication in
China, and is commercially selling such [ * ] in China. Full Exclusivity shall
exist based on the foregoing, [ * ] any of the following forms of exclusivity at
any time during such calendar year as a basis for exclusivity: (i) a Valid Claim
contained in an issued Chinese patent and covering such Licensed Product (or a
method of manufacture or use thereof); (ii) an Administrative Protection
covering such Licensed Product; (iii) a Class I Certification relating to such
Licensed Product; or (iv) a Class II Certification relating to such Licensed
Product.

        1.32    "Gilead Know-How" shall mean all Know-How that is within the
Control of Gilead or a Gilead Affiliate and that is Confidential Information.

        1.33    "Gilead Marks"  shall mean the Gilead names and logo as set
forth in Exhibit B.

        1.34    "Gilead Patent"  shall mean any Patent that (i) claims [ * ] and
(ii) is [ * ] including Gilead's interest in any Joint Patents.

        1.35    "Gilead Product Marks"  shall mean any tradenames or trademarks
for a Licensed Product that are Controlled by Gilead or its Affiliates that the
Marketing Committee designates for GSK's use in the GSK Territory as provided in
Section 5.6, and may include the product logo set forth in Exhibit B.

        1.36    "Gilead Technology"  shall mean all Gilead Patents and Gilead
Know-How.

        1.37    "Gilead Territory"  shall mean the countries set forth in
Exhibit C, and the territories and possessions of each of the foregoing
countries. The Gilead Territory shall include the foregoing countries as they
exist on the Effective Date, and any successors thereto within their geographic
territories (or any portion thereof) during the Term.

        1.38    "GSK Development Plan"  shall have the meaning assigned such
term in Section 3.3.

        1.39    "GSK Know-How"  means Know-How that is within the Control of GSK
or a GSK Affiliate and that is Confidential Information.

        1.40    "GSK Patent"  means any Patent that (i) claims [ * ] and (ii) is
[ * ] including without limitation GSK's interest in any Joint Patents.

        1.41    "GSK Product Marks"  shall mean (i) all trademarks or tradenames
that GSK uses solely with any Licensed Product in the GSK Territory, and
(ii) all counterparts throughout the world of any of the foregoing.

        1.42    "GSK Technology"  shall mean all GSK Patents and GSK Know-How.

        1.43    "GSK Territory"  shall mean all the countries of the world that
are not included in the Gilead Territory, and the possessions and territories of
each such country.

        1.44    "HBV"  shall mean the hepatitis B virus.

        1.45    "HBV Indication"  means the treatment of HBV infection in
humans.

4

--------------------------------------------------------------------------------


        1.46    "Higher Rate"  shall have the meaning given in
Section 9.3(a)(ii).

        1.47    "IND"  shall mean (i) an Investigational New Drug Application as
defined in the United States Food, Drug and Cosmetic Act and applicable
regulations promulgated thereunder by the FDA, or (ii) the equivalent
application to the equivalent agency in any other country or group of countries,
the filing of which is necessary to commence clinical testing of a
pharmaceutical product in humans in a particular jurisdiction.

        1.48    "Infringement"  shall have the meaning assigned such term in
Section 10.5.

        1.49    "IOCB/Rega License"  shall mean the license agreement between
Gilead, on the one hand, and the Institute of Organic Chemistry and Biochemistry
(as an integral part of Ceskoslovenska Akademia VED, which has become Ceska
Academie) and Rega Stichting v.z.w., on the other hand, with respect to ADV as
well as other compounds, dated November 15, 1991, as subsequently amended.

        1.50    "Joint Committee"  shall mean the committee formed as described
in Section 2.2(a).

        1.51    "Joint Invention" shall have the meaning assigned such term in
Section 10.1.

        1.52    "Joint Patent"  shall have the meaning assigned such term in
Section 10.2(c).

        1.53    "Key Gilead Personnel"  shall mean [ * ]

        1.54    "Know-How"  shall mean (i) all information, techniques and data
[ * ]including, but not limited to, inventions, practices, methods, knowledge,
know-how, skill, experience, test data (including without limitation
pharmacological, toxicological, clinical, analytical and quality control data,
regulatory submissions, correspondence and communications, and marketing,
pricing, distribution, cost, sales, manufacturing, patent and legal data or
descriptions), and (ii) compositions of matter, assays and biological materials
specifically relating to development, manufacture, use or sale of Licensed
Products.

        1.55    "Licensed Indication"  shall mean the [ * ]

        1.56    "Licensed Product(s)"  shall mean the Current Product, the
Current Pediatric Product and [ * ]

        1.57    "Limit"  shall have the meaning given in Section 9.3(c).

        1.58    "Loss"  shall have the meaning assigned such term in
Section 12.1.

        1.59    "Lower Rate"  shall have the meaning given in Section 9.3(a)(i).

        1.60    "Major GSK Country"  shall mean any of [ * ]

        1.61    "Marketing Authorization Application"  shall mean an application
for Regulatory Approval (but excluding Price Approvals), including without
limitation an NDA filed in the United States. For clarity, Marketing
Authorization Applications shall exclude INDs.

        1.62    "Marketing Committee"  shall have the meaning assigned such term
in Section 2.4(a).

        1.63    "NDA"  shall mean a New Drug Application for Regulatory Approval
filed in the United States.

        1.64    "Net Sales"  shall mean, with respect to a particular time
period, the amount billed by GSK, its Affiliates and Permitted Sublicensees for
sales of Licensed Products made in such time period to a Third Party (including
without limitation to Distributors), less:

          (i)  discounts, including cash and quantity discounts, charge-back
payments and rebates granted to managed health care organizations or to federal,
state and local governments, their agencies, purchasers and reimbursers or to
trade customers;

5

--------------------------------------------------------------------------------

        (ii)  credits or allowances actually granted upon claims, damaged goods,
rejections or returns of such Licensed Products, including recalls;

        (iii)  freight, postage, shipping, transportation and insurance charges
actually allowed or paid for delivery of Licensed Products to the extent billed;
and

        (iv)  taxes (other than income taxes), duties or other governmental
charges levied on, absorbed or otherwise imposed on sale of such Licensed
Products, including without limitation value-added taxes, or other governmental
charges otherwise measured by the billing, when included in the billing, as
adjusted for rebates and refunds.

        Notwithstanding the foregoing in this Section 1.64, amounts received by
GSK, its Affiliates or Permitted Sublicensees for the sale of Licensed Products
among GSK, its Affiliates and Permitted Sublicensees for resale shall not be
included in the computation of Net Sales hereunder. Section 9.7 addresses
certain other payments that may be included in calculating Net Sales hereunder

        For purposes of calculating Net Sales, no Distributor shall be deemed to
be a Permitted Sublicensee of GSK. Net Sales of the quantities of Licensed
Product sold by Distributors shall be calculated based on the amount invoiced
the Distributors by GSK and/or its Affiliate rather than by the Distributors to
their customers.

        1.65    "Non-Exclusivity"  shall be deemed to exist for a given Licensed
Product in any calendar year for which it is determined pursuant to Section 9.5
that neither Full Exclusivity nor Semi-Exclusivity exists.

        1.66    "Other Clinical Trial Agreements"  shall mean those agreements
between Affiliates of the Parties that are listed in Exhibit D, and any other
written agreements a Party (or any of its Affiliates) may enter into during the
Term with the other Party (or any of its Affiliates) regarding any clinical
trial of a Licensed Product.

        1.67    "Other Formulation"  shall mean (i) any formulation [ * ] other
than the Current Product and the Current Pediatric Product, or (ii) any [ * ] is
[ * ] to or [ * ] a [ * ] (which is the [ * ] that is [ * ] is administered in
[ * ]. Other Formulations shall include without limitation [ * ] of the [ * ]
formulation [ * ].

        1.68    "Other Indication"  shall mean an indication that is not a
Licensed Indication.

        1.69    "Other Licensee"  shall mean any Third Party to whom Gilead has
granted or grants a license and/or sublicense to develop or Commercialize a
Licensed Product within the Gilead Territory.

        1.70    "Other Sales"  shall mean, with respect to a particular time
period, the amount that is calculated by [ * ] to [ * ] during such time period
in the same manner as [ * ] amounts billed by GSK, its Affiliates and Permitted
Sublicensees for sales of Licensed Products during such time period.

        1.71    "Patent"  shall mean (i) unexpired letters patent (including
inventor's certificates) which have not been held invalid or unenforceable by a
court of competent jurisdiction from which no appeal can be taken or has been
taken within the required time period, including without limitation any
substitution, extension, registration, confirmation, reissue, re-examination,
renewal or any like filing thereof and (ii) pending applications for letters
patent, including without limitation any provisional, converted provisional,
continued prosecution application, continuation, divisional or
continuation-in-part thereof.

        1.72    "Permitted Sublicensee"  shall have the meaning assigned such
term in Section 7.10.

        1.73    "Phase III Clinical Trial"  shall mean one of those trials on
sufficient numbers of patients that are designed to establish that a drug is
safe and efficacious for its intended use, and to define

6

--------------------------------------------------------------------------------


warnings, precautions and adverse reactions that are associated with the drug in
the dosage range to be prescribed, and to support Regulatory Approval of such
drug or label expansion of such drug.

        1.74    "Phase IIIB Clinical Trial"  shall mean one of those
product-support clinical trials of a drug (i.e., a clinical trial which is not
required for receipt of Regulatory Approval but which may be useful in providing
additional drug profile data or to support label expansion for such drug)
commenced before receipt of Regulatory Approval in the country where such trial
is being conducted.

        1.75    "Phase IV Clinical Trial"  shall mean one of those
product-support clinical trials of a drug (i.e., having a similar purpose to a
Phase IIIB Clinical Trial), or one of those long-term safety-related clinical
trials that a Regulatory Authority may require as a condition of granting a
marketing authorization for a drug, in either case that are commenced after
receipt of Regulatory Approval in the country where such trial is being
conducted.

        1.76    "Price Approval"  shall mean, with respect to any country in
which the price at which GSK sells Licensed Product must be approved by a
governmental authority for reimbursement or payment purposes, the receipt of
approval by the applicable governmental authority with respect to such price.

        1.77    "Product Labelling"  shall mean (i) the full prescribing
information for any Licensed Product, approved by the relevant Regulatory
Authority and (ii) all labels and other written, printed or graphic information
included in or placed upon any container, wrapper or package insert used with or
for any Licensed Product.

        1.78    "Promotional Materials"  shall mean all sales representative
training materials and all written, printed, graphic, electronic, audio or video
matter, including but not limited to journal advertisements, sales visual aids,
leave items, formulary binders, reprints, direct mail, direct-to-consumer
advertising, internet postings, broadcast advertisements and sales reminder
aides (for example, note pads, pens and other such items) intended for use or
used by GSK or its Affiliate, Permitted Sublicensee or Distributor in connection
with any promotion of any Licensed Product, but excluding Product Labelling.

        1.79    "Regulatory Approval"  shall mean all approvals (including
supplements, amendments, pre- and post-approvals and Price Approvals), licenses,
registrations or authorizations of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the manufacture, distribution, use or sale of
a pharmaceutical product in a given regulatory jurisdiction.

        1.80    "Regulatory Authority"  shall mean the FDA or a counterpart of
the FDA outside the United States.

        1.81    "Royalty Term"  shall have the meaning assigned such term in
Section 9.3(d).

        1.82    "Semi-Exclusivity"  shall be deemed to exist for a given
Licensed Product in any calendar year for which it is determined pursuant to
Section 9.5 that (a) any [ * ] for a [ * ] and is commercially selling [ * ] in
China, where such Third Parties [ * ] and GSK has been [ * ] (or [ * ] pursuant
to such Section) and under [ * ]covering such Licensed Product that [ * ]; and
(b)  [ * ] the following forms of exclusivity: (i) a Valid Claim contained in an
issued Chinese patent and covering such Licensed Product (or a method of
manufacture or use thereof); (ii) an Administrative Protection covering such
Licensed Product; (iii) a Class I Certification relating to such Licensed
Product; or (iv) a Class II Certification relating to such Licensed Product.

Semi-Exclusivity shall also be deemed to exist for a given Licensed Product in
any calendar year if: (a) either Party or any of their Affiliates has obtained,
Control or own any of the following forms of exclusivity at any time during such
calendar year as a basis for exclusivity in China: (i) an Administrative
Protection covering such Licensed Product, (ii) a Class I Certification relating
to such Licensed Product, or (iii) a Class II Certification relating to such
Licensed Product; and (b) [ * ] as

7

--------------------------------------------------------------------------------


described in clause (a) of the foregoing paragraph is [ * ], and Net Sales of
Licensed Products in China are greater than: (1) [ * ] multiplied by (2) the sum
of (i) the Net Sales of Licensed Products in such calendar year in China and
(ii) the sales by any Third Party of [ * ] in such calendar year in China
pursuant to Regulatory Approvals held by such Third Party for such [ * ] (such
multiplicative product, the "Chinese Market Share" with respect to such calendar
year). The Chinese Market Share shall be determined annually as set forth in
Section 9.5(b).

        1.83    "Substitutable"  shall mean, for a given formulation of ADV that
is not a Licensed Product, or that is a Licensed Product but is used for an
Other Indication, that such formulation [ * ]. Substitutability shall be
determined without regard to [ * ] For example and without limitation, an Other
Formulation that differs from the Current Product only because it [ * ] is
Substitutable for the Current Product, because [ * ] the Current Product.

        1.84    "Substitutable ADV Product"  shall mean any human pharmaceutical
product that (i) is a formulation of ADV and (ii) is Substitutable for a
Licensed Product.

        1.85    "Term"  shall mean the term of this Agreement, as determined in
accordance with Article 15.

        1.86    "Territory"  shall mean the Gilead Territory or the GSK
Territory.

        1.87    "Third Party"  shall mean any entity other than Gilead or GSK or
an Affiliate of either of them.

        1.88    "Third Party Royalties"  shall mean royalties payable to any
Third Party as a result of the manufacture, use or sale of Licensed Products
pursuant to, and in accordance with, the provisions of this Agreement, including
without limitation royalties due by Gilead pursuant to the IOCB/Rega License.

        1.89    "Valid Claim"  shall mean (i) an unexpired claim of an issued
patent within Gilead Patents which has not been found to be unpatentable,
invalid or unenforceable by a court or other authority in the subject country,
from which decision no appeal is taken or can be taken; or (ii) a claim of a
pending application within the Gilead Patents, which claim has been pending for
no more than [ * ] as of the date upon which pendency is determined.


ARTICLE 2

MANAGEMENT


        2.1    General.    The Parties desire to establish a general committee
that will monitor their activities under this Agreement and facilitate
communications between the Parties with respect to the development, Regulatory
Approval and Commercialization of Licensed Products in the GSK Territory
hereunder. Additionally, the Parties wish to establish two (2) specialized
committees to focus on clinical development and Regulatory Approval issues, and
Commercialization issues, respectively, with respect to Licensed Products. Each
of such committees shall have the responsibilities and authority set forth for
it in this Article 2 and elsewhere in this Agreement.

        2.2    Joint Committee.    

        (a)    Formation.    Gilead and GSK shall establish the Joint Committee
on the Effective Date. The initial members of the Joint Committee are set forth
in Exhibit G. The Joint Committee shall have overall responsibility for
monitoring and coordinating communication regarding the Parties' efforts for the
GSK Territory under this Agreement, and shall have the membership and authority,
and shall operate by the procedures, set forth for it in Section 2.5. The
purposes of the Joint Committee shall be (i) [ * ] (ii) to facilitate the
exchange of information between the Parties with respect to their activities
hereunder for the GSK Territory, and (iii) to resolve issues that the

8

--------------------------------------------------------------------------------

Clinical Development Committee and the Marketing Committee cannot resolve, all
based on the principles of prompt and diligent development of the Licensed
Products for the HBV Indication in the GSK Territory consistent with good
pharmaceutical practices and the maximization of long-term profits derived from
the sale of Licensed Products in the GSK Territory.

        (b)    Specific Responsibilities.    In addition to its overall
responsibility for monitoring and providing a forum to discuss and coordinate
the Parties' activities under this Agreement, the Joint Committee shall in
particular:

          (i)  review, [ * ] and, as provided in [ * ] for Licensed Products in
the GSK Territory;

        (ii)  review strategies for [ * ] for Licensed Products within the GSK
Territory;

        (iii)  review and discuss GSK's forecasts of its needs for supply of
Licensed Products at times when Gilead is supplying GSK with Licensed Products
hereunder;

        (iv)  review and discuss GSK's [ * ] relating to Licensed Products, and,
to the extent set forth in [ * ];

        (v)  review and [ * ] to [ * ];

        (vi)  review GSK's [ * ] with respect to Licensed Products;

      (vii)  review GSK's [ * ];

      (viii)  review and approve [ * ], as requested by either Party as provided
in such section; and

        (ix)  perform such other functions as appropriate to further the
purposes of this Agreement as determined by the Parties, including the periodic
evaluation of the Parties' performance under this Agreement.

        2.3    Clinical Development Committee.    

        (a)    Formation.    The Parties shall form a committee on the Effective
Date, to address clinical development and regulatory issues relating to Licensed
Products, as provided in this Section 2.3(a) and in Article 3 (the "Clinical
Development Committee"). The initial members of the Clinical Development
Committee are set forth in Exhibit G. The Clinical Development Committee shall
have the membership and authority, and shall operate by the procedures, set
forth for it in Section 2.5.

        (b)    Specific Responsibilities of the Clinical Development
Committee.    In addition to its overall responsibility for reviewing GSK's
clinical development and regulatory activities under this Agreement, the
Clinical Development Committee shall in particular:

          (i)  review and comment upon the [ * ];

        (ii)  discuss the requirements for [ * ];

        (iii)  coordinate the provision of all of [ * ] for Licensed Products in
the GSK Territory [ * ];

9

--------------------------------------------------------------------------------





        (iv)  work to achieve a smooth transition from Licensed Product clinical
and regulatory development to Commercialization by coordinating efforts with the
Marketing Committee;

        (v)  review and comment upon [ * ];

        (vi)  monitor GSK's projected Licensed Product clinical requirements;
and

      (vii)  perform such other functions as may be appropriate to further the
purposes of this Agreement, as directed by the Joint Committee.

        2.4    Marketing Committee.    

        (a)    Formation.    The Parties shall form a committee on the Effective
Date, to address marketing issues relating to Licensed Products in the GSK
Territory (the "Marketing Committee"). The initial members of the Marketing
Committee are set forth in Exhibit G. The Marketing Committee shall have the
membership and authority, and operate by the procedures, set forth for it in
Section 2.5.

        (b)    Specific Responsibilities of the Marketing Committee.    In
addition to its overall responsibility for monitoring GSK's marketing and
Commercialization activities under this Agreement in the GSK Territory, the
Marketing Committee shall in particular:

          (i)  review and comment upon [ * ] of Licensed Products in the GSK
Territory;

        (ii)  monitor GSK's transition from Licensed Product development to
Commercialization by coordinating efforts with the Clinical Development
Committee;

        (iii)  [ * ] GSK's needs for commercial supply of Licensed Products at
times when Gilead will be supplying GSK with quantities of Licensed Products
hereunder;

        (iv)  consider and discuss GSK's efforts to [ * ];

        (v)  [ * ] GSK's Commercialization Plans;

        (vi)  review and comment upon GSK's plans to [ * ];

      (vii)  coordinate the [ * ] in relation to Licensed Products [ * ] to the
GSK Territory to [ * ] or [ * ] with respect to [ * ] for Licensed Products;

      (viii)  review and facilitate discussion of any [ * ]; and

        (ix)  perform such other functions as appropriate to further the
purposes of this Agreement as determined by the Joint Committee.

        2.5    General Committee Membership, Authority and Procedures.    

        (a)    Membership.    For each Committee, Gilead and GSK have designated
two (2) representatives with appropriate expertise to serve as members of such
Committee as set forth in Exhibit G. GSK shall select one (1) such person to
serve as chairperson of the Joint Committee and the Marketing Committee, and
Gilead shall appoint the first chairperson of the Clinical Development
Committee, during the first year following the Effective Date. Thereafter, the
Parties shall rotate designation of the chairperson of each such Committee such
that in the second year after the Effective Date Gilead shall select the
chairperson of the Joint Committee and Marketing Committee, and GSK shall select
the chairperson of the Clinical Development Committee. Either Party may
designate substitutes for its Committee representatives to participate if one or
more of such Party's designated representatives is unable to be present at a
meeting. A Party may replace its representatives serving on any Committee from
time to time by written notice to the other Party specifying the prior
representative(s) to be replaced and the replacement(s) therefor. The
chairpersons of each Committee shall be responsible for calling meetings,
preparing and circulating

10

--------------------------------------------------------------------------------

an agenda in advance of each meeting of such Committee, and preparing and
issuing minutes of each such meeting [ * ]; provided that each Committee
chairperson shall call a meeting of the applicable Committee promptly upon the
written request of the non-chairing Party to convene such a meeting. Such
minutes will not be finalized until the other Party reviews and confirms the
accuracy of such minutes in writing.

        (b)    Meetings.    Each Committee shall hold meetings at such times as
it elects to do so, but in no event shall any Committee hold meetings less
frequently than [ * ]. Each Committee shall meet alternately at (i) Gilead's
Affiliate's facilities in Foster City, California and (ii) GSK's facilities in
Brentford, England, or at such locations as the Parties may otherwise agree.
With the prior consent of the representatives of each Party serving on a
Committee, other representatives of each Party or of Third Parties involved in
the manufacture, development or Commercialization of the Licensed Products may
attend meetings of such Committee as nonvoting participants. Meetings of any
Committee may be held by audio or video teleconference with the consent of each
Party, provided that at least one (1) meeting of such Committee per year shall
be held in person. Each Party shall be responsible for all of its own expenses
of participating in the Committees. Meetings of each Committee shall be
effective only if at least one (1) representative of each Party is present or
participating.

        (c)    Limited Authority.    Except as otherwise expressly provided, the
role of the Committees shall be advisory, with the goal of serving as a forum
for the sharing of information and for the purpose of preventing, or informally
resolving (if they are able to facilitate mutual agreement between the Parties),
disputes between the Parties. The Clinical Development Committee shall focus on
the provision of information and discussing disputes in clinical and regulatory
areas. The Marketing Committee shall focus on launch, marketing and other
Commercialization issues. The Joint Committee shall provide a more general
coordination function with respect to activities for the GSK Territory and shall
oversee the other Committees. The rights and responsibilities of each Party
shall be governed by this Agreement, including the Exhibits hereto. Each
Committee shall have solely the powers assigned to it in this Article 2 and
elsewhere in this Agreement. No Committee shall have any power to amend, modify
or waive compliance with this Agreement.

        (d)    Decision-Making.    Each Committee shall operate as to matters
within its jurisdiction by consensus, as provided in this Section 2.5(d). With
respect to matters to be discussed by any Committee, the representatives of each
Party shall present a unified position on behalf of such Party. In the absence
of consensus of Joint Committee members with respect to any matter before the
Joint Committee, such matter shall be deemed not to have been approved by the
Joint Committee. Any disagreement among the members of either the Clinical
Development Committee or the Marketing Committee as to matters within such
Committee's jurisdiction shall be submitted for resolution by the Joint
Committee.

        (e)    Meeting Agendas.    Each Party shall disclose to the other Party
[ * ] no later than [ * ] in advance, and [ * ] in advance, of each meeting of
the applicable Committee; provided that under exigent circumstances requiring
Committee input, a Party may provide its agenda items to the other Party a
lesser period of time in advance of the meeting, or may propose that there not
be a specific agenda for a particular meeting, so long as such other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such Committee meeting.

        (f)    Information Sharing Between Committees.    The chairperson of
each Committee shall make the minutes of each meeting of such Committee
available to the members of other Committees promptly as such minutes are
finalized pursuant to Section 2.5(a). Any Committee may discuss, within its area
of expertise, the actions of the other Committees, and the Committees shall
endeavor to provide input to one another as appropriate and reasonable in areas
in which their respective expertise overlaps. In particular but without
limitation, the Marketing Committee

11

--------------------------------------------------------------------------------




may keep itself apprised of, and provide input to the Clinical Development
Committee regarding, matters relating to [ * ] in the GSK Territory.

        2.6    Project Coordinators.    Each Party shall, promptly after the
Effective Date designate an appropriately expert and experienced individual to
facilitate communication and coordination of activities relating to Licensed
Products and to provide support and guidance to the Committees (each a "Project
Coordinator"). Each Project Coordinator shall be experienced in project
management and may also serve as a representative of either Party on any
Committee.

        2.7    Collaboration Guidelines.    

        (a)    General.    In all matters relating to this Agreement, each Party
shall seek to comply with good pharmaceutical and environmental practices
consistent with its own existing practices.

        (b)    Independence.    Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Gilead
and GSK is that of independent contractors and neither Party shall have the
power to bind or obligate the other Party in any manner, other than as is
expressly set forth in this Agreement.

        (c)    [ * ].    GSK recognizes that while [ * ], in its development,
Commercialization and other activities [ * ] in the [ * ]. GSK acknowledges that
Gilead is disclosing to GSK hereunder [ * ] GSK further recognizes that as
Gilead's licensee in the GSK Territory, GSK will have a unique opportunity to
access, learn and develop Know-How and expertise with the Licensed Products
[ * ] in the Gilead Territory. GSK shall [ * ] in its [ * ] Gilead recognizes
that GSK [ * ] Gilead recognizes that [ * ] may be [ * ] In order to [ * ]

          (i)  Shall not permit either the [ * ] to [ * ] for purposes of
performance under this Agreement;

        (ii)  Shall require that [ * ] neither [ * ] to [ * ] employees,
consultants or other agents involved in the [ * ], nor [ * ] with regard to
Licensed Products [ * ];

        (iii)  Shall prohibit the [ * ] from [ * ] involved in [ * ], or [ * ]
regarding such matters, or [ * ] the [ * ];

        (iv)  Shall inform each of [ * ] that such [ * ];

        (v)  Shall not permit [ * ] to [ * ] such information for purposes of
performance under this Agreement;

        (vi)  Shall make reasonable efforts to [ * ] involved in [ * ] in [ * ]
in or for [ * ] during the Term; and

      (vii)  Shall make reasonable efforts to [ * ] in any [ * ] during the Term
in [ * ] the [ * ] of the [ * ] of each such [ * ]

The Joint Committee shall, to the extent requested by either Party, [ * ], and
[ * ]. GSK shall reasonably consider and [ * ].


ARTICLE 3

DEVELOPMENT


        3.1    Current Status; Overview.    As of the Effective Date, Gilead has
conducted or is conducting Phase III Clinical Trials and other clinical trials
of the Current Product for the HBV Indication in various countries of the world,
including without limitation the Current Gilead Trials, the results of which
Gilead has included and intends to include in its Marketing Authorization
Applications in the

12

--------------------------------------------------------------------------------

Gilead Territory. As of the Effective Date, the status of Gilead's regulatory
filings for the Licensed Products for the HBV Indication is set forth in
Section 4.1. Although data resulting from clinical trials of the Current Product
for the HBV Indication that Gilead is conducting as of the Effective Date may be
sufficient to support Regulatory Approval for the Current Product for the HBV
Indication in the United States, Canada, Australia, the member countries of the
European Union and other countries in the Gilead Territory, the Parties
recognize that GSK may not be able to rely solely on such data to support
Regulatory Approval for the Current Product in the GSK Territory. The Parties
recognize, therefore, that additional clinical trials of the Current Product for
the HBV Indication within certain of the countries of the GSK Territory may be
required to support Regulatory Approval of the Current Product in such
countries. GSK shall be responsible for conducting, at its sole expense,
clinical development within the GSK Territory to the extent necessary to support
Regulatory Approval of the Current Products therein, as more specifically set
forth in Sections 3.3 and 6.1.

        3.2    Gilead Development.    Gilead intends to continue to develop the
Current Product for the Gilead Territory, and may, in its sole discretion,
develop Other Formulations. GSK shall have access to the results of such
development by Gilead to the extent set forth in Section 3.5 and in accordance
with the licenses to GSK set forth in Sections 7.1 and 7.3.

        3.3    GSK Development and Plan.    

        (a)    Responsibility.    GSK shall devote Diligent Efforts to
clinically and regulatorily develop the Current Product to support Regulatory
Approval thereof for the Licensed Indication in [ * ]. Once [ * ] the Current
Pediatric Product to treat a Licensed Indication, GSK shall devote Diligent
Efforts to clinically and regulatorily develop the Current Pediatric Product in
[ * ]

        (b)    Initial Plan.    GSK has, as confirmed in a letter from Gilead to
GSK dated as of the Effective Date, provided to Gilead a written plan describing
GSK's plans for any clinical trials GSK plans to conduct to support Regulatory
Approval of the Current Product for the HBV Indication in the GSK Territory,
including the [ * ] (such plan, the "GSK Development Plan").

        (c)    Updates.    

          (i)  The initial GSK Development Plan includes a timeline for
completion of clinical and regulatory development of the Current Product for the
Licensed Indication in the GSK Territory in a manner that [ * ] consistent with
the use of Diligent Efforts. The Clinical Development Committee shall review the
initial GSK Development Plan at its first meeting, and shall [ * ] any
modifications thereof necessary to reflect the Parties' ongoing efforts to
optimize clinical development of the Current Product in the GSK Territory. The
Joint Committee shall discuss any [ * ] in a manner consistent with prompt
development of Licensed Products in the GSK Territory. Any such changes that
[ * ] Regulatory Approval of Licensed Products in the Major GSK Countries, or
Administrative Protection, Class I Certification or Class II Certification for
Licensed Products in China, for reasons [ * ] shall be [ * ]. Gilead's members
of the Joint Committee shall not [ * ]

        (ii)  Subject to [ * ] in any modification of the GSK Development Plan
in accordance with the next-to-last sentence in Section 3.4(c)(i), GSK shall
thereafter modify the GSK Development Plan from time to time to promptly reflect
changes to the IND submission and commencement dates or protocols for the
clinical trials described therein, or to reflect additional clinical trials of
Licensed Products for Licensed Indications (including the detailed protocol and
expected IND submission and commencement dates for each trial) that GSK decides
to conduct or terminate during the Term. GSK shall provide an update to the GSK
Development Plan to the Clinical Development Committee [ * ] to GSK's
development plans for Licensed Products. In any event, subject to this
Section 3.4(c)(ii), GSK shall update the GSK Development Plan [ * ] of each year
and submit (no later than such date) such updated plan to the Clinical
Development Committee for [ * ]. GSK shall, along with any such update,

13

--------------------------------------------------------------------------------




provide to Gilead [ * ]. In addition, GSK shall include in the GSK Development
Plan GSK's plans for Phase IIIB Clinical Trials and Phase IV Clinical Trials of
Licensed Product for Licensed Indications, in view of their impact on
development strategy and timeline. The Clinical Development Committee shall
review and meet to discuss each such update proposed by GSK to the GSK
Development Plan. The Clinical Development Committee may [ * ] such proposed
updates or request that GSK [ * ] as such Committee deems appropriate. In
addition to those comments that Gilead provides via its participation in the
Clinical Development Committee, Gilead may provide further comments on any such
update within thirty (30) days after the date of such Committee's meeting to
discuss such update.

        (iii)  In light of the current development status of the Current
Pediatric Product, the initial GSK Development Plan does not address development
of the Current Pediatric Product. Reasonably in advance of the time that GSK's
diligence obligations to develop the Current Pediatric Product for the GSK
Territory as set forth in Section 3.3(a) come into effect (as such timing is
reasonably determined by the Clinical Development Committee at the request of
either Party), GSK shall expand the GSK Development Plan to encompass GSK's
plans for clinical trials to support Regulatory Approval of the Current
Pediatric Product for the Licensed Indication in each country of the GSK
Territory, including the [ * ] In addition, if any Other Formulation or Other
Indication becomes a Licensed Product or Licensed Indication (respectively),
then GSK shall promptly update the GSK Development Plan to encompass GSK's plans
for clinical trials to support Regulatory Approval therefor, including the [ * ]

        (iv)  Within six (6) months after the Effective Date, GSK shall update
the GSK Development Plan to encompass [ * ] for the Licensed Indication in the
GSK Territory. These plans are an integral part of the GSK Development Plan, and
will be reviewed by the Clinical Development Committee.

        (v)  GSK shall continue to update the GSK Development Plan, subject to
the [ * ] throughout the Term, so long as any of GSK's (or its Affiliates',
Distributors' or Permitted Sublicensees') clinical trials of Licensed Products
in the GSK Territory are planned or ongoing (including any such trials that are
Phase IIIB Clinical Trials and Phase IV Clinical Trials).

        (d)    Compassionate Use/Expanded Access Program.    Gilead has received
inquiries regarding expanded access to the Current Product in various countries
of the GSK Territory prior to the Effective Date. Gilead shall forward to GSK
contact information resulting from such inquiries promptly after the Effective
Date. Thereafter, Gilead shall promptly forward to GSK any additional inquiries
Gilead receives regarding expanded access in the GSK Territory to any Licensed
Product. Gilead shall reasonably cooperate with GSK to [ * ] to the extent set
forth in such Section. GSK shall [ * ] whether made before or after the
Effective Date. GSK shall have the exclusive right, and shall devote its [ * ]
with the [ * ], to establish an expanded access program to make the Licensed
Product available on a compassionate use basis in the countries of the GSK
Territory. As GSK decides, with respect to each country of the GSK Territory,
whether to establish such an expanded access program in such country, GSK shall
give due consideration to the need to maintain good relations with physicians
and key opinion leaders in the GSK Territory with respect to the Current Product
and the Parties' efforts to develop treatments for the HBV Indication. GSK shall
notify the Clinical Development Committee as GSK considers an expanded access
program in any country of the GSK Territory, and the Clinical Development
Committee shall discuss the considerations relevant to such decision.

        3.4    GSK Activities.    GSK shall perform its clinical and regulatory
development of Licensed Products for the Licensed Indication in the GSK
Territory in accordance with the GSK Development

14

--------------------------------------------------------------------------------

Plan, as updated pursuant to Section 3.3. GSK shall bear all of the costs and
expenses incurred in connection with any of the activities reflected in the GSK
Development Plan.

        3.5    Gilead Development of Other Formulations and Other
Indications.    

        (a)    General.    Subject to the procedures set forth in this
Section 3.5 to permit GSK to expand the licenses granted to it pursuant to
Sections 7.1 and 7.3 to include Other Formulations and Other Indications, Gilead
may at any time in its sole discretion (i) develop anywhere in the world, and
Commercialize in the Gilead Territory, an Other Formulation for any indication,
or (ii) develop anywhere in the world (subject to Section 3.8) and Commercialize
in the Gilead Territory a Licensed Product for an Other Indication. Such Other
Formulation and/or Other Indication shall not be included in the licenses
granted to GSK in Section 7.1 or 7.3 or otherwise be available to GSK except to
the extent provided in this Section 3.5.

        (b)    Notices and Information Regarding Other Formulations and Other
Indications.    Gilead shall notify GSK when it [ * ] of (i) an Other
Formulation for any indication, or (ii) a Licensed Product for an Other
Indication. Thereafter, from time to time, [ * ] the [ * ] that is necessary for
[ * ] development and/or Commercialization of such formulation for such
indication for and in the GSK Territory. If Gilead [ * ] for (i) an Other
Formulation for any indication, or (ii) a Licensed Product for an Other
Indication, then Gilead shall so notify GSK. If, within [ * ] after any such
written notice from Gilead, GSK requests to negotiate the terms pursuant to
which the definition of Licensed Product would be expanded to include such Other
Formulation and/or the definition of Licensed Indication would be expanded to
include such Other Indication (as applicable), the Parties shall negotiate such
terms as set forth in Section 3.5(c).

        (c)    Negotiation.    If pursuant to Section 3.5(b) GSK proposes to
negotiate the terms pursuant to which the definition(s) of Licensed Product
and/or Licensed Indication would be so expanded, then the Parties shall
negotiate [ * ] to be paid to Gilead in consideration of such expansion, and
[ * ] in good faith for a period of [ * ] in the case of [ * ] and [ * ] in all
other cases covered by this Section 3.5. Any such [ * ]and any [ * ] of such
formulation for such indication relative to [ * ] shall be negotiated based on
the [ * ] such formulation for such indication and the [ * ] for the use of such
formulation for such indication relative to the [ * ] for the use of Licensed
Products for the treatment of the Licensed Indications then included under this
Agreement, and the [ * ] available for the relevant formulation for use in the
relevant indication. Additionally, in such event, the Parties shall negotiate
[ * ] with respect to such newly licensed indication and/or formulation, as
applicable, which shall in any event [ * ] to clinically develop and seek
Regulatory Approval for such indication and/or formulation in [ * ] for such
formulation to treat such indication and [ * ] In no event shall any Other
Formulation be included under this Agreement as a Licensed Product, or an Other
Indication be included under this Agreement as a Licensed Indication, unless the
Parties execute a written amendment to this Agreement setting forth mutually
acceptable [ * ] and a [ * ] comparable to those that [ * ]

        (d)    [ * ] with Respect to Substitutable Formulations of ADV.    If
the Parties are unable to reach agreement [ * ] after a period of [ * ] of good
faith negotiations in accordance with Section 3.5(c), and after referral to and
negotiation by their respective senior executive officers as set forth in
Section 16.1 (if either Party so refers the matter), or if GSK fails to propose
to commence such negotiations within the time period set forth in
Section 3.5(b), and the formulation at issue [ * ] then:

          (i)  Gilead shall [ * ] and Gilead [ * ] such formulation for such
indication for the GSK Territory [ * ] such formulation for such indication in
the GSK Territory; and

        (ii)  either Party may [ * ] such formulation and/or indication (as
applicable) shall be included in the licenses hereunder [ * ]

15

--------------------------------------------------------------------------------




If either Party [ * ] then, notwithstanding any conflicting procedures set forth
in such Section, [ * ]and shall [ * ] that the [ * ] to be the [ * ] The [ * ]
The [ * ] of the Parties' proposals with respect to [ * ] and the [ * ] set
forth therein. The Parties shall [ * ] (which shall include a [ * ] Either Party
may, [ * ] until such time, if ever, as [ * ] of such formulation for such
indication anywhere in the [ * ]

        (e)    Gilead Activities with Respect to Different Chemical
Entities.    If (i) GSK fails to propose to commence negotiations within the
time period set forth in Section 3.5(b), or (ii) the Parties are unable to reach
agreement as to such amounts and diligence obligations after a period of [ * ]
of good faith negotiations pursuant to Section 3.5(c), and after referral to and
negotiation by their respective executive officers as set forth in Section 16.1
(if either Party so refers the matter), and, in either case, [ * ] then:

          (i)  the definitions of Licensed Product and Licensed Indication shall
not be expanded to encompass such formulation and such indication (as
applicable);

        (ii)  Gilead shall have no further obligation to GSK with respect to
such formulation, and such formulation shall thereafter be excluded from the
definition of Other Formulation for purposes of this Section 3.5; and

        (iii)  Gilead shall have no further obligation to GSK with respect to
such Other Indication (if applicable), subject to the applicability of Sections
3.5(b), (c) and (d) if Gilead develops a different formulation (whether it be a
Licensed Product or an Other Formulation) for such indication.

        (f)    Substitutability Determination.    As set forth in Section 16.4,
any disputes between the Parties as to Substitutability shall be resolved as set
forth in such Section. At the written request of either Party, the commencement
of negotiations between the Parties as set forth in Section 3.5(c) regarding a
formulation the Substitutability of which is being determined by an Industry
Expert in accordance with Section 16.4 may be postponed until such Industry
Expert renders his or her decision as to Substitutability.

        3.6    GSK Development of Other Formulations and Indications.    GSK
shall not develop any Other Formulation or conduct any clinical trials of any
Licensed Product for any Other Indication without the prior approval of the
Joint Committee. If the Joint Committee is unable to reach consensus to approve
GSK's development of any such Other Formulation as a Licensed Product or Other
Indication as a Licensed Indication, then GSK shall not conduct such
development; [ * ] . GSK's rights to develop Licensed Products for patients
co-infected with both HBV and another infectious agent are set forth in
Section 7.5.

        3.7    Specific Responsibilities of the Clinical Development Committee
during Development.    The Clinical Development Committee shall [ * ]. The
Clinical Development Committee shall [ * ] of Licensed Products hereunder. In
addition, the Clinical Development Committee shall review and discuss any
written proposal by a Party to fund and/or conduct jointly (with the other
Party) any clinical trial of a Licensed Product for a Licensed Indication. Such
review and discussion shall serve to explore the Parties' interests in any such
joint funding and/or conduct of trials. Neither Party shall be required to
undertake any such funding and/or conduct unless the Parties enter into a
separate, written agreement governing such activities.

        3.8    Site of Activities.    

        (a)  Gilead, its Affiliates and Other Licensees may conduct and sponsor
clinical trials of the Current Product for an Other Indication or the HBV
Indication, or of Other Formulations (for any indication) at sites [ * ];
provided, however, that for any such trial that is not a Current Gilead Trial,
Gilead has a [ * ] to conduct such trial [ * ] and [ * ] regarding the [ * ]
after the Effective

16

--------------------------------------------------------------------------------

Date. [ * ] to the [ * ] of any such trial solely if the conduct of such trial
will [ * ] of any Licensed Product in the [ * ] or would result in [ * ] If GSK
believes that enrollment of patients in any such clinical trial would [ * ] with
the [ * ], then it shall so notify the Joint Committee, which shall, within ten
(10) days of such notice, discuss and resolve the matter consistent with the
following principle: [ * ] for a product, or as a [ * ] In addition, if
requested by either Party, the Joint Committee shall discuss whether the Parties
could reasonably conduct a clinical trial of a Licensed Product [ * ] in a
manner that would [ * ] otherwise permitted under this Agreement. Neither Party
shall be required to [ * ] with the other Party unless the Parties otherwise
agree in writing.

        (b)  Gilead, its Affiliates and Other Licensees shall use the data
generated in any trial described by Section 3.8(a) solely to [ * ] except to the
extent that Section 3.5(e) applies with respect thereto.

        (c)  Except as permitted pursuant to the Other Clinical Trial
Agreements, GSK shall not conduct any clinical trials of any Licensed Product in
the Gilead Territory without Gilead's prior written consent via its
participation in the Joint Committee, which Committee shall discuss any such
approval promptly after GSK's written, specific request relating to the conduct
of such trials; [ * ]


ARTICLE 4

REGULATORY


        4.1    Current Status.    As of the Effective Date, Gilead has filed an
IND for the Current Product for the HBV Indication in China and in certain
countries of the Gilead Territory, and (b) Marketing Authorization Applications
in the United States and European Union. As of the Effective Date, Gilead has
not filed any Marketing Authorization Application for a Licensed Product in the
GSK Territory.

        4.2    Certificate of Pharmaceutical Products; GSK Marketing
Authorization Applications and Regulatory Approvals.

        (a)  If GSK so requests in writing, Gilead shall apply for [ * ] to
obtain a Certificate of Pharmaceutical Products for any Licensed Product for any
Licensed Indication in all countries within the GSK Territory where such
certificates are available to Gilead on the basis of any Regulatory Approval
Gilead has obtained or filing that GSK has made (prior to the time of GSK's
request) for such product for such indication, provided that no additional
actions, beyond making and pursuing an application, (including any notarization
and legalization that may be required, [ * ] and delivering the Certificate of
Pharmaceutical Product, are required to support or maintain such a Certificate
of Pharmaceutical Product or application therefor in such country. In
particular, Gilead shall not be required to establish any additional
manufacturing capacity in any country in order to support the availability of a
Certificate of Pharmaceutical Product, [ * ] GSK shall cooperate in all such
efforts at its expense. GSK shall [ * ] in seeking or maintaining such
Certificates of Pharmaceutical Products that are incurred after the Effective
Date. Once Gilead obtains any Certificate of Pharmaceutical Product for Licensed
Products for Licensed Indications for the GSK Territory, Gilead shall forthwith
provide them to GSK for provision to the relevant Regulatory Authorities in the
GSK Territory. Thereafter, to the extent permitted by law, GSK shall assume all
responsibility for communication with such Regulatory Authorities in relation to
such Certificate of Pharmaceutical Product and any regulatory filings or rights
based thereon in such countries during the Term, and for all compliance with law
with respect thereto. In any such country in which GSK is not legally permitted
to assume such responsibilities, Gilead shall reasonably cooperate with GSK to
effect communications with Regulatory Authorities in connection therewith to the
extent desired and requested by GSK, [ * ].

17

--------------------------------------------------------------------------------

        (b)  In all countries of the GSK Territory, GSK shall [ * ] Marketing
Authorization Applications, Regulatory Approvals and INDs for such Licensed
Product for such Licensed Indication, and shall be [ * ] for all communications
with regulatory authorities in such countries in relation thereto (to the extent
permitted by law); provided that the Parties recognize that with respect to
Certificates of Pharmaceutical Products, Gilead shall [ * ] the Certificates of
Pharmaceutical Products that it provides to GSK for the GSK Territory in
countries where such [ * ] is required by law [ * ] To the extent permitted by
applicable law, GSK shall make all [ * ] to enable Gilead to conduct, [ * ] for
any Licensed Product, clinical trials of Licensed Products for Licensed
Indications in the GSK Territory that are otherwise permitted pursuant to
Section 3.8. Notwithstanding anything express or implied to the contrary in this
Section 4.2(b), to the extent that Gilead may not conduct any such clinical
trial [ * ] then Gilead may [ * ] to cover such clinical trials.

        4.3    GSK Access to Gilead Know-How.    

        (a)    Regulatory Data.    Gilead shall, as soon as practicable after
the Effective Date, provide GSK copies of all Marketing Authorization
Applications that have been submitted by Gilead or Other Licensees to the FDA or
the EMEA, additional information or data relating to other Marketing
Authorization Applications filed by Gilead elsewhere in the Gilead Territory,
INDs filed within the GSK Territory, [ * ] like items that are required to
file a Marketing Authorization Application, subsequent licensing variations (for
example, updates or amendments to any Marketing Authorization Approval or other
relevant regulatory approvals) and INDs in the GSK Territory. Gilead shall
update the information provided to GSK with respect to safety reporting
information as provided in Section 4.5 and shall provide GSK with a regular
global status report as material events occur in relation to obtaining
Regulatory Approvals for Licensed Product in the Gilead Territories. In
addition, subject to Section 7 of the Safety Data Exchange Protocol (referred to
in Section 4.5) which governs reporting of safety data, Gilead will use
reasonable efforts to cooperate with GSK (i) to advise GSK as GSK formulates
responses to questions raised with GSK by Regulatory Authorities within the GSK
Territory regarding Licensed Products in a timely manner or (ii) as Gilead's
input directly to such authorities is otherwise specifically required by such
authorities; provided that GSK shall nevertheless continue to have the primary
responsibility to prepare responses and respond to all such questions and
inquiries. Gilead acknowledges that such responses may involve representatives
from Gilead attending meetings with such authorities within the GSK Territory in
situations where such attendance is reasonably required. In the event that
Gilead introduces i) any technical change to any of the Licensed Products,
including without limitation any change in formulation or specification; or
ii) any change in the manufacturing process pursuant to the Clinical Supply or
the Commercial Supply Agreement, Gilead shall [ * ] Gilead shall [ * ] to
cooperate with GSK on the basis set out above in this Section 4.3(a), on the
basis set forth in Section 4.12.

        (b)    Form of Transfer; Items not Transferred.    Gilead shall provide
all regulatory data and related documentation that it is required to provide to
GSK hereunder in editable electronic form, to the extent that an electronic copy
is reasonably available to Gilead. Gilead shall not be required to provide in
paper form to GSK any such item that Gilead provides to GSK in electronic form,
except items which may be required by regulatory authorities in the GSK
Territory to be submitted in their original form e.g. certificates of analysis
or signed technical data. Subject to Section 4.11, notwithstanding anything else
to the contrary in this Section 4.3, Gilead shall not be required to disclose to
GSK [ * ]without regard to whether or not such data are incorporated into the
items that Gilead is otherwise required to provide to GSK pursuant to this
Section 4.3. GSK shall have the right, in accordance with Section 4.3(d), to
reference and incorporate such data in GSK's regulatory filings for Licensed
Products in the GSK Territory. Additionally, to the extent that any Regulatory
Authority in the GSK Territory requires access to any data in Gilead's Control
that Gilead is not required hereunder to provide directly to GSK for purposes of
GSK's (or its

18

--------------------------------------------------------------------------------




Affiliates, Distributor's or Permitted Sublicensee's) regulatory filings in
relation to Licensed Products for Licensed Indications in the GSK Territory,
then Gilead shall, reasonably promptly after receiving a written request from
GSK, provide such data directly to the applicable Regulatory Authority. In such
event, the Clinical Development Committee shall establish mutually acceptable
confidentiality procedures to protect any such data so provided by Gilead from
disclosure to GSK. The Clinical Development Committee shall discuss such
procedures promptly after the request of either Party. GSK (and its Affiliates,
Distributors and Permitted Sublicensees) shall not access or seek to access any
such data provided to a Regulatory Authority of the GSK Territory. The Parties
shall discuss, via their participation in the Clinical Development Committee,
the form in which the Parties shall exchange Know-How pursuant to this
Section 4.3 and Section 4.4, where not expressly provided in such Sections.
Notwithstanding anything else to the contrary in this Agreement, Gilead shall
not be required to disclose to GSK any Know-How relating to the manufacture of
Licensed Products pursuant to this Section 4.3, as GSK's access to such
manufacturing Know-How shall be treated separately in the Commercial Supply
Agreement.

        (c)    Other Licensee Permission and Know-How.    Gilead shall require
Other Licensees to disclose to Gilead and to allow Gilead to disclose to GSK all
information relating to adverse events that Gilead must report pursuant to
Sections 4.4 and 4.5.

        (d)    GSK Use of Know-How.    GSK shall have the right to use and
incorporate all Know-How required to be provided to it pursuant to this
Section 4.3 in its Marketing Authorization Applications for Licensed Products
for Licensed Indications within the GSK Territory. GSK shall not [ * ] of any
[ * ] provided GSK by Gilead hereunder without Gilead's prior written consent;
provided that this Section 4.3(d) shall not alter GSK's responsibilities
pursuant to Section 4.3(b). GSK may request such consent in accordance with the
procedure set forth in Section 4.12.

        (e)    Gilead Regulatory Filings.    Gilead hereby grants GSK the right
to reference Gilead's Current INDs, Marketing Authorization Applications and
Regulatory Approvals for the Licensed Product in the Gilead Territory and all
subsequent correspondence and data submissions relating thereto in GSK's
regulatory filings for Licensed Products for Licensed Indications in the GSK
Territory. Such right shall be transferable to GSK's Distributors and Permitted
Sublicensees. In addition, Gilead will provide GSK with copies of all Regulatory
Approvals it receives for Licensed Products in the Gilead Territory.

        (f)    Costs.    Section 4.13 sets forth certain [ * ] in relation to
Gilead activities under this Section 4.3 that [ * ]

        4.4    Gilead Access to GSK Know-How and Filings.    

        (a)    Provision to Gilead.    During the Term, GSK shall provide to
Gilead for use in Gilead's development and Commercialization efforts for
Licensed Products all Know-How in GSK's or any of its Affiliates' possession
regarding Licensed Products (including without limitation all clinical or safety
data regarding Licensed Products) that is necessary or useful to develop or
Commercialize Licensed Products or to support Regulatory Approval of Licensed
Products outside the GSK Territory as such Know-How becomes available; provided,
however, that GSK shall not be required to disclose any Know-How that is [ * ].

19

--------------------------------------------------------------------------------



        (b)    Use.    Gilead shall have the right to use and incorporate all
Know-How provided to it pursuant to Section 4.4(a) in Marketing Authorization
Applications for Licensed Products outside of the GSK Territory and, to the
extent Section 3.5(e) applies, within the GSK Territory. GSK hereby grants
Gilead the right to reference all of GSK's and its Affiliates' INDs, Marketing
Authorization Applications and Regulatory Approvals for Licensed Products in
Gilead's regulatory filings for Licensed Products in the Gilead Territory and
Other Formulations world-wide. Such rights shall be transferable to Gilead's
distributors for Licensed Products and Other Licensees. GSK shall provide Gilead
with an electronic copy of each IND, Marketing Authorization Application and
other GSK regulatory filing filed for the Licensed Product in the GSK Territory,
and of all material subsequent correspondence and data submissions relating
thereto, as well as a copy of a status report regarding all GSK filings in the
GSK Territory and material events occurring in relation thereto to the extent
not otherwise provided to Gilead pursuant to this Section 4.4(b) [ * ] in which
any regulatory filing for a Licensed Product, receipt of governmental
correspondence relating thereto or other such material event occurs.

        (c)    Sublicensee Permission; Transferability to Sublicensees.    GSK
shall require its Affiliates and any Permitted Sublicensees or Distributors
(i) to permit GSK to provide to Gilead any Know-How that is necessary or useful
to develop or Commercialize Licensed Products or to support Regulatory Approval
of Licensed Products in the Gilead Territory and that, if such Know-How were
owned or Controlled by GSK, would be Know-How that GSK must provide to Gilead
pursuant to Section 4.4(a), and (ii) to grant to Gilead the right to reference
any IND, Marketing Authorization Application or Regulatory Approval containing
such Know-How for Gilead's purposes in the Gilead Territory (including without
limitation for the purposes of Gilead's Other Licensees), and, to the extent
Section 3.5(e) applies, within the GSK Territory. GSK shall require its
Permitted Sublicensees, Affiliates and Distributors to disclose to GSK and to
allow GSK to disclose to Gilead all Know-How that GSK must report pursuant to
Section 4.5.

        4.5    Adverse Event Reporting and Safety Data Exchange.    The Parties
shall report, and take other actions in relation to, adverse events with respect
to Licensed Products reported or otherwise known to them in accordance with a
reporting protocol that is substantially in the form of the "Safety Data
Exchange Protocol" attached hereto as Exhibit E.

        4.6    Communications.    Except (i) as may be required by law, (ii) as
contemplated pursuant to Section 4.2, (iii) in relation to any IND for a
Licensed Product that Gilead files within the GSK Territory in order to conduct
any clinical trial therein as otherwise permitted pursuant to Section 3.8, or
(iv) as provided for in Section 7 of the Safety Data Exchange Protocol (which is
referred to in Section 4.5), Gilead shall not communicate regarding any Licensed
Product for a Licensed Indication with any Regulatory Authority having
jurisdiction in the GSK Territory unless explicitly requested or permitted in
writing to do so by GSK. Except (i) as may be required by law, or (ii) in
regards to any clinical trial that GSK conducts pursuant to any of the Other
Clinical Trial Agreements, GSK shall not communicate with any Regulatory
Authority having jurisdiction in the Gilead Territory regarding any Licensed
Product unless explicitly requested or permitted in writing to do so by Gilead.

        4.7    Applications for Regulatory Exclusivity.    The Parties recognize
that exclusivity rights that may be granted or provided for under regulatory
laws of the countries in the GSK Territory are likely to [ * ] of Licensed
Products in such Territory. To the extent permitted by law, GSK shall have the
exclusive right to file for, request and maintain any regulatory exclusivity
rights for Licensed Products for Licensed Indications in the GSK Territory,
including without limitation regulatory exclusivity rights based upon an orphan
drug designation of a Licensed Product in a country in the GSK Territory, and to
conduct and prosecute any proceedings or actions to enforce such regulatory
exclusivity rights; provided, however, that except as provided in Section 3.6 or
3.8(c), GSK shall not develop or seek Regulatory Approval for any Licensed
Product for an Other Indication. Gilead shall use its reasonable efforts to
cooperate with GSK in such actions relating to regulatory exclusivity [ * ] In
countries where

20

--------------------------------------------------------------------------------


GSK is not permitted by law to take one or more of the actions described above
with respect to regulatory exclusivity but Gilead is so permitted, Gilead shall
use its reasonable efforts to support GSK in such actions, [ * ] GSK shall own
any regulatory exclusivity rights for the Licensed Product in the GSK Territory
where permitted by law. Gilead hereby grants GSK the exclusive right to market
Licensed Products for Licensed Indications in the GSK Territory under any
regulatory exclusivity rights that, according to legal requirements in a country
in the GSK Territory, must be granted directly to Gilead in such country.
Without limitation, this Section 4.7 shall apply to Class I Certifications and
Class II Certifications relating to Licensed Products and Licensed Indications,
and applications therefor. The foregoing in this Section 4.7 shall not apply to
Administrative Protections and applications therefor, which are separately
treated in Section 10.2(e). To the extent that any of the foregoing forms of
regulatory exclusivity would exclude Gilead (and its Affiliates and licensees)
from developing or Commercializing, in a manner that is otherwise permitted
hereunder, an Other Formulation or a Licensed Product to treat an Other
Indication, then, subject to GSK's rights under Section 3.5(e), GSK hereby
grants Gilead (and its Affiliates and licensees) the right under such form of
regulatory exclusivity to conduct such development and Commercialization, and
covenants that GSK (and its Affiliates and Permitted Sublicensees) shall refrain
from enforcing such form of exclusivity against Gilead (and its Affiliates and
licensees) in relation to such activities.

        4.8    Recalls and Voluntary Withdrawals.    The Parties shall exchange
their internal standard operating procedures ("SOPs") for conducting product
recalls reasonably in advance of Commercial Launch of any Licensed Product in
the GSK Territory, and shall discuss and resolve any conflicts between such SOPs
and issues relating thereto promptly after exchange, via their participation in
the Clinical Development Committee. If either Party becomes aware of information
relating to any Licensed Product that indicates that a unit or batch of such
product supplied to GSK pursuant to the Clinical Supply Agreement or Commercial
Supply Agreement may not conform to the specifications for such product then in
effect pursuant to the applicable such agreement, or that potential
adulteration, misbranding and/or other issues have arisen that relate to the
safety or efficacy of Licensed Products, it shall promptly so notify the other
Party. The Joint Committee shall meet to discuss such circumstances and to
consider appropriate courses of action, which shall be consistent with the
internal SOP of the Party having the right to control such recall pursuant to
this Section 4.8. Except as may be otherwise set forth in the Clinical Supply
Agreement or Commercial Supply Agreement in relation to the responsibilities of
the Third Party suppliers supplying Licensed Product or bulk ADV to Gilead, GSK
shall [ * ] any product recall, field correction or withdrawal of any Licensed
Product in the GSK Territory. The [ * ] with such product recalls, field
corrections or withdrawals shall [ * ] with the Clinical Supply Agreement and
the Commercial Supply Agreement (as applicable) as appropriate in view of
whether [ * ] As between the Parties, Gilead shall [ * ] all recalls, field
corrections and withdrawals of any Licensed Product in the Gilead Territory. GSK
shall maintain complete and accurate records of any recall in the GSK Territory
for such periods as may be required by applicable legal requirements, but in any
event for no less than [ * ]

        4.9    Impermitted Regulatory Filings.    GSK shall not file any IND or
Marketing Authorization Application for (i) any Other Formulation that is not a
Licensed Product for any indication, or (ii) any Licensed Product for an
indication that is not a Licensed Indication.

        4.10    No Harmful Actions.    

        (a)  GSK shall not take any action with respect to regulatory filings
for Licensed Products in the GSK Territory that [ * ] impact upon the regulatory
status or potential sales of Licensed Products in the Gilead Territory. Prior to
taking any action with respect to such filings in the GSK Territory that [ * ]
to have such an impact, [ * ] Gilead may bring to the [ * ] any action or
planned action that it believes would have such an impact. [ * ] shall discuss
whether any such action that either Party brings to such Committee's attention
reasonably would have such an

21

--------------------------------------------------------------------------------

impact, and potential alternative courses of action that GSK could take to avoid
such an impact. [ * ]

        (b)  If at any time during the Term [ * ] in either case any product
(other than a Licensed Product or Other Formulation) for the HBV Indication that
is a [ * ] anywhere in the world, then Section 4.10(a) shall apply mutatis
mutandis to Gilead's actions with respect to the Licensed Products in the Gilead
Territory in the manner that it does to GSK's actions with respect to the
Licensed Products in the GSK Territory.

        4.11    Additional Information and Uses of Information.    If GSK
believes that it has a legitimate need, for purposes of its activities hereunder
with any Licensed Product for a Licensed Indication for the GSK Territory, to
receive from Gilead any clinical data or other Know-How that it would not
otherwise be entitled pursuant to Article 4 to so receive, then GSK shall notify
Gilead in writing. GSK's notice shall set forth the information that it requests
Gilead to disclose to GSK, and specifically how GSK would propose that GSK be
able to use such information. The Clinical Development Committee shall discuss
any such request by GSK. If the Clinical Development Committee approves a
particular disclosure requested by GSK, then Gilead shall make such disclosure
to GSK, and GSK shall use the disclosed information solely in the manner
specified in, and in accordance with, GSK's written notice to Gilead requesting
such disclosure. Gilead's members of the Clinical Development Committee shall
not unreasonably withhold or delay their consent to any such disclosure (or
associated permitted use) requested by GSK. The foregoing in this Section 4.11
shall apply mutatis mutandis to any requested use of Gilead's regulatory or
clinical information that GSK would not otherwise be entitled to make hereunder,
in the same manner as it does to GSK's requests that Gilead disclose and GSK be
permitted to use any information to the disclosure of which GSK would not
otherwise be entitled hereunder [ * ]

        4.12    Gilead Transition Assistance.    The Parties recognize that in
relation to the transfer of responsibility for the Licensed Products for
Licensed Indications for the GSK Territory from Gilead to GSK in accordance with
this Agreement: (a) GSK will require certain assistance from Gilead; (b) Gilead
is required to provide certain assistance to GSK as set forth in Sections
3.3(d), 4.2(a), 4.3, 4.11, 10.2(e) and other Sections of this Agreement in the
nature of advice, analysis, consultation, visits with Regulatory Authorities and
any other activities set forth in such Sections, but specifically excluding any
activities of Gilead in relation to its responsibilities under Section 2.5 and
the disclosure to GSK of Gilead information (including without limitation
regulatory filings and Regulatory Approvals for Licensed Products) that Gilead
is required to disclose to GSK hereunder (collectively, such assistance that is
not excluded, "Assistance"); and (c) certain Assistance shall be [ * ] to the
extent set forth in Sections 4.12(c) and (d) below. The Parties further
recognize that because much of the Assistance relates to transitional matters,
GSK's needs for Assistance may be expected to be greatest shortly after the
Effective Date, and thereafter diminish.

        (a)    Initial.    During the first [ * ] following the Effective Date,
Gilead shall provide GSK with reasonable amounts of Assistance at [ * ] The
reasonableness of such amounts of Assistance shall be evaluated giving due
regard to the proportion of any individual Gilead person's time that is devoted
to rendering Assistance to GSK.

        (b)    Extended.    During the [ * ] period beginning [ * ] following
the Effective Date (the "Extended Transition Period"), Gilead shall provide
Assistance in the amount of up to the following numbers per month of Gilead
person hours in each of the following categories of Gilead people at [ * ]:

[ * ]

Numbers of [ * ] any of the foregoing categories that GSK does not require
Gilead to expend in such category in a particular calendar month shall [ * ] to
GSK in any of the other such categories

22

--------------------------------------------------------------------------------

or in subsequent calendar months. At the request of either Party, the Joint
Committee shall review the appropriateness of the [ * ] in each such category.

        (c)    Additional.    During the Extended Transition Period, Gilead
shall also provide GSK with reasonable additional amounts of Assistance in
excess of [ * ], and after the Extended Transition Period, Gilead shall also
provide GSK with reasonable additional amounts of Assistance, at [ * ] for
specific Assistance after the Extended Transition Period that [ * ] The [ * ]
beyond that set forth in subsections (a), (b) and (d) shall be at [ * ] with the
time of the Gilead people whose Assistance is provided to GSK. (The
reasonableness of any such amounts of additional Assistance shall be evaluated
(i) giving due regard to the proportion of any individual Gilead person's time
that is devoted to such activities, and to ensuring that no such individual's
ongoing responsibilities at Gilead are unduly interfered with by such
activities, and (ii) in recognition that Gilead's support role shall diminish
over time and GSK shall take on primary responsibility for clinical and
regulatory matters relating to its development and Commercialization of Licensed
Products for Licensed Indications in the GSK Territory.)

        (d)    Particular Categories of Assistance After the Extended Transition
Period.    The Parties recognize that given the current regulatory status of the
Current Product in each of Japan and China, particular Assistance in relation to
regulatory matters in such countries may not be capable of occurring prior to
the end of the Extended Transition Period. Therefore, within the following
categories of Assistance after the Extended Transition Period but prior to the
corresponding end date set forth below, Gilead shall provide Assistance in the
amount of up to the following numbers [ * ] in each of the following categories
of Gilead people, up to the following maximum number of hours per year in each
category, at [ * ]:

[ * ]

"Assistance Year" shall mean any twelve (12) month period commencing the day
after the Extended Transition Period ends or any anniversary thereof.

Numbers of [ * ] from any of the foregoing categories that GSK does not require
Gilead to expend in such category in a particular [ * ] to GSK in any of the
other such categories or in subsequent [ * ] GSK shall provide Gilead with
reasonable notice in advance of requiring Assistance pursuant to this
Section 4.12(d). For the avoidance of doubt, after the end date specified for
each such category, [ * ]

        (e)    [ * ].    For clarity, the foregoing in this Section 4.12
addresses the [ * ] in relation to the assistance provided by Gilead hereunder.
In addition to those [ * ] as set forth in Section 4.12(c), GSK shall [ * ] by
Gilead in relation to the personnel and other items it provides to GSK in
connection with the assistance set forth in this Section 4.3, without regard to
whether the [ * ] for such assistance are required hereunder to be [ * ]

        (f)    Mechanics.    Gilead may invoice GSK no more frequently than
[ * ] for any costs that GSK is required to reimburse to Gilead or bear in
accordance with this Section 4.12, and each such invoice shall be payable within
thirty (30) days after the date GSK receives such invoice.

        (g)    Clarification Regarding Gilead Legal
Personnel.    Notwithstanding anything express or implied to the contrary in
this Agreement, the time, interaction and communication of Gilead personnel
specializing in patent, intellectual property or other legal matters which time,
interaction and communication is provided hereunder is intended to serve solely
an information-sharing purpose and does not constitute the provision of legal
opinions, legal services or legal advice of any kind.

23

--------------------------------------------------------------------------------





ARTICLE 5

COMMERCIALIZATION


        5.1    Commercialization.    During the Term, GSK shall devote Diligent
Efforts to Commercialize (i) the Current Product for the Licensed Indication
[ * ] and (ii) the Current Pediatric Product for the Licensed Indication [ * ]
pursuant to GSK's development efforts to develop the Current Pediatric Product
therefor in accordance with (and beginning at the time set forth in)
Section 3.3(a). The Marketing Committee shall monitor and provide a forum for
Gilead to review [ * ] in the GSK Territory, including without limitation [ * ]
GSK shall perform all Commercialization activities with respect to Licensed
Products in a manner consistent with the Commercialization Plan. GSK shall be
responsible for all costs and expenses associated with its Commercialization
activities in the GSK Territory. Gilead shall not be responsible for any such
costs or expenses.

        5.2    Commercialization Plan.    

        (a)  Within [ * ] after the Effective Date, GSK shall submit a written
plan for the Commercialization of the Licensed Product in the GSK Territory (the
"Commercialization Plan") to the Marketing Committee. GSK shall update the
Commercialization Plan annually thereafter as set forth in Section 5.2(b). The
Commercialization Plan shall contain at least the following:

          (i)  A [ * ] and such other information regarding [ * ] for Licensed
Products for the GSK Territory [ * ];

        (ii)  Commencing no later than [ * ] prior to the anticipated date of
Commercial Launch for any Licensed Product in each Major GSK Country in the GSK
Territory, a pre-launch plan for such country, which shall include [ * ];

        (iii)  Commencing no later than [ * ] in advance of the anticipated date
of Commercial Launch in each Major GSK Country, a marketing plan, which shall
include [ * ];

        (iv)  Commencing no later than [ * ] in advance of the anticipated date
of Commercial Launch in each Major GSK Country, a sales plan, which shall
include [ * ]; and

        (v)  Commencing no later than [ * ] in advance of the anticipated date
of Commercial Launch in each Major GSK Country, a distribution plan, which shall
[ * ]

Each of the foregoing reports provided pursuant to subsections (ii) through
(v) shall provide information on the activities covered by each report on a
[ * ] As Regulatory Approval of a Licensed Product is obtained, and other
significant events occur in relation thereto, in each country in the GSK
Territory, GSK shall update [ * ] in (i) above, and [ * ] The Commercialization
Plan shall [ * ] For the avoidance of doubt the Parties acknowledge and agree
that it may not be normal practice for all elements of the Commercialization
Plan to be completed within the timelines set out in this Section 5.2 [ * ] GSK
shall generate plans for [ * ] required to be included in the Commercialization
Plan [ * ]. GSK shall include in the Commercialization Plan any such element
that it had not formulated for itself as of the time that such element is set
forth above to be included in the Commercialization Plan, [ * ]

        (b)  Following the submission of the original Commercialization Plan GSK
shall, no later than [ * ], submit to the Marketing Committee an updated
Commercialization Plan for the upcoming year, which shall be discussed in full
by the Marketing Committee at its next scheduled meeting in that calendar year.

        (c)  If Gilead believes that any [ * ] that GSK includes in the
Commercialization Plan as required pursuant to Section 5.2(a) is [ * ],
considering that such [ * ] are to be used to determine the extent of any [ * ]
then Gilead may refer the matter first to the Marketing

24

--------------------------------------------------------------------------------




Committee for discussion, and if the Marketing Committee cannot reach consensus
as to the appropriate [ * ] then [ * ]

        (d)  Notwithstanding anything in this Agreement express or implied to
the contrary, Gilead shall not have any right to direct, control or approve
GSK's pricing of Licensed Products for the GSK Territory. The provision of any
pricing data in connection with the Commercialization Plan is for informational
purposes only.

        5.3    Promotional Materials.    

        (a)  GSK shall prepare or have prepared Promotional Materials for the
Licensed Product in each country of the GSK Territory where GSK will
Commercialize the Licensed Product. Consistent with applicable law and subject
to the limitations set forth in this Section 5.3(a), the Marketing Committee
shall have the right to review exemplars and/or representative samples of all
Promotional Materials for the Licensed Product pursuant to mutually agreed-upon
procedures and timelines, which shall be coordinated with both GSK's clearance
procedures and Gilead's clearance procedures, to the extent practicable.

        (b)  To the extent required by applicable regulatory requirements, GSK
shall file all Promotional Materials with the appropriate Regulatory Authority.
GSK shall establish a tracking system to ensure that all Promotional Materials
are accurately and timely tracked and submitted to the relevant Regulatory
Authority.

        (c)  All Promotional Materials and Product Labelling shall, [ * ]
identify Gilead as the developer and licensor of the Licensed Product. In any
country where [ * ] Gilead be identified as the developer and licensor of any
Licensed Product in any Promotional Materials or Product Labelling, then (i) GSK
shall notify Gilead if, in any of its Promotional Materials or Product Labelling
for Licensed Products for Licensed Indications in such country, [ * ] and [ * ]
Gilead be [ * ] attributed in such materials. The Marketing Committee shall
discuss any such [ * ] promptly after [ * ] members of the Marketing Committee
[ * ] If the [ * ] shall so identify Gilead in accordance with such approval.

        (d)  GSK shall [ * ] in all Promotional Materials that it develops or
has developed. In the event that Gilead wishes to [ * ] the Promotional
Materials and [ * ] and to [ * ] based on the Promotional Materials, for use in
the Gilead Territory [ * ]

        5.4    Training of Sales Force.    GSK shall supervise, train and
maintain such competent and qualified sales representatives, including
Third-Party contractors, as may be required to promote and detail the Licensed
Product in the GSK Territory as provided in the Commercialization Plan and
consistent with GSK's overall diligence obligations pursuant to Article 6.

        5.5    Compliance.    GSK shall in all material respects comply with all
applicable laws, regulations and guidelines in developing and Commercializing
Licensed Products in the GSK Territory under this Agreement, including without
limitation the Foreign Corrupt Practices Act of 1977, as amended ("FCPA"). GSK
represents and warrants to Gilead that, as of the Effective Date, GSK and its
Affiliates have adequate procedures in place to ensure their compliance with the
FCPA, as well as the compliance therewith of any Permitted Sublicensees and
Distributors it may engage; to bring any noncompliance therewith (should it ever
occur) by any of the foregoing entities to GSK's attention; and to promptly
remedy any such noncompliance. Annually, GSK shall certify to Gilead in writing
[ * ]

        5.6    Product Trademarks.    The Marketing Committee shall discuss, on
a country-by-country basis reasonably in advance of Commercial Launch in such
country, or as otherwise requested by GSK, whether it is desirable for GSK to
employ the counterpart within such country to any Gilead Product Mark that
Gilead uses solely with any Licensed Product in the Gilead Territory. If the
Marketing Committee agrees (by consensus, in accordance with Section 2.5(d))
that GSK shall use such a

25

--------------------------------------------------------------------------------


trademark or tradename, then such trademark or tradename in such country shall
thereafter be deemed to be included within the definition of the "Gilead Product
Marks." GSK shall use such tradenames and trademarks solely in conformity with
Gilead's written instructions for the appearance and use of such trademark or
tradename, as well as those policies Gilead may provide pursuant to Section 7.6.
Gilead explicitly disclaims all representations and warranties relating to the
Gilead Product Marks that may exist now and in the future, including without
limitation, any warranty of noninfringement. GSK's (and its Affiliates'
Distributors' and Permitted Sublicensees') use of the Gilead Product Marks shall
be entirely at GSK's risk and GSK shall hold Gilead, its Affiliates and Other
Licensees harmless from any such use by GSK, its Affiliates, Distributors or
Permitted Sublicensee, as set forth in Section 12.2.

        5.7    No Misappropriation.    GSK shall not misappropriate any trade
secret of Gilead or any Third Party in its activities to develop or
Commercialize the Licensed Product pursuant to this Agreement.

        5.8    Use of Distributors.    GSK shall have the right to engage
Distributors to distribute the Licensed Product in particular countries of the
GSK Territory [ * ] GSK shall include in the Commercialization Plan (and GSK's
updates thereto) a list prepared in good faith of any Distributors that it (or
its Affiliate) is, to its knowledge, [ * ] In addition, GSK shall reasonably
cooperate and respond to Gilead's reasonable inquiries regarding GSK's use of
Distributors in other countries in the GSK Territory as necessary or reasonably
useful [ * ] to respond to any governmental inquiry that Gilead may receive
regarding such Distributors.


ARTICLE 6

DILIGENCE


        6.1    Clinical Development Diligence.    

        (a)    Level of Effort.    In accordance with Section 3.3, GSK shall
devote Diligent Efforts to clinically and regulatorily develop and seek
Regulatory Approval for the Current Product and the Current Pediatric Product
(beginning at the time that GSK's diligence obligations with respect to the
Current Pediatric Product become effective pursuant to such Section) for
Licensed Indications [ * ] undertaking shall include carrying out the GSK
Development Plan (as updated pursuant to Section 3.3).

        (b)    Timetable.    Without limiting GSK's obligations pursuant to
Section 6.1(a), GSK shall [ * ] Notwithstanding the foregoing, if GSK's ability
to achieve [ * ] then the timeline provided below for achieving the affected
milestone(s) will be extended by a period of time equivalent to the length of
such delay. The Clinical Development Committee shall reasonably determine any
such extension.

        6.2    Regular Reports on Development Activities.    GSK shall
informally update the Clinical Development Committee periodically regarding
GSK's significant development and regulatory activities with Licensed Products
for the Licensed Indication. In addition, GSK shall [ * ] to the Clinical
Development Committee at least [ * ] summarizing GSK's significant clinical and
regulatory activities with respect to Licensed Products and Licensed Indications
in the GSK Territory pursuant to this Agreement, covering subject matter at a
level of detail reasonably sufficient to enable Gilead to determine GSK's
compliance with its diligence obligation pursuant to Section 6.1. Gilead, via
its participation in the Clinical Development Committee, may request that GSK
provide additional updates to the GSK Development Plan, and ask GSK questions
regarding any update to the GSK Development Plan. GSK shall, via its
participation in the Clinical Development Committee, provide any such update
reasonably requested by Gilead, shall discuss with Gilead any such questions
posed by Gilead and shall provide reasonable amounts and types of additional
information to respond to such questions.

26

--------------------------------------------------------------------------------

        6.3    Commercialization Diligence.    

        (a)    Level of Efforts.    To the extent set forth in Section 5.1, GSK
shall devote Diligent Efforts to Commercialize the Current Product and the
Current Pediatric Product for Licensed Indications in the GSK Territory.

        (b)    Time to Launch Licensed Product.    GSK shall achieve Commercial
Launch of the Licensed Product [ * ] for the Licensed Indication promptly after,
and in any case not later than [ * ] after, the date on which such Regulatory
Approval is granted, and shall use [ * ] If GSK fails to achieve Commercial
Launch of a first Licensed Product in any [ * ] after the date on which
Regulatory Approval for such Licensed Product is granted for such product in
such country, and except where such failure results from [ * ] , then GSK shall
pay to Gilead the [ * ], based on the [ * ] for the relevant [ * ] set forth in
the Commercialization Plan as it [ * ] that such Regulatory Approval was
granted. Once GSK achieves Commercial Launch [ * ]

        6.4    Non-diligence.    

        (a)    Special Meeting of Collaboration Committee.    If Gilead believes
that GSK has failed to comply with its diligence obligations under this
Article 6, then Gilead may convene a special meeting of the Joint Committee to
discuss the matter (a "Special Meeting") by written notice to GSK. Such notice
shall include a general statement of the areas of concern to Gilead. The Special
Meeting shall be convened not later than [ * ] after such notice is given to
GSK. At the Special Meeting, the Joint Committee will discuss any areas of
concern to Gilead, GSK's efforts in such areas and any additional actions GSK
should take to meet Gilead's concerns.

        (b)    Supplemental Plan.    If, after a Special Meeting, Gilead
continues to believe that GSK is not meeting its diligence obligations pursuant
to this Article 6, or if Gilead wishes to formalize GSK's commitment to take
such additional actions discussed in the Special Meeting, then Gilead may so
notify GSK in writing. Within [ * ] after the date of any such notice, GSK shall
either (i) provide Gilead with a written plan describing the actions that GSK
proposes to take to meet such obligation, or (ii) notify Gilead that GSK does
not believe that any such additional actions are required in order for GSK to
comply with its diligence obligations pursuant to this Article 6, and chooses
not to provide such a plan. If GSK provides such a plan and Gilead notifies GSK
in writing that Gilead agrees with GSK that such plan describes actions
sufficient to meet such obligation, then such plan shall be a "Supplemental
Plan." In such event, GSK shall carry out the actions described in such plan.
Each Supplemental Plan shall include a specific timeline for GSK to take the
steps described in such plan. If Gilead disagrees with GSK as to the sufficiency
of the actions described in such plan to meet such obligation, or if GSK
notifies Gilead as provided for above that GSK chooses not to provide such a
plan, and the Parties are unable to resolve such disagreement within [ * ]
additional days, then either Party may proceed pursuant to Section 16.1. If GSK
has materially breached its obligations under this Article 6, Gilead shall be
entitled to terminate this Agreement pursuant to Section 15.3.

        (c)    Non-Limitation of Remedies.    If the Parties agree on a
Supplemental Plan including a timeline for GSK to take the actions described
therein, then so long as GSK complies with such Supplemental Plan, Gilead shall
be prohibited pursuant to this Section 6.4(c) from pursuing any other remedies
it may have available to it under this Agreement, at law or in equity for GSK's
failure to diligently develop and seek Regulatory Approval for the Licensed
Product, or to diligently Commercialize the Licensed Product, in each case with
respect to areas specifically addressed by the Supplemental Plan. If GSK fails
to comply with any Supplemental Plan, or fails to achieve the goals set forth
therein for reasons not beyond GSK's control or reasonable ability to plan for,
then Gilead shall no longer be prohibited from pursuing any remedies available
to it pursuant to this Agreement, at law or in equity, and GSK's diligence will
be measured against its obligations hereunder as originally stated, without
reference to any Supplemental Plan [ * ]

27

--------------------------------------------------------------------------------





ARTICLE 7

LICENSES


        7.1    Patent Licenses to GSK.    Subject to the terms and conditions of
this Agreement, Gilead hereby grants to GSK an exclusive, royalty-bearing (in
accordance with Article 9) license under the Gilead Patents to develop, use,
sell, offer for sale and import Licensed Products for use in the Licensed
Indications in the GSK Territory, [ * ] to the extent otherwise consistent with
this Agreement, and to make Licensed Products anywhere in the world for such
development, use, sale, offering for sale or importation, subject to the terms
that will be set forth in the Commercial Supply Agreement. Such license shall be
sublicenseable solely as provided in Section 7.10. Section 7.5 sets forth
certain conditions under which GSK may develop and Commercialize Licensed
Products for the Licensed Indications for patient populations consisting of
people co-infected with HBV and another infectious agent.

        7.2    Patent Licenses to Gilead.    Subject to the terms and conditions
of this Agreement, GSK hereby grants to Gilead an exclusive, fully paid license
under the GSK Patents to develop, use, sell, offer for sale and import [ * ]
(subject to Section 3.5 regarding GSK access to Other Formulations and Other
Indications and Section 3.8 regarding certain Gilead clinical trials in the GSK
Territory), and to make Licensed Products and Other Formulations anywhere in the
world for such development, use, sale, offering for sale or importation. Such
license shall be [ * ]. For the avoidance of doubt, the foregoing license
applies only to Licensed Products and Other Formulations, and not to any other
products, and in accordance with and as more fully set forth in Section 7.15,
there are no implied licenses pursuant to this Agreement.

        7.3    Know-How License to GSK.    Subject to the terms and conditions
of this Agreement, Gilead hereby grants to GSK a non-exclusive, royalty-bearing
(in accordance with Article 9) license under the Gilead Know-How to develop,
use, sell, offer for sale, import and otherwise Commercialize Licensed Products
for use in the Licensed Indications in the GSK Territory, [ * ] to the extent
otherwise consistent with this Agreement, and to make Licensed Products anywhere
in the world for such development, use, sale, offering for sale or importation,
subject to the terms that will be set forth in the Commercial Supply Agreement.
Such license shall be sublicenseable solely as provided in Section 7.10.
Section 7.5 sets forth certain conditions under which GSK may develop and
Commercialize Licensed Products for the Licensed Indications for patient
populations consisting of people co-infected with HBV and another infectious
agent.

        7.4    Know-How License to Gilead.    Subject to the terms and
conditions of this Agreement, GSK hereby grants Gilead a non-exclusive, fully
paid license under the GSK Know-How to research, develop, make, use, sell, offer
for sale, import and otherwise Commercialize [ * ] (subject to Section 3.5
regarding GSK access to Other Formulations and Other Indications and Section 3.8
regarding certain Gilead clinical trials in the GSK Territory), and to make
Licensed Products and Other Formulations anywhere in the world for such
development, use, sale, offering for sale or importation. Such license shall be
[ * ]. For the avoidance of doubt, the foregoing license applies only to
Licensed Products and Other Formulations, and not to any other products, and in
accordance with and as more fully set forth in Section 7.15, there are no
implied licenses pursuant to this Agreement.

        7.5    Clarification of License Scope.    For clarity, the scope of the
licenses granted to GSK pursuant to Sections 7.1 and 7.3 is limited to
activities conducted with respect to the Licensed Products for the Licensed
Indications. The Parties intend that the scope of such licenses shall encompass
the right for GSK [ * ] for use in any Licensed Indication in patients [ * ]
that includes the use of the Licensed Product [ * ] to sell [ * ] Licensed
Product [ * ]

28

--------------------------------------------------------------------------------


        7.6    Trademark License and Covenants.    

        (a)    Limited License for Gilead Marks.    In connection with the
Commercialization of Licensed Products for Licensed Indications within the GSK
Territory as permitted under this Agreement, Gilead hereby grants GSK an
exclusive, royalty-free license within the GSK Territory to use and display the
Gilead Marks only by use of the following phase on Licensed Product packaging
labelling or Promotional Materials: "This product manufactured under license
from," followed by the applicable Gilead Mark.

        (b)    Licensed Gilead Product Marks.    Gilead hereby grants GSK an
exclusive, royalty-free license to use and display the Gilead Product Marks in
connection with the commercialization of Licensed Products for Licensed
Indications within the GSK Territory, as otherwise permitted under this
Agreement.

        (c)    Standards for Using the Marks.    GSK shall provide Gilead with
copies of any materials containing any Gilead Mark or Gilead Product Mark prior
to using or disseminating such materials. Gilead shall have the right to make
reasonable objections to any such materials within [ * ] of Gilead's receipt of
such copies [ * ] associated with the Gilead Marks or Gilead Product Marks. GSK
shall [ * ] in accordance with [ * ] GSK shall not use the Gilead Product Marks
or the Gilead Marks in a way that would adversely affect their value, and GSK
shall not use a trademark confusingly similar to one of the Gilead Product Marks
or the Gilead Marks with any of its products. GSK shall comply with reasonable
policies provided by Gilead from time to time to maintain the goodwill and value
of the Gilead Product Marks and the Gilead Marks. In any GSK materials in which
the Gilead Marks or the Gilead Product Marks appear, GSK shall display a
trademark legend in substantially the following form (tailored to reflect which
trademark or tradename is being used): "GILEAD, the GILEAD logo, REPSUR and the
Liver Design are trademarks or registered trademarks of Gilead Sciences, Inc. or
its affiliates in the United States and other countries." GSK may, as an
alternative or in addition to the Gilead Product Marks, select, create and use
its own trade names and marks for its use in connection with the
Commercialization of Licensed Products (including without limitation as part of
any Combination Products that are approved by Gilead as set forth in
Section 9.6) in the GSK Territory in a manner that is otherwise in accordance
with this Section 7.6. [ * ]

        7.7    Third-Party Technology.    Either Party, if it becomes aware of
Third-Party intellectual property which may be useful for the development or
Commercialization of Licensed Products, may propose that the Joint Committee
consider (i) whether the Parties should seek a license thereunder to allow
either or both Parties to practice such right in connection with the
development, manufacture, use, sale, offer for sale or import of Licensed
Products in their respective Territories, (ii) how to allocate the costs of
obtaining and maintaining such a global license between the Parties (taking into
account the Parties' relative interests therein inside and outside of the GSK
Territory and within and outside of the Licensed Indications) and (iii) how the
Parties should proceed to seek such license. If the Joint Committee is unable to
reach consensus with respect to the seeking of such license, then either Party
shall be free itself to seek a license under such right at its sole cost and
expense, with no obligation to make such license or right available to the other
Party; provided, however, that neither Party shall enter into an agreement with
a Third Party which prohibits or restricts the other Party from obtaining a
license from such Third Party under such intellectual property for such other
Party's development and Commercialization of Licensed Products in its Territory
(within the scope of the licenses granted in Sections 7.1 and 7.3, where GSK is
such other Party).

        7.8    Sublicensed Technology.    The licenses granted under this
Article 7, to the extent they include sublicenses of Third-Party technology,
shall be subject to the terms and conditions of the agreement governing the
license under which the sublicense is granted. Each Party shall faithfully and
timely perform and discharge its obligations under each such Third-Party license
under which a sublicense is

29

--------------------------------------------------------------------------------


granted, and shall not permit any action to be taken or event to occur, in each
case, to the extent within such Party's reasonable control, that would give such
Third Party the right to terminate such Third Party license. Notwithstanding the
provisions of the foregoing sentence, [ * ]. If the Party that is a party to any
such Third-Party license [ * ] or otherwise [ * ], it shall promptly notify the
other Party. The Parties shall promptly confer regarding [ * ] within the time
allotted by [ * ]. If the Party that is a party to any such Third-Party license
[ * ] within the designated time, then the [ * ] for [ * ] for [ * ]. Any [ * ]
shall be [ * ]. If a good faith dispute between a Third Party and the Party that
entered into a Third-Party license about the interpretation of any provision of
the agreement governing such license arises, the other Party shall use
reasonable efforts to ensure that its actions, if any, under this Section 7.8 do
not detrimentally affect the ability of the allegedly breaching Party to contest
the interpretation advanced by such Third Party. Without limitation, Gilead's
responsibilities pursuant to this Section 7.8 shall extend to Gilead's
performance pursuant to the IOCB/Rega License.

        7.9    Grants Back.    Each Party shall require each of its Other
Licensees, Affiliates, Distributors and Permitted Sublicensees (as applicable)
(each, a "Practicing Entity") to allow such Party the ability to grant the other
Party a license under such Practicing Entity's Patents and Know-How [ * ] for
such other Party and its Practicing Parties to (i) if such other Party is GSK,
conduct its development and Commercialization activities under this Agreement
and to exercise otherwise its rights hereunder, or (ii) if such other Party is
Gilead, develop, make, have made, use, sell, offer for sale, import or export
[ * ]

        7.10    Sublicensing by GSK.    GSK shall have the right to grant
sublicenses under the licenses granted to it pursuant to this Article 7 [ * ]
Any sublicensee [ * ] to grant sublicenses pursuant to Section 7.1 and
Section 7.3 shall be referred to herein as a "Permitted Sublicensee". [ * ]

        7.11    Use of Patents and Know-How.    

        (a)  Each Party covenants to the other that such first Party (the
"Covenanting Party") shall not practice the Patents or Know-How Controlled by
such other Party and licensed to the Covenanting Party hereunder outside the
scope of the licenses granted in this Article 7 to the Covenanting Party. [ * ]

        (b)  In particular, and without limiting the generality of GSK's
covenant pursuant to Section 7.11(a), GSK covenants to Gilead that GSK shall not
seek Regulatory Approval, or knowingly sell or promote any Licensed Product, for
use in any indication that is not a Licensed Indication. As an illustration,
without limiting the foregoing, GSK shall not seek Regulatory Approval for, sell
or promote a Licensed Product to treat HIV (as defined in Section 7.5) in
individuals suffering from both HIV and HBV (although GSK may seek Regulatory
Approval for, sell and promote Licensed Product to treat HBV in such
individuals).

        7.12    Cross-Territory Sales.    The Parties recognize that it is
possible that:

        (a)  Licensed Products originally sold by GSK (or its Affiliate,
Sublicensee or Distributor) in the GSK Territory may be imported and resold in
the Gilead Territory, to Gilead's detriment in that this would diminish sales of
Licensed Products by Gilead (and its Affiliates, distributors and Other
Licensees) in the Gilead Territory; or

        (b)  Licensed Products sold by Gilead in the Gilead Territory may be
imported and resold in the GSK Territory, to GSK's detriment in that this would
diminish sales of Licensed Products by GSK (and its Affiliates, Distributors and
Permitted Sublicensees) in the GSK Territory.

Both GSK and Gilead shall [ * ] to the extent permitted by law, including
without limitation by: (i) [ * ] quantities of Licensed Products to [ * ],
(ii) contractually requiring each of its sublicensees and distributors of
Licensed Products to [ * ] quantities of Licensed Products to any [ * ] of the
Party with which it is not in privity, (iii) [ * ] of Licensed Product sold by
it [ * ] Territory or specified countries thereof, and (iv) contractually
requiring its sublicensees and distributors to [ * ] such

30

--------------------------------------------------------------------------------

quantities of Licensed Product (to the extent that they, instead of GSK or
Gilead as the case may be, are [ * ] of Licensed Product that [ * ]). If,
however, either Gilead or GSK believes that such importation into or reselling
in its Territory of quantities of Licensed Products originally sold in the other
Party's Territory is occurring [ * ], the Joint Committee shall discuss the
matter in good faith and examine any market data that is available, and shall
determine whether any such cross-Territory importation and sales of Licensed
Products is occurring. If the Joint Committee determines in good faith that such
cross-Territory sales are occurring, then (i) it shall establish an [ * ] of
such sales, and (ii) it shall discuss any [ * ] that GSK or Gilead [ * ] such
cross-Territory sales. In addition, GSK or Gilead (and their respective
Affiliates, and distributors and sublicensees for Licensed Products) shall [ * ]
Licensed Product to [ * ] Licensed Products the applicable Territory that to
either GSK's or Gilead's knowledge (including without limitation by notice from
the other Party) [ * ] Licensed Products [ * ] hereunder.

        7.13    Exclusivity Commitment.    During the Term, GSK and its
Affiliates shall not, in the GSK Territory [ * ], except where such product
[ * ] the Licensed Product, and shall not license a Third Party (or grant a
covenant not to sue relating to or otherwise actively permit a Third Party) to
take any of the foregoing actions during the Term. During the [ * ] GSK shall
not itself or through any Affiliate or Permitted Sublicensee [ * ] in the GSK
Territory any [ * ] that is [ * ] therefor is [ * ]

        7.14    Right Relating to the HBV Indication.    

        (a)  As used in this Section 7.14:

          (i)  [ * ] shall mean any [ * ]; and

        (ii)  [ * ] shall mean the treatment of HBV infection [ * ] that are
[ * ]

        (b)  Gilead grants GSK a right of first refusal relating to the
commercialization of [ * ] for the [ * ] in the GSK Territory as follows: Prior
to Gilead or its Affiliate [ * ] in any country of the GSK Territory or
permitting any Third Party to do so, Gilead shall notify GSK of the countries in
which Gilead [ * ], or to permit a Third Party to do so. Within [ * ] after the
date GSK receives any such notice, GSK shall notify Gilead in writing
(i) whether GSK wishes to negotiate with Gilead the terms upon which Gilead
would grant GSK the right to [ * ] in one or more countries of the GSK Territory
that were the subject of Gilead's notice to GSK (such countries, the "Notice
Countries" and [ * ] with respect to such Notice Countries); and (ii) if so, the
[ * ] for such Notice Countries that GSK proposes. If Gilead would propose to
permit a Third Party to [ * ] then Gilead shall disclose to GSK [ * ] Within
[ * ] after the timely date of such a notice from GSK to Gilead, the Parties
shall negotiate [ * ] in good faith for a period of no less than [ * ]

        If, at the end of the [ * ] the Parties have not agreed to such [ * ]
and GSK does not within [ * ] after the expiration of the [ * ] notify Gilead in
writing that GSK [ * ] to obtain such rights to [ * ] for the [ * ] in such
Notice Countries, then either Party may [ * ] within [ * ] after the expiration
of the [ * ]

        If either Party so refers such matter, then, notwithstanding any
conflicting procedures set forth in such Section, [ * ] and shall [ * ] in its
[ * ] of the [ * ] that the [ * ] to be the [ * ] The [ * ] based upon the [ * ]
to GSK pursuant to the proposal, the [ * ] for the HBV Indication [ * ], the
[ * ] for the [ * ] in such Notice Countries, the consistency of [ * ] , and the
consistency of [ * ] with the [ * ] in relation to [ * ] in such Notice
Countries. The [ * ] shall [ * ] from one [ * ] proposal. [ * ]

        If the Parties do not agree [ * ] or if GSK either [ * ] or [ * ] set
forth above, then Gilead shall be free to: (i) itself, or through an Affiliate,
[ * ] in such Notice Countries; (ii) permit a Third Party or Third Parties to do
so, [ * ] and/or (iii) permit a Third Party or Third Parties to do so, on [ * ]

31

--------------------------------------------------------------------------------



        (c)  GSK's rights pursuant to Section 7.14(b) shall not apply to the
development or commercialization of [ * ]. Furthermore, GSK's rights pursuant to
Section 7.14(b) shall not apply to the [ * ]. Notwithstanding the foregoing in
this Section 7.14, Gilead may [ * ] within the GSK Territory (or any portion
thereof); provided that the [ * ] are explicitly made [ * ] and such [ * ].

        (d)  Except in countries where Gilead elects to [ * ] or to permit a
Third Party to do so, in a manner that is in accordance with and permitted by
Section 7.14(b) (i.e., in Notice Countries with respect to which either GSK
[ * ]:

          (i)  Gilead (and its Affiliates) shall [ * ] , anywhere in the GSK
Territory, [ * ] in [ * ] that are [ * ]; and

        (ii)  Gilead (and its Affiliates) shall include in any written contract
between any of them and a Third Party granting such Third Party the right to
[ * ] in any country of the GSK Territory for any indication, [ * ] in any
country of the GSK Territory in which such Third Party has rights to [ * ]

        7.15    No Implied Licenses.    Except as explicitly set forth in this
Agreement, neither Party grants under its intellectual property (including
without limitation Patents) any license, express or implied, to the other Party.
Without limiting the generality of the foregoing, the licenses granted to GSK
pursuant to Sections 7.1 and 7.3 apply solely to Licensed Products and not to
any other product intellectual property in which Gilead owns or controls, and
the licenses granted to Gilead pursuant to Sections 7.2 and 7.4 apply solely to
Licensed Products and Other Formulations and not to any other product
intellectual property in which GSK owns or controls [ * ] .


ARTICLE 8

MANUFACTURE AND SUPPLY


        8.1    Supply by Gilead.    As of the Effective Date, Gilead has [ * ]
GSK shall have the right to purchase from Gilead quantities of Licensed Products
(i) for GSK's use for GSK's clinical trials of Licensed Products in the GSK
Territory under this Agreement pursuant to the Clinical Supply Agreement to be
entered into by the Parties pursuant to Section 8.2, and (ii) for GSK's use for
Commercialization of Licensed Products in the GSK Territory under this Agreement
pursuant to the Commercial Supply Agreement to be entered into by the Parties
pursuant to Section 8.3.

        8.2    GSK Manufacturing Right.    The Parties recognize that it may be
necessary or desirable, from legal, regulatory and/or commercial perspectives,
for GSK to manufacture (or procure the manufacture of) its requirements of bulk
ADV and/or Licensed Products for particular countries of the GSK Territory
itself, independently of Gilead. Pursuant to and as more specifically set forth
in the Commercial Supply Agreement, GSK may elect to establish, independently of
Gilead, manufacture of bulk ADV and/or Licensed Product to meet GSK's
requirements in particular countries of the GSK Territory, and to receive
technology transfer from Gilead of the manufacturing processes for bulk ADV
and/or Licensed Products in place at the time of such election by GSK consistent
with the provisions of this Article 8.

        8.3    Clinical Supply Agreement.    The Parties will enter into a
Clinical Supply Agreement providing for Gilead to supply to GSK (or arrange for
the supply to GSK of) amounts of Licensed Products and matching placebo properly
forecasted under the terms of such agreement for use in GSK's clinical trials of
Licensed Products in the GSK Territory in exercise of the license granted to it
pursuant to this Agreement. The Parties will use good faith efforts to enter
into the Clinical Supply Agreement as promptly as reasonably practicable, with
the expectation of entering into such agreement within [ * ] after the Effective
Date. The price at which Gilead will arrange for supply of Licensed Product to
GSK under such Clinical Supply Agreement shall be equal to [ * ] obtain such
supply. Such [ * ] shall comprise [ * ] the manufacture of Licensed Product,
including without limitation any [ * ]

32

--------------------------------------------------------------------------------


as defined more specifically in the Clinical Supply Agreement. Such [ * ] shall
also be documented and subject to audit by GSK. Gilead shall [ * ] for similar
products under similar circumstances. Gilead shall keep [ * ] of Licensed
Products for clinical purposes that will be supplied to GSK pursuant to the
Clinical Supply Agreement, and shall [ * ] with [ * ] GSK shall have the [ * ]
with a [ * ] of Licensed Products for clinical purposes that will be supplied to
GSK pursuant to the Clinical Supply Agreement, with [ * ] The Clinical Supply
Agreement will include forecasting, ordering and other provisions that provide
Gilead with sufficient notice and information to permit it to provide forecasts,
orders and other information to its Third-Party suppliers on a schedule
permitting timely delivery of Licensed Products ordered by GSK pursuant to the
terms of the Clinical Supply Agreement and the GSK Development Plan.

        8.4    Commercial Supply Agreement.    

        (a)    General.    The Parties will enter into a Commercial Supply
Agreement under which Gilead will supply to GSK (or arrange for the supply to
GSK of) amounts of Licensed Products and bulk ADV, as applicable, properly
forecasted under the terms of such agreement for use in GSK's Commercialization
of Licensed Products in the GSK Territory in exercise of the license granted to
it pursuant to this Agreement; provided, however, that Gilead shall not be
responsible for any secondary packaging or labeling of Licensed Product supplied
pursuant to the Commercial Supply Agreement for the GSK Territory. The Parties
will [ * ] to enter into the Commercial Supply Agreement as promptly as
reasonably practicable, with the expectation of entering into such agreement
within [ * ] after the Effective Date.

        (b)    Financials.    The price at which Gilead will arrange for supply
of Licensed Product and, as applicable, bulk ADV to GSK under such Commercial
Supply Agreement shall be equal to [ * ] Such [ * ] shall comprise [ * ]
manufacture of Licensed Product, including without limitation any [ * ] as
defined more specifically in the Commercial Supply Agreement. Such [ * ] shall
also be documented and subject to audit by GSK. Gilead shall [ * ] for similar
products under similar circumstances. Gilead shall keep [ * ] of Licensed
Products or, if GSK elects to obtain only bulk ADV from Gilead, bulk ADV for
commercial purposes that will be supplied to GSK pursuant to the Commercial
Supply Agreement, and shall [ * ] with [ * ] GSK shall have the [ * ] with a
[ * ] of Licensed Products or, if GSK elects to obtain supply of bulk ADV from
Gilead, bulk ADV for commercial purposes that will be supplied to GSK pursuant
to the Commercial Supply Agreement, with [ * ]. Gilead shall use [ * ] in
putting into place its arrangements with its Third-Party suppliers for
commercial purposes to arrange for [ * ] which [ * ] would ultimately be
reflected in the calculation of [ * ] to supply GSK under the Commercial Supply
Agreement.

        (c)    Forecasts; Orders.    The Commercial Supply Agreement will
include forecasting, ordering and other provisions that provide Gilead with
sufficient notice and information to permit it to provide forecasts, orders and
other information to its Third-Party suppliers on a schedule permitting timely
delivery of Licensed Products or, if applicable, bulk ADV ordered by GSK
pursuant to the terms of the Commercial Supply Agreement. Such provisions shall
be adequate to provide for supply to Gilead and GSK of Licensed Products or, if
applicable, bulk ADV for their respective commercial purposes otherwise
consistent with this Agreement, such that an equitable sharing of available
supply of Licensed Product or, as applicable, bulk ADV, based on the Parties'
respective needs is achieved, subject to the Parties' compliance with
forecasting and other applicable obligations under the Commercial Supply
Agreement.

        (d)    Technology Transfer.    Under the Commercial Supply Agreement,
GSK will have the right, at its election, to receive technology transfer from
Gilead of the manufacturing processes for bulk ADV and Licensed Products used by
Gilead's Third-Party suppliers [ * ] if GSK makes an election to manufacture
either bulk ADV or finished Licensed Product either for China or for the GSK
Territory as a whole as provided herein. GSK may elect to manufacture either
bulk ADV and

33

--------------------------------------------------------------------------------




finished Licensed Product, or finished Licensed Product alone, in each case with
respect to China alone, and also with respect to the entire GSK Territory (less
China, if GSK made such election for China prior to making such election for the
entire GSK Territory). For an initial transfer of manufacturing processes as to
which GSK has not elected to assume responsibility in the GSK Territory
previously, GSK shall give at least [ * ] written notice to commence such
transfer, and the Parties will complete transfer of all such relevant
information to GSK within [ * ] after the date of commencement of transfer,
subject to acceptance criteria as more fully set forth in the Commercial Supply
Agreement. GSK shall [ * ] in relation to any such technology transfer. Such
[ * ] shall comprise [ * ] Such [ * ] shall also be documented and subject to
audit by GSK. For the avoidance of doubt, GSK shall remain obligated to purchase
amounts of bulk ADV and Licensed Products for which it submits binding forecasts
or orders pursuant to the Commercial Supply Agreement, notwithstanding any
election it makes hereunder. If GSK separately exercises its right to
manufacture hereunder with respect to China, and later with respect to the
remainder of the GSK Territory (or vice versa), then Gilead shall only be
obligated to provide GSK with technology transfer of any improvements Controlled
by Gilead to the manufacturing process earlier transferred to GSK that have been
implemented by Gilead's Third-Party suppliers [ * ] Similarly, if GSK separately
exercises its right to manufacture hereunder with respect to bulk ADV, and later
with respect to finished Licensed Products, then Gilead shall only be obligated
to provide GSK with technology transfer of any improvements Controlled by Gilead
to the manufacturing process earlier transferred to GSK that have been
implemented by Gilead's Third-Party suppliers [ * ] Except as expressly provided
herein, Gilead shall not be required to provide further technology transfer for
process changes that Gilead or its Third-Party suppliers develop or implement.

        (e)    United States Manufacture.    GSK acknowledges and agrees that if
it undertakes or arranges for manufacture of Licensed Products within the United
States, it shall be [ * ] such manufacture pursuant to that certain [ * ]
between an [ * ]

        8.5    Consistency.    Each of the Clinical Supply Agreement and the
Commercial Supply Agreement shall be consistent with the terms of this
Agreement.

        8.6    Additional Products.    The Clinical Supply Agreement and the
Commercial Supply Agreement shall govern the supply of the Current Product. No
later than [ * ] prior to the time that GSK's development obligations pursuant
to Section 3.3(a) relating to the Current Pediatric Product are anticipated by
the Parties to become effective based upon Gilead's efforts with the Current
Pediatric Product for the Gilead Territory, as determined by the Clinical
Development Committee, the Parties shall meet to negotiate in good faith the
terms upon which Gilead would be willing to supply to GSK quantities of the
Current Pediatric Product for clinical and commercial purposes. In accordance
with Section 3.5(c), prior to any Other Formulation becoming a Licensed Product
hereunder, the Parties shall execute a written agreement relating to its supply
as further described in such Section.


ARTICLE 9

COMPENSATION


        9.1    License Fee.    Within [ * ] after the Effective Date, GSK shall
pay a license fee of ten million dollars ($10,000,000) in cash to Gilead by wire
transfer of immediately available funds into an account designated by Gilead.
Such license fee shall be nonrefundable and noncreditable against any other
payments due hereunder.

        9.2    Milestone Payments.    

        (a)  GSK shall make milestone payments to Gilead based on achievement of
regulatory and Commercialization milestone events for Licensed Products as set
forth in this Section 9.2. GSK shall pay to Gilead the amounts set forth below
within [ * ] after GSK's receipt of notice from

34

--------------------------------------------------------------------------------

Gilead of the first achievement of the relevant milestone event with a Licensed
Product (as documented by appropriate written and/or other materials) in the
cases of milestone events [ * ] and within [ * ] after the first achievement of
the relevant milestone event in the case of milestone events [ * ] GSK shall
notify Gilead promptly in writing after first achievement of each of milestone
events [ * ] Each milestone payment by GSK to Gilead hereunder shall be payable
only once, regardless of the number of times achieved with one Licensed Product
or multiple Licensed Products for use in the Licensed Indication. Each such
payment shall be noncreditable against any other payments due hereunder and
nonrefundable.

Milestone Event


--------------------------------------------------------------------------------

  Payment Amount
(in millions)

--------------------------------------------------------------------------------

[ * ]     [ * ] [ * ]     [ * ] [ * ]     [ * ] [ * ]     [ * ] [ * ]     [ * ]
[ * ]     [ * ] [ * ]     [ * ] [ * ]     [ * ]    

--------------------------------------------------------------------------------

  Total Potential Milestone Payments   $ 30 million

        (b)  As regards milestone event number [ * ] to the extent that the
[ * ] any Licensed Product or [ * ] a Licensed Product [ * ] of such milestone
event, then, if for the calendar year in which [ * ], milestone payment number
[ * ] shall [ * ]. If following payment of such milestone upon the [ * ], then
GSK shall be [ * ] of this milestone payment based upon the [ * ] for the
calendar year in which the anniversary of the [ * ] occurs, on the following
basis:

[ * ]

Notwithstanding the foregoing in this Section 9.2(b), if any [ * ] of milestone
event number [ * ] other than a [ * ], then [ * ] shall be payable to Gilead if
[ * ] paid to Gilead, and the amount of any [ * ] shall become payable to Gilead
[ * ].

        9.3    Royalty on Net Sales.    

        (a)    Rates.    For each Licensed Product, GSK shall pay Gilead a
royalty on Net Sales of such Licensed Product sold in each country of the GSK
Territory during the Royalty Term for such Licensed Product in such country
according to the following rates:

          (i)  For the portion of aggregate annual Net Sales of such Licensed
Product throughout the GSK Territory less than or equal to [ * ] in any calendar
year, [ * ] of the portion of such Net Sales [ * ] provided that [ * ] the [ * ]
(as set forth below in subsection (b) of this Section 9.5) applied to the
portion of such Net Sales that [ * ] and [ * ] of the portion of such Net Sales
that occurs in the countries of the GSK Territory [ * ] (hereinafter the term
"Lower Rate" shall refer to [ * ] of Net Sales); and

        (ii)  For the portion of aggregate annual Net Sales of such Licensed
Product throughout the GSK Territory in excess of [ * ] of such portion of such
annual Net Sales anywhere in the GSK Territory (such rate, the "Higher Rate").

        (b)    [ * ].    The royalty rate applicable to Net Sales of each
Licensed Product in [ * ] contributing (as determined in accordance with
Section 9.3(c)) to aggregate annual Net Sales in the GSK Territory of [ * ]
shall be:

          (i)  [ * ]

35

--------------------------------------------------------------------------------



in each case, only during the applicable Royalty Term. [ * ].

        (c)    Assumption Relating to Royalty Tier.    For purposes of
calculating the royalties due on Net Sales of a particular Licensed Product
hereunder in a given calendar year, GSK shall employ the simplifying assumption
that the portion of any Net Sales in [ * ] that were achieved before and after
the [ * ] was achieved in the same [ * ] of such Licensed Product throughout
[ * ] in such calendar year that were achieved [ * ].

        (d)    Term.    "Royalty Term" shall mean, with respect to a particular
Licensed Product and particular country within the GSK Territory, the period of
time beginning upon the date of Commercial Launch of such Licensed Product in
such country, subject to Section 6.3(b), and ending upon the latest of: (i) the
[ * ] anniversary of such date of Commercial Launch; (ii) expiration of the
last-to-expire issued Valid Claim within a Gilead Patent in such country
claiming the manufacture, use or sale of such Licensed Product; and (iii) solely
in the case of [ * ] such Licensed Product.

        (e)    Payment for Non-Patent Benefits.    This Section 9.3 is intended
to provide for [ * ] of Net Sales set forth above for a [ * ] from Commercial
Launch of each Licensed Product in each country, or a longer period if patents
or other forms of regulatory exclusivity extend longer. In establishing this
payment structure, the Parties recognize, and GSK acknowledges, the substantial
value of the various actions and investments undertaken by Gilead prior to the
Effective Date, and that Gilead will undertake under this Agreement, to
preclinically and clinically develop the Current Product and the Current
Pediatric Product. Such value is significant and in addition to the value of
Gilead's grant to GSK of a patent license pursuant to Section 7.1, as it enables
the rapid and effective market introduction of the Licensed Products for the
Licensed Indication in the GSK Territory. These actions include, by way of
example, the completion (to a sufficient extent) of Phase III Clinical Trials of
the Licensed Product to provide support for NDA and other Marketing
Authorization Application filings in the GSK Territory; the rights set forth
herein for GSK to have access to Gilead's regulatory filings for the Licensed
Product; the supply commitments and the willingness to transfer certain
manufacturing Know-How as set forth in Article 8; the licenses under the Gilead
Know-How; and ongoing access to Other Formulations and Other Indications
developed by Gilead during the Term as set forth in Section 3.5. The Parties
agree that the royalty payments calculated as a percentage of Net Sales and
Other Sales (plus the license fee and the cost reimbursements provided for
elsewhere herein) provide fair compensation to Gilead for these additional
benefits, and that because Gilead is not being otherwise compensated under this
Agreement for such additional benefits, a reduced royalty rate is not
appropriate for Net Sales of Licensed Products at times when they are not
covered by the Gilead Patents. The Parties have agreed to the payment structure
set forth herein as a convenient and fair mechanism to compensate Gilead for
these additional benefits.

        (f)    Example Calculation.    By way of example, if, in a single
calendar year, aggregate Net Sales of a Licensed Product for Licensed
Indications throughout the GSK Territory were equal to [ * ], Net Sales of such
Licensed Product for the Licensed Indications in [ * ], and [ * ], then the
royalty payable to Gilead hereunder for such total Net Sales would be calculated
in the following manner:

Amount of Annual Net Sales
throughout the GSK Territories [ * ]


--------------------------------------------------------------------------------

  Royalty Rate

--------------------------------------------------------------------------------

  Royalty Payment

--------------------------------------------------------------------------------

[ * ]   [ * ]   [ * ] [ * ]   [ * ]     [ * ]   [ * ]   [ * ]   Total Royalty  
[ * ]

36

--------------------------------------------------------------------------------

        (g)    Quarterly Payments and Reconciliation.    For purposes of
calculating royalties due for the first three (3) quarters of Net Sales in a
particular calendar year, GSK shall [ * ] to Net Sales of such Licensed Product
in the year achieved prior to the time the Limit was reached in such year, and
the Higher Rate to all Net Sales achieved thereafter in such year. In
calculating the amount of the final royalty payment due hereunder in respect of
Net Sales of such Licensed Product in such calendar year, GSK shall follow the
example set forth in Section 9.3(f) to calculate the total royalty due for the
year based on total Net Sales of such Licensed Product achieved in the year, and
employing the simplifying assumption set forth in Section 9.3(c) [ * ] GSK shall
subtract from such amount due for the year those royalty payments in respect of
Net Sales in such calendar year that it has already made during such year. GSK
shall pay the resulting final royalty payment due in respect of Net Sales of
such Licensed Product in such calendar year in accordance with Section 9.5.

        (h)    Cross-Border Sales.    The Parties recognize that it is possible
that Licensed Products originally sold in one country of the GSK Territory may
be imported and resold in other countries of such Territory, and that pursuant
to Section 9.3(a), [ * ] If Gilead believes that such activity [ * ] the Joint
Committee shall discuss the matter in good faith and examine any market data
that is available, and shall determine whether any such cross-border sales of
Licensed Products is occurring. If the Joint Committee determines in good faith
that such cross-border sales are occurring, then it shall [ * ]

        (i)    Korea and Taiwan.    

          (i)  Notwithstanding the terms of Section 9.3(a), if in any one
calendar year during the Term Net Sales of Licensed Products in either Korea or
Taiwan (each referred to below in this Section 9.3(i) as a "territory") are less
than: (1) [ * ] multiplied by (2) the [ * ] (a) the Net Sales of the Licensed
Products in such calendar year in such territory and (b) the sales by any [ * ]
in such territory in such calendar year pursuant to [ * ] with respect to such
territory and calendar year), then GSK may [ * ] give written notice to Gilead
no later than [ * ] after the end of such calendar year.

        (ii)  GSK shall provide with any such notice suitable supporting
documentation [ * ] reasonably demonstrating that Net Sales in such territory in
such calendar year are [ * ] in such territory. If Gilead disputes that such
data supports GSK's assertion, such matter shall be resolved pursuant to
Sections 16.1 and 16.2. If either Gilead agrees that such data supports such GSK
assertion, or any such dispute regarding whether such data supports such
assertion is resolved in GSK's favor, then thereafter the royalty due on Net
Sales of Licensed Products in such territory pursuant to Section 9.3 shall be
[ * ] of such Net Sales, and such royalties shall be due to Gilead for the
longer of the time period that would otherwise apply pursuant to Section 9.3(d),
or upon the [ * ] anniversary of the date such [ * ] became effective [ * ]

For clarity, any [ * ] shall be made, and any [ * ] pursuant to
Section 9.3(i)(ii) shall apply, on a territory-by-territory basis, either as
regards Korea, or as regards Taiwan, but not as aggregated across both such
territories taken together.

        9.4    Contract Revenue on [ * ]    

        (a)    Rate.    GSK shall pay Gilead an amount equal to:

          (i)  With respect to [ * ]

        (1)  [ * ]

        (ii)  With respect to [ * ]

37

--------------------------------------------------------------------------------



in the case of each of (i) and (ii), during the applicable Contract Revenue
Term, as determined on [ * ]

[ * ]

        (b)    Term.    "Contract Revenue Term" shall mean, on [ * ] within the
GSK Territory, the period (i) [ * ] and (ii) ending upon [ * ] in such country.

        (c)    [ * ]    

        9.5    Annual Exclusivity Determination With Respect to China.    

        (a)    Annual Prospective Determination.    Whether Full Exclusivity,
Semi-Exclusivity or Non-Exclusivity exists shall be determined on a Licensed
Product-by-Licensed Product and calendar year-by-calendar year basis as set
forth in this Section 9.5. Full Exclusivity shall be deemed to apply for each
Licensed Product in each calendar year until a different level of Exclusivity is
determined to apply with respect to such Licensed Product as provided herein. By
[ * ] of each year, GSK shall submit to a senior executive of each Party with
appropriate expertise designated by such Party, GSK's proposal for the type of
Exclusivity [ * ] of the following year for each Licensed Product in China,
which shall apply to [ * ] respect to sales in China during the [ * ] commencing
on such [ * ]. GSK shall provide to such senior executives sufficient written
information to enable them to understand the basis for such proposal by GSK.
Prior to [ * ] of the year in which GSK submits such proposal to Gilead, such
senior executives shall discuss GSK's proposal and determine the type of
Exclusivity that will exist as of [ * ] of the following year and, accordingly,
apply in the [ * ] with respect to China. If prior to [ * ] of such year, such
senior executives have not made such determination, then either Party may
proceed pursuant to seek resolution of the matter as set forth in Section 16.2.

        (b)    Market Share Determination.    If either Party believes that
Semi-Exclusivity exists on the basis of the Chinese Market Share (as defined in
Section 1.82) as measured by the latest available version of IMS for [ * ] with
respect to a given Licensed Product in a given calendar year for which [ * ]
then it shall give written notice to the other Party promptly after such data
becomes available along with a copy of the relevant IMS report. The Joint
Committee shall determine whether Semi-Exclusivity existed with respect to such
calendar year based upon such IMS report. Any disputes among the Joint Committee
with respect to whether Semi-Exclusivity shall be resolved pursuant to Sections
16.1 and 16.2. If it is determined (by the Joint Committee or pursuant to
Section 16.1 or 16.2) that Semi-Exclusivity applied on the basis of the Chinese
Market Share in a year for which GSK had [ * ] then GSK shall [ * ] of (i) the
[ * ] that would apply in the case of [ * ] and the [ * ] that GSK applied to
[ * ] throughout such year, [ * ] (ii) the Net Sales in China of the relevant
Licensed Product in such calendar year.

        9.6    Combination and Bundled Products.    

        (a)    Combination Products.    If GSK wishes to sell any Licensed
Product in the form of a combination product containing one or more active
ingredients in addition to ADV (each, an "Additional Active") (whether combined
in a single formulation, or packaged as separate formulations sold as a single
physical package) (a "Combination Product"), then GSK shall provide a written
proposal to Gilead regarding the proposed Combination Product. GSK's proposal
shall set forth [ * ] Gilead may [ * ] written proposal regarding the
Combination Product, and [ * ] If Gilead [ * ] then the matter shall be
submitted to the Joint Committee [ * ] Gilead's members of the Joint Committee
[ * ] If Gilead's members of the Joint Committee [ * ] then their [ * ] be
reasonable. If Gilead or the Joint Committee [ * ] to sell a Licensed Product as
part of a Combination Product, then the Parties shall execute a written
amendment to this Agreement providing for mechanisms to calculate Net Sales of
the Combination Product hereunder prior to such permission becoming effective.

38

--------------------------------------------------------------------------------

        (b)    Bundled Products.    If GSK, a GSK Affiliate or a Permitted
Sublicensee wishes to sell a Licensed Product not as part of a Combination
Product, but rather as part of a "bundle" of products (i.e., a group of products
not formulated or packaged together but nonetheless sold or priced together)
priced differently by virtue of being included in the bundle than they (or any
of them) would be priced if sold separately (regardless of whether they are
physically packaged together), then Section 9.6(a) shall apply mutatis mutandis
to the procedure by which GSK would seek permission to include the Licensed
Product in the bundle, [ * ] with respect thereto and the [ * ] relating to the
bundle [ * ] as it does to the procedure by which GSK may [ * ] with respect
thereto and the [ * ] relating to the Combination Product, [ * ] by Gilead.

        9.7    Other Payments by Distributors and Permitted Sublicensees.    If
(i) any Distributor makes any payment or provides any other consideration, or
(ii) any Permitted Sublicensee makes any payment or provides any other
consideration that is [ * ] in either case to GSK or any of its Affiliates in
consideration of being a distributor of or sublicensee for any Licensed Product,
[ * ] then the Parties shall negotiate in good faith via their participation in
the Joint Committee how such Other Payment shall be allocated between the
Parties, giving due regard to the economic impact on Gilead relating to such
Other Payment, and GSK shall pay to Gilead the portion of the Other Payment that
the Parties decide to allocate to Gilead. The Parties acknowledge that any Other
Payment may impact the amount that the Distributor would otherwise have to pay
to GSK in consideration of the supply of Licensed Products, and/or how a
Permitted Sublicensee may choose to price Licensed Products for purposes of
making sales that will be included in the calculation of Net Sales hereunder,
and thereby impact Gilead's economic interests under this Agreement. If the
Parties are unable to decide how to allocate a particular Other Payment between
the Parties within a period of [ * ] after the Joint Committee's discussions of
the matter commence, then [ * ]

        9.8    Third-Party Royalties and Other Payments.    The royalties
payable by GSK to Gilead under Section 9.3 shall be [ * ] relating to the
manufacture, use, sale, offer for sale or importation of the Licensed Products
by GSK, its Affiliates and Permitted Sublicensees as permitted hereunder. Gilead
shall be responsible for [ * ] with respect to Net Sales of Licensed Products.
[ * ] Except as provided above in this Section 9.7, [ * ]

        9.9    Royalty Payments and Reports.    All amounts payable to Gilead
pursuant to Section 9.3 or 9.4 shall be paid in Dollars within [ * ] after the
end of the calendar quarter in which the Net Sales or Other Sales giving rise to
the royalty payment obligation were achieved, except as otherwise specifically
provided herein. Each payment of royalties due to Gilead shall be accompanied by
a statement, on a [ * ] in the GSK Territory, an [ * ] in the GSK Territory
showing deductions provided for in Section 1.64 or 1.70 during such quarter, the
[ * ] in the GSK Territory, [ * ] in the GSK Territory during such quarter and
on a [ * ] and a calculation of the [ * ] for this relevant calendar quarter.
The statement that must accompany the royalty payment that is due within [ * ]
after the end of any calendar year shall show the calculations required under
Section 9.3(g).

        9.10    Taxes.    Gilead and GSK shall be responsible for any and all
taxes levied on amounts it receives under this Agreement, subject to the next
sentence. If GSK or Gilead assigns this Agreement to an Affiliate or grants to
an Affiliate a sublicense hereunder in a manner that adversely impacts Gilead or
GSK economically due to increased taxes on amounts due to Gilead or paid by GSK,
then GSK or Gilead shall pay to Gilead or GSK as the case may be an amount equal
to the difference between the amount Gilead or GSK owes to the relevant tax
authority on payments received or paid hereunder and the amount Gilead or GSK
would have owed to such authority had this Agreement not been assigned or
sublicensed to such GSK or Gilead Affiliate [ * ] this Agreement [ * ] it is
[ * ] for a Licensed Product, then [ * ] If GSK is required by law, rule or
regulation to withhold taxes from payments due Gilead hereunder, GSK will
(i) deduct those taxes from the amount remittable to Gilead hereunder,
(ii) promptly pay the taxes to the proper taxing authority, and (iii) send
evidence of the obligation together with proof of payment to Gilead within [ * ]
following that payment.

39

--------------------------------------------------------------------------------



        9.11    Blocked Currency.    In any country where conversion of the
local currency is blocked and such currency cannot be removed from the country,
GSK shall pay Gilead in local currency by deposit in a local bank designated by
Gilead, to the extent that this is permitted under the law of such country.

        9.12    Foreign Exchange.    For the purpose of computing the Net Sales
of Licensed Products [ * ], sold in a currency other than Dollars, such currency
shall be converted into Dollars as computed in the central GSK currency
conversion system using the monthly rate of exchange established by GSK as part
of its system for its own internal currency conversions, as audited for accuracy
by GSK's independent auditor. The currency conversion system used by GSK shall
be subject to audit by Gilead as described in Section 13.1, and, if not
determined by the Joint Committee to be a system reflecting a reasonable average
exchange rate of the currencies in question, shall be modified as necessary to
effect currency conversion at a reasonable average exchange rate.

        9.13    Payments to or Reports by Affiliates.    Any payment required
under any provision of this Agreement to be made to either Party, or any report
required to be made by any Party, shall be made to or by an Affiliate of that
Party if designated in writing by that Party as the appropriate recipient or
reporting entity.

        9.14    Late Payments.    Any amounts not paid by GSK when due under
this Agreement shall be subject to interest from and including the date payment
is due through and including the date upon which GSK has made a wire transfer of
immediately available funds into an account designated by Gilead at a rate equal
to the sum of [ * ] in the Money Rates section of the West Coast edition of the
Wall Street Journal calculated daily on the basis of a 365-day year, or similar
reputable data source, or, if lower, the highest rate permitted under applicable
law.

        9.15    Accounting.    Each Party shall determine any costs and expenses
that may be reimbursed to a Party under this Agreement or the Clinical Supply
Agreement or Commercial Supply Agreement (including without limitation the
amounts GSK shall pay to Gilead for supply of Licensed Products pursuant to the
Clinical Supply Agreement and the Commercial Supply Agreement), if any, using
its standard accounting procedures, consistently applied, to the maximum extent
practical as if such Licensed Product were a solely owned product of the
determining Party, except as specifically provided in this Agreement. The
Parties also recognize that such procedures may change from time to time and
that any such changes may affect the calculation of such costs and expenses. The
Parties agree that, where such changes are economically material to either
Party, adjustments shall be made to compensate the affected Party in order to
preserve the same economics as reflected under this Agreement, the Clinical
Supply Agreement and/or the Commercial Supply Agreement under the accounting
Party's accounting procedures in effect as of the Effective Date.

        9.16    Third Party Licenses.    If, during the Term, GSK, in its sole
discretion, deems it necessary to seek a license from any Third Party in order
to avoid infringing such Third Party's patent rights in the course of practicing
the licenses granted to GSK under Article 7, then GSK may credit against
royalties otherwise due to Gilead in a particular calendar quarter pursuant to
Section 9.3 [ * ] of any royalties GSK actually pays to such Third Party under
such license net sales in such calendar quarter; provided, however, that in no
event shall such credit operate to reduce the royalty due to Gilead pursuant to
Section 9.3 in any calendar quarter to less than [ * ] of the royalty that would
otherwise be payable hereunder in respect of such Net Sales, but for this
Section 9.16.

        9.17    Compulsory Licenses.    

        (a)  As used in this Section 9.17, "Compulsory License" shall mean a
compulsory license under any Gilead Patent obtained by a Third Party through the
order, decree, or grant of a governmental authority of competent jurisdiction,
authorizing such Third Party to manufacture, use, sell, offer for sale or import
a Substitutable ADV Product in any country within the GSK Territory.

40

--------------------------------------------------------------------------------

        (b)  If GSK or Gilead learns that a Third Party is seeking a Compulsory
License, then it shall so notify the other Party and the Parties shall use
commercially reasonable efforts to oppose the granting of such Compulsory
License. If either Party learns that a Third Party has obtained a Compulsory
License, whether granted directly by Gilead to the Third Party or by GSK to such
Third Party as required by the governmental authority, then such Party that has
learned of the Compulsory License being granted shall promptly notify the other
Party of such occurrence. If the [ * ] by the grantee of the Compulsory License
is [ * ] than the [ * ] in the relevant country pursuant to [ * ], or [ * ] such
Third Party with a [ * ] GSK, then the [ * ] with respect to Net Sales in such
country of the Licensed Product for which the relevant Substitutable ADV Product
is Substitutable shall be [ * ] applicable pursuant to such Compulsory License,
the [ * ] in such country shall not apply and [ * ] that provide such [ * ] to
the Third Party, respectively, in each case until such Compulsory License is no
longer in effect or such Third Party is no longer selling such Substitutable ADV
Product. For the avoidance of doubt, in the event that GSK becomes the licensor
in relation to any Compulsory License issued above, then GSK's Net Sales in
relation to the sales by such Third Party shall be [ * ] by GSK under such
Compulsory License, and Gilead's [ * ] of GSK shall be calculated in accordance
with Section 9.3.


ARTICLE 10

INTELLECTUAL PROPERTY


        10.1    Ownership of Inventions.    Each Party shall own any inventions
made solely by its employees, agents or independent contractors in their
activities hereunder. Inventions hereunder made jointly by employees, agents or
independent contractors of each Party in the course of performing under this
Agreement shall be owned jointly by the parties in accordance with joint
ownership interests of co-inventors under U.S. patent laws ("Joint Inventions").
Inventorship shall be determined in accordance with U.S. patent laws.

        10.2    Prosecution of Patents.    

        (a)    Gilead Patents.    Except as set forth in Sections 10.2(a), or
10.2(c) or (d), Gilead shall be responsible for the prosecution and maintenance
of the Gilead Patents on a worldwide basis. GSK shall reimburse to Gilead [ * ]
incurred with respect to the GSK Territory. GSK shall have the right to review
and comment upon such prosecution by Gilead of the Gilead Patents in the GSK
Territory. Gilead shall provide GSK with a copy of each submission to a patent
authority in the GSK Territory regarding a Gilead Patent [ * ]after making such
filing. If Gilead determines in its sole discretion to abandon or not maintain
any patent application within the Gilead Patents anywhere in the GSK Territory,
then Gilead shall provide GSK with [ * ] prior written notice of such
determination (or such other period of time reasonably necessary to allow GSK to
assume such responsibilities) and shall provide GSK with the opportunity to
prosecute and maintain such patent application in the GSK Territory on behalf of
Gilead [ * ].

        (b)    GSK Patents.    Except as set forth in this Section 10.2(b), or
Section 10.2(c) or (d), GSK shall be responsible for the prosecution and
maintenance of the GSK Patents [ * ]. Gilead shall have the right to review and
comment upon GSK's prosecution of the GSK Patents in the Gilead Territory. GSK
shall provide Gilead with a copy of each submission made to a patent authority
in the Gilead Territory regarding a GSK Patent [ * ] after making such filing.
If GSK determines in its sole discretion to abandon or not maintain any claim or
patent application within the GSK Patents anywhere in the Gilead Territory, then
GSK shall provide Gilead with [ * ] prior written notice of such determination
(or such other period of time reasonably necessary to allow Gilead to assume
such responsibilities) and shall provide Gilead with the opportunity to
prosecute and maintain such claim or patent application in the Gilead Territory
on behalf of GSK [ * ]

41

--------------------------------------------------------------------------------




        (c)    Joint Patents.    Except as set forth in Section 10.2(d), with
respect to Joint Inventions, the Parties shall [ * ] covering such Joint
Invention (any such patent application and any patents issuing therefrom a
"Joint Patent"). If either Party prosecutes a patent application covering a
Joint Invention, such Party shall [ * ] except as provided in the final sentence
of this paragraph. Except to the extent either Party is restricted by the
licenses granted to the other Party and covenants contained herein, and to the
extent permitted by law, each Party shall be entitled to [ * ] to the other
Party. Either Party may disclaim its interest in any particular Patent or patent
application covering a Joint Invention, in which case (i) the disclaiming Party
shall assign its ownership interest in such Patent or patent application to the
other Party for [ * ], (ii) the Party that is then the sole owner shall be
solely responsible for all future costs of such Patent, and (iii) the
disclaiming Party shall hold no further rights thereunder.

        (d)    ADV Patents.    

          (i)  Subject to the licenses granted in Article 7, and except as
provided in Section 10.2(d)(iii), GSK shall, and hereby does, assign to Gilead
all of GSK's right, title and interest in and to [ * ] in the course of either
Party's or the Parties' performance under this Agreement (each, an "ADV
Patent").

        (ii)  Gilead shall prepare and file patent applications claiming such
inventions owned by Gilead pursuant to Section 10.2(d)(i) in such form and in
such countries as [ * ] and prosecute and maintain all related patents thereon
in [ * ] provided, however, that Gilead may [ * ] such prosecution or
maintenance. In such case Gilead shall [ * ] that was originally assigned to
Gilead hereunder. Gilead shall provide to the Joint Committee [ * ] assigned to
Gilead pursuant to Section 10.2(d)(i) at least [ * ] prior to the intended
filing dates therefor. Expenses of filing, prosecuting and maintaining a Patent
claiming an Invention that GSK assigned in whole or in part pursuant to
Section 10.2(d)(i) to Gilead hereunder shall be borne as if such Patent were a
Gilead Patent under Section 10.2(a) to the extent that such Patent otherwise
meets the criteria set forth in Section 1.34.

        (iii)  With respect to ADV Patents that are granted in any jurisdiction
within the European Union and ADV Patents that are United States Patents (each,
an "Excluded ADV Patent"), GSK shall not be required to make the assignment set
forth in Section 10.2(d)(i). In lieu of such assignment as applied to Excluded
ADV Patents, GSK hereby grants Gilead a [ * ] license under the Excluded ADV
Patents to [ * ] the inventions claimed by such Patents in the jurisdictions in
which they are granted. Such license shall be [ * ]

        (e)    Administrative Protection.    Administrative Protection for
Licensed Products and applications therefor, in light of their Patent-like
nature and the fact that their availability will depend upon the status of
various Gilead Patents, shall be applied for by Gilead as follows: Gilead shall
apply for and maintain any such Administrative Protection for Licensed Products
in China, in cooperation with, and with input and guidance from, GSK. In
furtherance of Gilead's applications for Administrative Protection for Licensed
Products, GSK shall [ * ] to applying for Administrative Protections for any
Licensed Product hereunder; shall [ * ] in relation to such process; shall [ * ]
for Administrative Protections for Licensed Products; and shall [ * ] that may
be posed by reason of such activities by Gilead that may [ * ] such consent not
to be unreasonably withheld. The Parties anticipate that they will interact
regularly throughout such application process. In addition, Gilead shall [ * ]
that Gilead makes with a Chinese governmental authority regarding Administrative
Protection for a Licensed Product [ * ] To the extent that Chinese law does not
allow Gilead to apply for and maintain Administrative Protections for Licensed
Products, then the Joint Committee shall discuss and the Parties shall mutually
agree to alternative procedures to permit GSK to apply for and maintain such
Administrative Protections while allowing Gilead appropriate input into such
process. Gilead shall use its [ * ] to support GSK in such process.

42

--------------------------------------------------------------------------------

GSK shall [ * ]associated with its activities in relation to Administrative
Protection, to the extent set forth in Section 4.13.

        10.3    Patent Term Extensions.    The Joint Committee will determine
for which, if any, of the Patents within the Gilead Patents, GSK Patents and
Joint Patents in the GSK Territory the Parties will apply to extend the patent
term with respect to Licensed Products, pursuant to patent term extension laws
or regulations in the GSK Territory similar to the Patent Term Restoration Act
or other similar laws and regulations affording an extension or restoration of
patent terms in the United States (including without limitation any
Supplementary Protection Certificates). Gilead or GSK (as directed by the Joint
Committee) shall act with reasonable promptness in light of the development
stage of Licensed Products to apply for any such extension. The Party that does
not apply for an extension hereunder will cooperate fully with the other Party
in making such filings, for example and without limitation, making available
regulatory data and information. All activities of the Parties pursuant to this
Section 10.3 shall be at [ * ].GSK shall [ * ] to comply with this Section 10.3.

        10.4    Non-Patent Regulatory Exclusivity.    GSK shall have the right
to apply for regulatory exclusivity for the Licensed Products in the GSK
Territory as provided in Section 4.7.

        10.5    Infringement of Patents by Third Parties.    

        (a)    Notification.    Each Party shall promptly notify the other Party
in writing of any alleged or threatened infringement of the Gilead Patents or
GSK Patents of which it becomes aware (such infringement, "Infringement", and
"Infringe" shall be interpreted accordingly).

        (b)    Competitive Infringement of Gilead Patents.    

          (i)  First Right. Gilead shall have the first right, but not the
obligation, to prosecute Infringement of the Gilead Patents in the GSK Territory
by activities with products that are or would be competitive with Licensed
Products ("Competitive Infringement"). Gilead shall [ * ] GSK's comments on any
such prosecution. The Parties shall [ * ]incurred by Gilead with respect to any
such prosecution.

        (ii)  Back-up Right for Competitive Infringement in the GSK Territory.
If Gilead does not bring action to prosecute Competitive Infringement within
[ * ] after notification thereof to or by Gilead pursuant to Section 10.5(a) (or
within [ * ] after the date upon which notification thereof to GSK should have
been given by Gilead pursuant to Section 10.5(a) hereof), then GSK shall have
the right, but not the obligation, to bring, [ * ], an appropriate action
against any person or entity engaged in such Infringement directly or
contributorily; provided, however, that such action is brought in the GSK
Territory and is exclusively to prevent products that are or would be
competitive with any Licensed Product from being marketed or sold in the GSK
Territory.

        (iii)  Participation with Respect to Competitive Infringement. The Party
not bringing an action with respect to Competitive Infringement under this
Section 10.5(b) shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but such Party shall cooperate
fully with the Party bringing such action.

        (c)    Other Infringement of Gilead Patents.    For all Infringement of
Gilead Patents anywhere in the world (including without limitation in the GSK
Territory) other than that described in Section 10.5(b), Gilead shall [ * ] to
prosecute such Infringement, and as between the Parties shall [ * ]. GSK shall
reasonably cooperate with Gilead, at Gilead's request, in any such action.

        (d)    Joint Patents.    With respect to Third Party Infringement of
Joint Patents other than that Infringement described in Sections 10.5(a) and
(b), the Parties shall confer and take such action in such manner as they shall
agree. If the Parties are unable after a reasonable period of time to agree on
how to proceed, then each Party may exercise its rights as joint owner of the
affected Joint Patent in accordance with Section 10.1. The Parties shall
allocate their expenses and

43

--------------------------------------------------------------------------------




recoveries in relation to such actions as they shall agree, provided that unless
the Parties otherwise agree in writing, they shall divide such recoveries as set
forth in Section 10.5(h).

        (e)    Infringement of GSK Patents Outside the GSK Territory by
Competitive Product Infringement.    If the Infringement is of a GSK Patent and
involves or would involve a product that is or would be competitive with
Licensed Products outside of the GSK Territory, GSK shall have the first right,
but not the obligation, to bring, [ * ], an appropriate action against the
person or entity Infringing a GSK Patent (including any Joint Patent) directly
or contributorily. If GSK does not bring such action within [ * ] in the case of
an action brought under the Hatch-Waxman Act) of notification thereof to or by
Gilead, Gilead shall have the right, but not the obligation, to bring at [ * ],
such appropriate action. The Party not bringing an action under this
Section 10.5(e) shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but such Party shall cooperate
fully with the Party bringing such action.

        (f)    Other Infringement of GSK Patents.    For all Infringement other
than that described in Section 10.5(e) that involves a GSK Patent that is not a
Joint Patent, GSK shall have the exclusive right, but not the obligation, to
bring, [ * ], an appropriate action against any person or entity Infringing a
GSK Patent directly or contributorily.

        (g)    Settlement.    Gilead shall not settle a claim brought under this
Section 10.5 involving GSK Patents or Gilead Patents in a manner that would
[ * ], or impair the exclusivity of GSK's rights hereunder, in each case without
the prior written consent of GSK (which consent shall not be unreasonably
withheld or delayed). GSK shall not settle a claim brought under this
Section 10.5 involving Gilead Patents or GSK Patents that would [ * ] without
the prior written consent of Gilead (which consent shall not be unreasonably
withheld or delayed).

        (h)    Allocation of Proceeds.    If either Party recovers monetary
damages from any Third Party in an action brought under Section 10.5(b),
Section 10.5(d) or Section 10.5(e), [ * ], such recovery shall be allocated
first to the [ * ], and any remaining amounts shall be split as follows:

          (i)  the portion of any such remaining amounts that represents
recovery for Competitive Infringement ("Remaining Competitive Recovery") shall
be allocated to Gilead in an amount [ * ], and the remaining portion of the
Remaining Competitive Infringement shall be allocated to [ * ];

        (ii)  the portion of any such remaining amounts that represents recovery
for Infringement involving a product that [ * ], shall be allocated to the
Parties in accordance with [ * ] the underlying Infringement action; and

        (iii)  the portion of any such remaining amounts that represents
recovery for Infringement in an action brought pursuant to Section 10.5(d) shall
be split [ * ] to GSK and [ * ] to Gilead, unless GSK and Gilead agree in
writing to a different allocation.

        10.6    Infringement of Third Party Rights.    

        (a)    Notice. If any Licensed Product manufactured, used or sold by
either Party, its Affiliates, licensees or sublicensees becomes the subject of a
Third Party's claim or assertion of infringement of a Patent granted by a
jurisdiction within the GSK Territory relating to the manufacture, use, sale,
offer for sale or importation of Licensed Product, the Party first having notice
of the claim or assertion shall promptly notify the other Party, and the Parties
shall promptly meet to consider the claim or assertion and the appropriate
course of action.

        (b)    Defense. [ * ] shall have the first right, but not the
obligation, to defend any such claim, with [ * ] to conduct such defense being
[ * ].    If Gilead does not commence actions to defend such claim within [ * ]
after it receives notice thereof [ * ] after it should have given notice thereof
[ * ] as required by Section 10.6(a)), then [ * ] shall have the right, but not
the obligation, to control the defense of such claim by counsel of its choice,
at [ * ].    The non-defending Party shall reasonably cooperate with the Party
conducting the defense of the claim, including if required to conduct such
defense, furnishing a power of attorney.

44

--------------------------------------------------------------------------------



        (c)    Settlement.    Neither Party shall enter into any settlement of
any claim described in this Section 10.6 that affects the other Party's rights
or interests without such other Party's written consent, which consent shall not
be unreasonably withheld or delayed. Gilead shall have the [ * ] to GSK upon
reasonable notice, including without limitation if GSK fails to agree to a
settlement that Gilead proposes.

        10.7    Patent Marking.    GSK (or its Affiliate, Permitted Sublicensee
or Distributor) shall mark Licensed Products marketed and sold by GSK (or its
Affiliate, Permitted Sublicensee or Distributor) hereunder with appropriate
patent numbers or indicia at Gilead's request to the extent permitted by law, in
those countries in which such markings such notices impact recoveries of damages
or equitable remedies available with respect to infringements of patents.

        10.8    Selection and Registration of Product Trademarks.    In
accordance with Section 7.6, GSK may select and own its own trademarks for use
in connection with the sale of Licensed Products within the GSK Territory, in
addition to the Gilead-owned trademarks to which GSK has a license pursuant to
such Section. Each Party shall be responsible for registering and maintaining
its own trademarks, at its own expense. GSK shall cooperate with Gilead, [ * ],
in the preparation, execution or recording of any documents necessary to
register or otherwise protect the Gilead Marks and Gilead Product Marks.

        10.9    Infringement of Trademarks by Third Parties.    With respect to
any trademarks associated with Licensed Products within the GSK Territory, each
Party shall notify the Joint Committee promptly upon learning of any actual,
alleged or threatened infringement of any trademark or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses, against such trademark (hereinafter "TM Infringement"). Upon learning
of such TM Infringement, the Joint Committee [ * ]. In the absence of other
agreement [ * ], to bring an action to address such TM Infringement, in which
case such Party [ * ]. The Party who was granted a license under the trademark
in issue shall fully cooperate with the Party Controlling such trademark in any
such litigation, at the expense of the Party owning such trademark. In the event
that the Party owning such trademark does not proceed with the litigation, the
Party which has been granted a license of the trademark shall [ * ] from such
litigation.

        10.10    Patent Oppositions and Other Proceedings.    

        (a)    Third-Party Patent Rights.    If either Party desires to bring an
opposition, action for declaratory judgment, nullity action, interference,
reexamination or other attack upon the validity, title or enforceability of a
Patent owned or Controlled by a Third Party that covers the manufacture, use for
a Licensed Indication or sale of any Licensed Product, such Party shall so
notify the other Party and the Parties shall promptly confer to determine
whether to bring such action or the manner in which to settle such action.
Gilead shall have the exclusive right, but not the obligation, to bring at its
own expense and in its sole control such action in the Gilead Territory. Gilead
shall have the first right, but not the obligation, to bring at its own expense
and in its sole control such action in the GSK Territory. If Gilead does not
bring such an action within the GSK Territory, within [ * ] of notification
thereof pursuant to this Section 10.10(a) (or earlier, if required by the nature
of the proceeding), then GSK shall have the right, but not the obligation, to
bring, at GSK's sole expense, such action. The Party not bringing an action
under this Section 10.10(a) shall be entitled to separate representation in such
proceeding by counsel of its own choice and at its own expense, and shall
cooperate fully with the Party bringing such action. Any awards or amounts
received in bringing any such action shall be first allocated to [ * ].

        (b)    Parties' Patent Rights.    If a Gilead Patent or a GSK Patent
becomes the subject of any proceeding commenced by a Third Party within the GSK
Territory in connection with an opposition, reexamination request, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof, then the Party owning or Controlling
such Patent shall control such defense at its sole cost; provided that if such
action relates to a Joint

45

--------------------------------------------------------------------------------




Patent, the Parties shall confer and determine which Party shall control such
action. The controlling Party shall permit the non-controlling Party to
participate in the proceeding to the extent permissible under law, and to be
represented by its own counsel in such proceeding, at the non-controlling
Party's expense. If either Party decides that it does not wish to defend against
such action, then the other Party shall have a backup right to assume defense of
such Third-Party action at its own expense. Any awards or amounts received in
defending any such Third-Party action shall be allocated [ * ].

        (c)    Noncontravention.    Nothing in this Section 10.10 shall be
deemed to relieve either Party of its obligations under Article 12.


ARTICLE 11

REPRESENTATIONS AND WARRANTIES


        11.1    Mutual Representations and Warranties.    Each Party hereby
represents, warrants and covenants (as applicable) to the other Party as
follows:

        (a)    Corporate Existence and Power.    It is a company or corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted hereunder.

        (b)    Authority and Binding Agreement.    As of the Effective Date,
(a) it has the corporate power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; (b) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of the Agreement and the performance of its obligations hereunder; and
(c) the Agreement has been duly executed and delivered on behalf of such Party,
and constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

        (c)    No Conflict.    It has not entered, and shall not enter, into any
agreement with any Third Party that is in conflict with the rights granted to
the other Party under this Agreement, and has not taken and shall not take any
action that would in any way prevent it from granting the rights granted to the
other Party under this Agreement, or that would otherwise materially conflict
with or adversely affect the rights granted to the other Party under this
Agreement. Its performance and execution of this Agreement shall not result in a
breach of any other contract to which it is a Party.

        (d)    Regulatory Data.    The regulatory data it provides to the other
Party as required under this Agreement shall be complete and accurate in all
material respects.

        (e)    No Misappropriation.    It has not and shall not misappropriate
the trade secret of another in the course of performing its activities to
develop or Commercialize Licensed Products.

        (f)    No Debarment.    In the course of the development of Licensed
Products, such Party shall not use, during the term of this Agreement, any
employee or consultant who has been debarred by the FDA or Regulatory
Authorities, or, to the best of such Party's knowledge, who is the subject of
debarment proceedings by the FDA or Regulatory Authorities.

        (g)    Rights in Technology.    As of the Effective Date, each of Gilead
and GSK has sufficient right in and to its Know-How and Patents, free and clear
of any conflicting Third-Party rights, to grant the rights set forth in this
Agreement. During the Term, each Party shall devote Diligent Efforts not to
diminish the rights (under Know-How and Patents owned or Controlled by it)
granted to each other herein, including without limitation by not committing or
permitting any acts

46

--------------------------------------------------------------------------------




or omissions which would cause the material breach of any agreements between
itself and Third Parties which provide for intellectual property rights
applicable to the development, manufacture, use or sale of Licensed Products.
Each Party agrees to provide promptly to the other Party notice of any such
alleged breach. As of the Effective Date, each Party is in compliance in all
material respects with any such agreements with Third Parties.

        11.2    Gilead.    Gilead represents and warrants to GSK as follows:

        (a)    Non-Infringement of Gilead Technology by Third Parties.    As of
the Effective Date, [ * ], the Key Gilead Personnel have no actual knowledge of
any activities by Third Parties which would constitute infringement or
misappropriation of the Gilead Technology within the GSK Territory.

        (b)    Non-infringement of Third Party Rights.    As of the Effective
Date, the Key Gilead Personnel have not received any written notice of any claim
that any Patent or trade secret right owned or controlled by a Third Party would
be infringed or misappropriated by the manufacture, use, sale, offer for sale or
importation of the Current Product in the GSK Territory.

        (c)    Claims.    To the knowledge of the Key Gilead Personnel,
(i) Gilead has not received any written claim or demand of any person or entity,
(ii) no proceeding is pending that challenges Gilead's ownership or Control, as
applicable, of the Gilead Patents, and (iii) the Gilead Patents are not subject
to any pending re-examination, opposition, interference or litigation
proceedings.

        (d)    Due Diligence.    The clinical and regulatory data regarding the
Current Product that Gilead has provided to GSK prior to the Effective Date is
true and accurate in all material respects as of the date provided to GSK, and
Gilead has, to its knowledge as of the Effective Date, provided GSK with access
to [ * ] clinical and regulatory data regarding the Current Product [ * ].

        11.3    Disclaimer.    GSK understands that Licensed Products are the
subjects of ongoing clinical research and development and that Gilead cannot
assure the safety or usefulness of Licensed Products. Gilead makes no warranty
except as set forth in this Article 11 concerning its Patents or Know-How.

        11.4    No Other Representations.    THE EXPRESS REPRESENTATIONS AND
WARRANTIES STATED IN THIS ARTICLE 11 AND IN SECTION 5.5 ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS.


ARTICLE 12

INDEMNIFICATION


        12.1    Indemnification by Gilead.    Gilead hereby agrees to defend,
hold harmless and indemnify (collectively "Indemnify") GSK and its Affiliates,
agents, directors, officers and employees (the "GSK Indemnitees") from and
against any and all liabilities, expenses and/or losses, including without
limitation reasonable legal expenses and attorneys' fees (collectively "Losses")
resulting from Third Party suits, claims, actions and demands (each, a "Third
Party Claim") arising directly or indirectly out of (i) a breach of any of
Gilead's representations and warranties or covenants pursuant to Article 11
(including without limitation any conflict between Gilead's obligations and
activities under this Agreement and the IOCB/Rega. License); or (ii) the
development, use, sale, offer for sale or importation of Licensed Products by
Gilead or its Affiliates and licensees in the Gilead Territory. Gilead's
obligation to Indemnify the GSK Indemnitees pursuant to this Section 12.1 shall
not apply to the extent that any such Losses (A) arise from the negligence or
intentional misconduct of any GSK

47

--------------------------------------------------------------------------------

Indemnitee (; (B) arise from any breach by GSK of this Agreement; or (C) are
Losses for which GSK is obligated to Indemnify the Gilead Indemnitees pursuant
to Section 12.2. Notwithstanding any other term of this Section 12.1, Gilead
hereby confirms that it shall remain liable to Indemnify GSK in accordance this
Section 12.1 in relation to any [ * ].

        12.2    Indemnification by GSK.    GSK hereby agrees to Indemnify Gilead
and its Affiliates, agents, directors, officers and employees (the "Gilead
Indemnitees") from and against any and all Losses resulting from Third Party
Claims arising directly or indirectly out of (i) a breach of any of GSK's
representations and warranties or covenants pursuant to Article 11; [ * ];
(ii) the development, manufacture, storage, handling, use, sale, offer for sale
or importation of Licensed Products by GSK or its Affiliates, Permitted
Sublicensees or Distributors in the GSK Territory; or (iii) GSK's (or its
Affiliates', Distributors' and Permitted Sublicensees') use of the Gilead
Product Marks. GSK's obligation to Indemnify the Gilead Indemnitees pursuant to
the foregoing sentence shall not apply to the extent that any such Losses
(A) arise from the negligence or intentional misconduct of any Gilead
Indemnitee; (B) arise from any breach by Gilead of this Agreement; or (C) are
Losses for which Gilead is obligated to Indemnify the GSK Indemnitees pursuant
to Section 12.1. Notwithstanding any other term of this Section 12.2, GSK hereby
confirms that it shall remain liable to Indemnify Gilead in accordance this
article 12.2 in relation to any [ * ].

        12.3    Procedure.    To be eligible to be Indemnified hereunder, the
indemnified Party shall provide the indemnifying Party with prompt notice of the
claim giving rise to the indemnification obligation pursuant to this Article 12
and the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such claim; provided, however, that the
indemnifying Party shall not enter into any settlement for damages other than
monetary damages without the indemnified Party's written consent, such consent
not to be unreasonably withheld or delayed. The indemnified Party shall have the
right to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit that has been assumed by the indemnifying Party. If
the Parties cannot agree as to the application of Sections 12.1 and 12.2 to any
particular Third Party Claim, the Parties may conduct separate defenses of such
Third Party Claim. Each Party reserves the right to claim indemnity from the
other in accordance with Sections 12.1 and 12.2 above upon resolution of the
underlying claim, notwithstanding the provisions of this Section 12.3 requiring
the indemnified Party to tender to the indemnifying Party the exclusive ability
to defend such claim or suit.

        12.4    Insurance.    Each Party shall procure and maintain insurance,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated at all times during which any Licensed Product is
being clinically tested with human subjects or commercially distributed or sold.
It is understood that such insurance shall not be construed to create a limit of
either Party's liability with respect to its indemnification obligations under
this Article 12. Each Party shall provide the other with written evidence of
such insurance upon request. Each Party shall provide the other with written
notice at least [ * ] prior to the cancellation, non-renewal or material change
in such insurance or self-insurance which materially adversely affects the
rights of the other Party hereunder.

        12.5    Limitation of Liability.    EXCEPT TO THE EXTENT SUCH PARTY MAY
BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 12, NEITHER PARTY
NOR ITS RESPECTIVE AFFILIATES AND PERMITTED SUBLICENSEES SHALL BE LIABLE FOR
SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE.

48

--------------------------------------------------------------------------------



ARTICLE 13

RECORDS; AUDITS; PUBLICATIONS


        13.1    Records; Audits.    Each Party shall keep or cause to be kept
such records as are required to determine, in a manner consistent with generally
accepted accounting principles in the United States, the sums or credits due
under this Agreement, including, but not limited to transfer prices under the
Clinical Supply Agreement and the Commercial Supply Agreement, Net Sales and
Other Sales. At the request (and expense) of either Party, the other Party and
its Affiliates and licensees and sublicensees shall permit an independent
certified public accountant appointed by such Party and reasonably acceptable to
the other Party, accompanied by representatives of the financial department of
the audited Party at reasonable times, upon reasonable notice and no more
frequently than once per calendar year, to examine only those records as may be
necessary to determine, with respect to any calendar year ending not more than
[ * ] prior to such Party's request, the correctness or completeness of any
report or payment made under this Agreement. The auditor's reports of any such
examination shall be (i) limited to information relating to the Licensed
Products, (ii) made available to both Parties, and (iii) subject to Article 14.
The Party requesting the audit shall bear the full cost of the performance of
any such audit, unless such audit discloses an underpayment of more than [ * ]
from the amount of the original report, royalty or payment calculation. In such
case, the Party being audited shall bear the full cost of the performance of
such audit.

        13.2    Publications.    [ * ] shall not publish or present the results
of studies carried out under this Agreement without the opportunity for prior
review by [ * ] the opportunity to review any proposed abstracts, manuscripts or
presentations (including verbal presentations) which relate to any Licensed
Product at least [ * ] prior to their intended submission for publication. [ * ]
agrees, upon request, not to submit any such abstract or manuscript for
publication, or to make such presentation, until [ * ] is given a reasonable
period of time to secure patent protection for any material in such publication
or presentation which it believes to be patentable. [ * ] understands that a
reasonable commercial strategy may require delay of publication or presentation
of information or filing of patent applications. [ * ] shall discuss such delays
of publication or presentation if so requested by [ * ]. The Marketing Committee
shall review such requests and facilitate further discussions between the
Parties. [ * ] shall not have the right to publish or present [ * ] Confidential
Information. Nothing contained in this Section 13.2 shall prohibit the inclusion
of information necessary to file a patent application with a government
authority, provided that [ * ] is given a reasonable opportunity to review the
information to be included prior to submission of such patent application. [ * ]
shall [ * ] by [ * ] to [ * ] regarding Licensed Products at [ * ] and any of
[ * ] for Licensed Products for Licensed Indications.


ARTICLE 14

CONFIDENTIALITY


        14.1    Treatment of Confidential Information.    The Parties agree that
during the Term, and for a period of [ * ] after this Agreement expires or
terminates, a Party receiving Confidential Information of the other Party shall
(i) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary industrial information of similar kind and
value (but at a minimum each Party shall use commercially reasonable efforts to
maintain Confidential Information in confidence); (ii) not disclose such
Confidential Information to any Third Party without prior written consent of the
disclosing Party, except for disclosures made in confidence to any Third Party
pursuant to a plan approved by the Joint Committee or to its licensees or
sublicensees who agree to be bound by obligations of non-disclosure and non-use
at least as stringent as those contained in this Article 14; and (iii) not use
such Confidential Information for any purpose except those purposes permitted by
this Agreement.

49

--------------------------------------------------------------------------------

        14.2    Authorized Disclosure.    Notwithstanding any other provision of
this Agreement, each Party may disclose Confidential Information of the other
Party:

        (a)  to the extent and to the persons and entities required by an
applicable governmental law, rule, regulation or order; provided, however, that
the Party required to disclose Confidential Information shall first have given
prompt notice to the other Party hereto to enable it to seek any available
exemptions from or limitations on such disclosure requirement and shall
reasonably cooperate in such efforts by the other Party;

        (b)  to the extent and to the persons and entities required by rules of
the National Association of Securities Dealers;

        (c)  as necessary to file or prosecute patent applications, prosecute or
defend litigation or otherwise establish rights or enforce obligations under
this Agreement, but only to the extent that any such disclosure is necessary;
and

        (d)  as required by the IOCB/Rega License.

        14.3    Publicity; Terms of Agreement.    

        (a)  The Parties agree that the material terms of this Agreement are
included within the Confidential Information of both Parties, subject to the
special authorized disclosure provisions set forth below in this Section 14.3.
The Parties have agreed to make a joint public announcement of the execution of
this Agreement substantially in the form of the press release attached as
Exhibit F upon or after execution of this Agreement.

        (b)  After release of such press release, if either Party desires to
make a public announcement concerning the material terms of this Agreement, such
Party shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld. A
Party commenting on such a proposed press release shall provide its comments, if
any, within [ * ] after receiving the press release for review. Gilead shall
have the right to make a press release announcing the achievement of each
milestone under this Agreement as it is achieved, and the achievements of
Regulatory Approvals in the GSK Territory as they occur, subject only to the
review procedure set forth in the preceding sentence. In relation to GSK's
review of such an announcement, GSK may make specific, reasonable comments on
such proposed press release within the prescribed time for commentary, but shall
not withhold its consent to disclosure of the information that the relevant
milestone has been achieved and triggered a payment hereunder. Neither Party
shall be required to seek the permission of the other Party to repeat any
information as to the terms of this Agreement that have already been publicly
disclosed by such Party in accordance with this Section 14.3 or by the other
Party. Either Party may disclose the terms of this Agreement to potential
investors who are bound in writing by obligations of non-disclosure and non-use
of the terms of this Agreement at least as stringent as those contained in this
Article 14.

        (c)  The Parties acknowledge that Gilead may be obligated to file a copy
of this Agreement with the U.S. Securities and Exchange Commission (the "SEC").
Gilead shall be entitled to make such a required filing, provided that it
requests confidential treatment of at least the commercial terms and sensitive
technical terms hereof to the extent such confidential treatment is reasonably
available to Gilead. In the event of any such filing, Gilead will provide GSK
with a copy of the Agreement marked to show provisions for which Gilead intends
to seek confidential treatment and shall reasonably consider and incorporate
GSK's comments thereon to the extent consistent with the legal requirements
governing redaction of information from material agreements that must be
publicly filed. GSK recognizes that United States laws and SEC policies and
regulations to which Gilead is subject may require Gilead to publicly disclose
certain terms of this Agreement that

50

--------------------------------------------------------------------------------




neither of the Parties wishes to disclose, and that Gilead is entitled hereunder
to make such required disclosures.


ARTICLE 15

TERM AND TERMINATION


        15.1    Term.    This Agreement shall become effective on the Effective
Date and shall remain in effect, unless earlier terminated pursuant to this
Article 15, with respect to each Licensed Product in each country within the GSK
Territory until the expiration of the last Royalty Term relating to sales of
such Licensed Product as provided in Article 9 in such country, and in its
entirety upon the expiration of the last-to-expire Royalty Term for any Licensed
product hereunder. Upon expiration of the Royalty Term for a particular Licensed
Product in a particular country of the GSK Territory,

        (a)  GSK's license pursuant to Section 7.6(b) shall automatically become
perpetual and shall be fully paid;

        (b)  GSK's non-exclusive license under the Gilead Know-How pursuant to
Section 7.3 shall automatically become perpetual upon GSK's notice to Gilead
that GSK elects to benefit from such perpetual license; and

        (c)  Gilead's licenses pursuant to Sections 7.2 and 7.4 shall
automatically become perpetual and non-exclusive upon Gilead's notice to GSK
that Gilead elects to benefit from such perpetual license.

If GSK notifies Gilead pursuant to subsection (b) that GSK [ * ] from the
license therein described, or Gilead notifies GSK pursuant to subsection
(c) that Gilead [ * ] from the licenses therein described, then the Parties
shall [ * ] under the relevant body of intellectual property, based upon the
[ * ] upon the expiration of such Royalty Term or this Agreement, as applicable,
promptly after the date of such a notice from one of the Parties. If the Parties
are unable to reach agreement as to such [ * ] after the date of such notice,
then either Party may refer the matter for resolution pursuant to Sections 16.1
and 16.2. [ * ], GSK shall not owe Gilead any royalty in respect of sales of a
given Licensed Product in a given country in which the Royalty Term therefor has
expired.

        15.2    Elective Termination.    GSK shall have, at any time, the right
to terminate this Agreement at will in its entirety upon twelve (12) months
written notice to Gilead. If GSK terminates this Agreement pursuant to this
Section 15.2, GSK shall provide Gilead with all reasonable assistance during the
twelve (12) month notice period to effect the transfer of all regulatory
activities, regulatory filings and Regulatory Approvals in the GSK Territory for
Licensed Product(s), including without limitation the other transition
activities set forth in Section 15.4, all as further set forth in such Section.
GSK shall not, during such twelve (12) month notice period, take any action that
could adversely affect or impair the further development and Commercialization
of Licensed Products. The Joint Committee shall coordinate the wind-down of
GSK's efforts under this Section 15.2.

        15.3    Termination for Breach.    

        (a)    Notice.    If either Party believes that the other is in material
breach of this Agreement with respect to one or more Licensed Products, then the
Party holding such belief (the "Non-breaching Party") may deliver notice of such
breach to the other Party (the "Notified Party"). The Notified Party shall have
[ * ] to cure such breach to the extent involving non-payment of amounts due
hereunder, and [ * ] to either cure such breach for all other material breaches,
or, if cure of such breach other than non-payment cannot reasonably be effected
within such [ * ] period, to deliver to the Non-breaching Party a plan
reasonably calculated to cure such breach within a timeframe that is reasonably
prompt in light of the circumstances then prevailing. Following delivery of such
a plan, the notified Party shall devote Diligent Efforts to carry out the plan
and cure the breach. This Section 15.3(a) shall not apply to any failure by GSK
under Article 6, for which an alternative cure period is provided in
Section 6.4.

51

--------------------------------------------------------------------------------



        (b)    Failure to Cure.    If the Notified Party fails to cure a
material breach of this Agreement as provided for in Section 15.3(a) or
Section 6.4, the Non-breaching Party may terminate this Agreement either in its
entirety or with respect to one or more Licensed Products upon written notice to
the Notified Party; [ * ]. If Gilead elects to terminate this Agreement with
respect to a [ * ], then such country shall not longer be included in the GSK
Territory, the licenses granted GSK hereunder shall terminate with respect to
such country, and the provisions of Section 15.6, which regard transitional
matters, shall apply with respect to such country.

        (c)    Disputes.    If a Party gives notice of termination under this
Section 15.3 and the other Party disputes whether such termination is proper
under this Section 15.3, then the issue of whether this Agreement may properly
be terminated upon expiration of the notice period (unless such breach is cured
as provided in Section 15.3(a)) shall be resolved in accordance with Article 16.
If as a result of such dispute resolution process it is determined that the
notice of termination was proper, then such termination shall be deemed to have
been effective [ * ] following the date of the notice of termination. If as a
result of such dispute resolution process it is determined that the notice of
termination was improper, then no termination shall have occurred and this
Agreement shall remain in effect.

        15.4    Fee upon Certain Terminations.    If, prior to the later of
(i) the [ * ] anniversary of the Effective Date and (ii) the date by which [ * ]

        (a)  GSK notifies Gilead in writing that GSK is terminating this
Agreement pursuant to Section 15.2, unless such notice is provided within [ * ]
after Gilead notifies GSK in writing that Gilead (i) has received formal
notification from the [ * ] Regulatory Authority that the Current Product is not
approvable in the [ * ] (ii) has formally withdrawn its NDA for the Current
Product from consideration by the [ * ] or (iii) has withdrawn the Current
Product from commercial availability [ * ] in such country (promptly after the
occurrence of any of which events Gilead shall notify GSK); or

        (b)  Gilead notifies GSK that it intends to terminate this Agreement in
its entirety pursuant to Section 15.3 for GSK's breach of its diligence
obligations, and [ * ], and this Agreement ultimately terminates as a result of
such notice,

then GSK shall pay to Gilead an [ * ] equal to the [ * ] for which the [ * ] had
not been [ * ] (without [ * ] in respect of [ * ].

        15.5    Termination for Bankruptcy/Insolvency.    

        (a)  Either Party may terminate this Agreement (i) if, at any time, the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of Party or of its assets, or (ii) if the other Party proposes a written
agreement of composition or extension of its debts, or (iii) if the other Party
is served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition is not dismissed within sixty (60) days after the
filing thereof, or (iv) if the other Party proposes or is a party to any
dissolution or liquidation, or (v) if the other Party makes an assignment for
the benefit of creditors.

        (b)  Notwithstanding the bankruptcy of Gilead, or the impairment of
performance by Gilead of its obligations under this Agreement as a result of
bankruptcy or insolvency of Gilead, GSK shall be [ * ], subject to Gilead's
rights to terminate this Agreement for reasons other than bankruptcy or
insolvency as expressly provided in this Agreement.

        (c)  All rights granted under or pursuant to this Agreement by Gilead to
GSK are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
the U.S. Bankruptcy Code, licenses

52

--------------------------------------------------------------------------------




of rights to "intellectual property" as defined under Section 101(52) of the
U.S. Bankruptcy Code. The Parties agree that GSK, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code, subject to performance by GSK of its
pre-existing obligations under this Agreement. The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against Gilead
under the U.S. Bankruptcy Code, GSK shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and the same, if not already in its
possession, shall be promptly delivered to GSK (i) upon any such commencement of
a bankruptcy proceeding upon written request therefor by GSK, unless Gilead
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under (i) above, upon the rejection of this Agreement by
or on behalf of Gilead upon written request therefor by GSK; provided, however,
that upon Gilead's (or its successor's) written notification to GSK that it is
again willing and able to perform all of its obligations under this Agreement,
GSK shall promptly return all such tangible materials to Gilead, but only to the
extent that GSK does not require continued access to such materials to enable
GSK to perform its obligations under this Agreement.

        15.6    Gilead Rights upon Certain Terminations of the Agreement or as
to Certain Licensed Products.    If Gilead terminates this Agreement pursuant to
Section 15.3 for GSK's material breach of this Agreement, in whole or in part,
or GSK terminates this Agreement pursuant to Section 15.2, then:

        (a)    Reverted Products.    All Licensed Products shall thereafter be
deemed to be "Reverted Products" in the country or countries as to which this
Agreement terminates.

        (b)    Trademark License.    GSK hereby grants to Gilead a [ * ], to use
the GSK Product Marks in connection with the [ * ] (collectively "Permitted
Uses"). Promptly after the applicable termination of this Agreement, GSK shall
immediately discontinue all use of the Gilead Marks, and the Gilead Product
Marks in such country or countries. GSK shall execute any documents required to
assign its interest in the GSK Product Marks, Gilead Product Marks, Gilead
Marks, and any goodwill that GSK has acquired or developed in any of the
foregoing, to Gilead in the relevant country or countries.

        (c)    Regulatory Filings.    To the extent permitted by law, GSK shall
transfer to Gilead all INDs, Marketing Authorization Applications, Regulatory
Approvals, Administrative Protections, Class I Certifications and Class II
Certifications for Reverted Products that GSK holds as of the time of such
termination in the relevant country or countries. In the event of such a
termination, GSK shall take all actions reasonably necessary to effect such
transfer of such INDs, Marketing Authorization Applications, Regulatory
Approvals, Administrative Protections, Class I Certifications and Class II
Certifications for Reverted Products to Gilead.

        (d)    Technology Licenses.    The licenses granted by Gilead to GSK
under Article 7 shall terminate with respect to Reverted Products in the
relevant country or countries. GSK shall, [ * ] in the relevant country or
countries.

        (e)    No Further Representations.    GSK shall discontinue making any
representation regarding its status as a licensee of or distributor for Gilead
in the GSK Territory or Major GSK Country, as applicable, for all Reverted
Products, and shall cease conducting any activities with respect to the
marketing, promotion, sale or distribution of the Reverted Product in the GSK
Territory, or Major GSK Country, as applicable.

        (f)    Transition Assistance.    GSK shall also provide such assistance,
[ * ], as may be reasonably necessary to transfer and/or transition over a
reasonable period of time to Gilead [ * ] in the GSK Territory or Major GSK
Country, as applicable, to the extent [ * ], including without limitation
[ * ]in the GSK Territory or Major GSK Country, as applicable. To the extent
that any [ * ] for the

53

--------------------------------------------------------------------------------




GSK Territory or Major GSK Country, as applicable, is [ * ], then GSK shall
reasonably cooperate with Gilead to [ * ] to Gilead. In addition, to the extent
that GSK or a GSK Affiliate is then manufacturing Licensed Products for the GSK
Territory or Major GSK Country, as applicable, GSK shall continue to manufacture
Licensed Products for Gilead's use in the GSK Territory or Major GSK Country, as
applicable, for [ * ], as applicable, in addition to that which it had in place
for its use outside the GSK Territory. Such period shall be no less than [ * ]
unless otherwise requested by Gilead.

        (g)    Remaining Inventories.    If this Agreement is terminated in a
country or countries, Gilead shall have the right to purchase from GSK all of
the inventory of Licensed Product held by GSK as of the effective date of such
termination in such country or countries at a price [ * ] such inventory. Gilead
shall notify GSK within [ * ] after notice pursuant to the applicable Section by
a Party of such a termination whether Gilead elects to exercise such right. If
Gilead does not exercise such right, then GSK shall [ * ] after the effective
date of such termination.

        15.7    GSK Rights upon Certain Terminations.    If GSK terminates this
Agreement pursuant to Section 15.3, then the licenses granted to it in Article 7
with respect to one or more Licensed Products (each, a "Surviving Product")
shall survive such termination until the term of this Agreement would otherwise
expire under Section 15.1. After any such termination, GSK shall have no further
obligations under this Agreement with respect to any such Surviving Product
other than the payment of royalties pursuant to Section 9.3 and provisions
related to the payment of such royalties, which shall continue in effect for as
long as GSK is required to pay such royalties as required by Section 9.3 (the
"Surviving Product Term"), together with any other obligations that survive
termination of this Agreement as provided in Section 15.6. In addition, each
Party's indemnification obligations with respect to GSK's Commercialization of
such Licensed Product(s) under Article 12 shall survive for the Surviving
Product Term.

        15.8    Survival.    The following provisions shall survive any
expiration or termination of this Agreement for the period of time specified:
Articles 12, 14, 15, 16 and 17 and Sections 4.5 and 4.8 (each solely as applied
to quantities of Licensed Product sold during the Term); 7.2 and 7.4 (as applied
to GSK Patents and GSK Know-How existing during the Term, but solely to the
extent and on the terms set forth in Section 15.1 in the case of a survival
after expiration of the Term in accordance with such Section); 7.11; 10.1;
10.2(c); 10.2(d); 10.5, 10.6 and 10.9 (but solely with respect to infringement
alleged to have occurred during the Term); and 13.1. In the case of any of the
foregoing and any other Section that by their terms explicitly survive beyond
the Term, each such Section shall survive beyond the Term only for the length of
time specified in such Section. The foregoing provisions that survive in the
event of any expiration or termination of this Agreement shall survive in
addition to those that survive any termination under Section 15.4 or 15.5, as
specifically provided in such Sections. Termination of this Agreement shall not
relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement. The remedies provided in this Article 15 are not
exclusive of any other remedies a Party may have in law or equity.


ARTICLE 16

DISPUTE RESOLUTION


        16.1    Disputes.    The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement which
relate to either Party's rights and/or obligations hereunder. It is the
objective of the Parties to establish procedures to facilitate the resolution of
disputes arising under this Agreement in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in

54

--------------------------------------------------------------------------------

this Section 16.1 if and when a dispute arises under this Agreement. Subject to
Section 16.4, all disputes arising under this Agreement shall be discussed first
by the Joint Committee. If the Joint Committee is unable to resolve any dispute
within [ * ] after such dispute is submitted to it, either Party may, by written
notice to the other Party, have such dispute referred to a senior executive
officer for each Party for attempted resolution by good faith negotiations
within [ * ]after such notice is received. (Subject to Section 16.4 each Party
shall designate its own senior executive officer for such negotiations.) If the
senior executive officers designated by the Parties are not able to resolve such
dispute within such [ * ] period, either Party may at any time thereafter pursue
any legal or equitable remedy available to it.

        16.2    Governing Law; Judicial Resolution.    Resolution of all
disputes arising out of or related to this Agreement or the performance,
enforcement, breach or termination of this Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
[ * ] without regard to its conflicts of law rules. Any dispute arising under
this Agreement shall be submitted to a state or federal court of competent
jurisdiction within the [ * ] except as otherwise expressly provided in this
Agreement. Each Party hereby waives any defenses it may have to the personal
jurisdiction and venue of such courts including without limitation the defense
of forum non conveniens.

        16.3    Patent and Trademark Dispute Resolution.    Any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any patent rights covering the manufacture, use or sale of any
Licensed Product or of any trademark rights relating to any Licensed Product
shall be submitted to a court of competent jurisdiction in the territory in
which such patent or trademark rights were granted or arose. Without limitation,
the Parties agree that a material breach of any obligations in Section 7.6(c) of
this Agreement is likely to cause irreparable harm to Gilead, for which damages
would not be an adequate remedy. Therefore, in addition to its rights and
remedies otherwise available at law, including, without limitation, the recovery
of damages for breach of this Agreement, upon an adequate showing of material
breach of such Section, and without further proof of irreparable harm other than
this acknowledgement, Gilead shall be entitled to (a) immediate equitable
relief, specifically including, but not limited to, both interim and permanent
restraining orders and injunctions, and (b) such other and further equitable
relief as the court may deem proper under the circumstances.

        16.4    Industry Expert Resolution of Certain Disputes.    

        (a)    Referable Issues.    The following issues shall be submitted for
resolution and finally determined under this Section 16.4 rather than under
Section 16.2: [ * ] (each such issue or matter, a "Referable Issue"). Only
Referable Issues, and no other issues or disputes arising under this Agreement,
shall be resolved as set forth in this Section 16.4.

        (b)    Finality of Decision.    The resolutions of Referable Issues made
pursuant to this Section 16.4 shall be final resolutions and shall not be
subsequently reviewable or justiciable in a court of law.

        (c)    Industry Expert Resolutions.    Within [ * ] after a Party refers
a Referable Issue for Industry Expert resolution, each Party shall [ * ] with
either Party or with either Party's Affiliates, sublicensees or business
partners, and (iii) that does not have any direct or indirect interest of any
kind in the resolution of the issue to be submitted for Industry Expert
resolution (a person having such characteristics, a "Qualified Individual"). If
the Parties are able to agree as to one of the Qualified Individuals proposed by
a Party to resolve the Referable Issue within [ * ] after the date by which the
Parties' notices to identify Qualified Individuals are due pursuant to the
foregoing sentence, then that person shall be the "Industry Expert." If the
Parties are unable to agree as to such a person within such [ * ] period, then
within [ * ] after expiration of such [ * ] period, the [ * ] Qualified
Individuals chosen by the Parties shall select another Qualified Individual
before whom such Referable Issue shall be resolved, and that person shall be the
"Industry Expert." Each Party shall submit written materials to the other Party
and to the Industry Expert relating to the

55

--------------------------------------------------------------------------------




matters in issue within [ * ] after the selection of the Industry Expert
(whether by agreement of the Parties, or by the Qualified Individuals designated
by them). Each Party shall then have [ * ] to submit a written rebuttal to the
other Party's materials to such other Party and to the Industry Expert. The
Industry Expert shall have the [ * ]; provided that the Industry Expert and the
Parties shall not engage in any ex parte communications, and the Industry Expert
shall be bound by confidentiality to the Parties. Each Party shall cooperate
with the Industry Expert and facilitate her or his efforts. In accordance with
Section 16.4(b)(ii), the Industry Expert's determination of any Referable Issue
before him or her shall be dispositive as to such Referable Issue, and such
determination shall be given retroactive effect.

        (d)    Interim Performance; Costs.    Until the determination of a
Referable Issue is delivered to the Parties pursuant to Section 16.4(c), the
Parties shall continue to perform their obligations under this Agreement in good
faith and make any applicable payments accordingly. The Parties shall bear all
expenses incurred pursuant to this Section 16.4 equally.


ARTICLE 17

MISCELLANEOUS


        17.1    Entire Agreement; Amendment.    This Agreement, including the
Exhibits hereto and together with the Other Clinical Trial Agreements, sets
forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes and terminates all prior agreements and understandings between the
Parties with respect to the subject matter hereof, including without limitation
the Confidential Disclosure Agreement between Affiliates of the Parties dated
October 26, 2000 and the Secrecy Undertaking between Affiliates of the Parties
dated April 30, 1998. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

        17.2    Force Majeure.    Both Parties shall be excused from the
performance of their obligations under this Agreement to the extent that such
performance is prevented by a force majeure event and the nonperforming Party
promptly provides notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting force majeure continues and
the nonperforming Party uses reasonable efforts to remove the condition. For
purposes of this Agreement, force majeure shall include conditions beyond the
reasonable control of the Parties, including without limitation, an act of God
or terrorism, voluntary or involuntary compliance with any regulation, law or
order of any government, war, civil commotion, labor strike or lock-out,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm or like
catastrophe; provided, however, the payment of invoices due and owing hereunder
shall not be delayed by the payor because of a force majeure affecting the
payor.

        17.3    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing, shall specifically refer to this Agreement
and shall be deemed to have been sufficiently given for all purposes if mailed
by first class certified or registered mail, postage prepaid, express delivery

56

--------------------------------------------------------------------------------


service or personally delivered, or if sent by facsimile, electronic
transmission confirmed. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

    For Gilead:   Gilead World Markets, Limited
Queensgate House
South Church Street
P.O. Box 1234GT
Grand Cayman
Cayman Islands
Attn: Gregg H. Alton, Director
Fax: (650) 522-5537
 
 
With Copies to:
 
Gilead Sciences, Inc.
333 Lakeside Drive,
Foster City, CA 94404
Attn: Senior Vice President and Chief Financial Officer
Fax: (650) 522-5488
cc: Vice President and General Counsel
Fax: (650) 522-5537
 
 
 
 
and
 
 
 
 
Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Fax: (650) 849-7400
Attention: Judith A. Hasko, Esq.
 
 
For GSK:
 
GlaxoSmithKline
980 Great West Road
Brentford
Middlesex
TW8 9GS
Attn: Peter Bains, Senior Vice President Legal Operations International
Fax: +44(0)20 8047 4719
 
 
With a Copy to:
 
GlaxoSmithKline
980 Great West Road
Brentford
Middlesex
TW8 9GS
Attn: Rodney Whittaker, Senior Vice President Legal Operations International
Fax: +44(0)20 8047 4719

        17.4    Maintenance of Records.    Each Party shall keep and maintain
all records required by law or regulation with respect to Licensed Products
supplied to GSK or sold by GSK or its Affiliates or Permitted Sublicensees
hereunder and shall make copies of such records available to the other Party
upon request.

        17.5    No Strict Construction.    This Agreement has been prepared
jointly and shall not be strictly construed against either Party.

57

--------------------------------------------------------------------------------


        17.6    Assignment.    Neither Party may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may make such an assignment without
the other Party's consent to Affiliates or to a successor to substantially all
of the business of such Party in the field to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction. Any
permitted successor or assignee of rights and/or obligations hereunder shall, in
a writing to the other Party, expressly assume performance of such rights and/or
obligations. The Gilead Technology and the GSK Technology shall exclude any
intellectual property held or developed by a permitted successor of the relevant
Party not in connection with Licensed Products. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 17.6 shall
be null, void and of no legal effect.

        17.7    Performance by Affiliates.    Each of Gilead and GSK acknowledge
that their obligations under this Agreement may be performed by Affiliates of
Gilead and GSK, respectively. Obligations of the Party for which one of its
Affiliates is performing hereunder shall be deemed to extend to such performing
Affiliate. Each of Gilead and GSK guarantee performance of this Agreement by its
Affiliates. Wherever in this Agreement the Parties delegate responsibility to
Affiliates or local operating entities, the Parties agree that such entities
shall not make decisions inconsistent with this Agreement, amend the terms of
this Agreement or act contrary to its terms in any way. Each Party shall provide
to the other Party a written guarantee by the providing Party's ultimate parent
company, and/or, to the extent requested by the other Party, the providing
Party's United States Affiliates, of the providing Party's performance
hereunder, in a form reasonably acceptable to such other Party. To such end,
Gilead Sciences Inc. (a Delaware corporation) is executing this Agreement as
guarantor of the performance hereunder of Gilead and its Affiliates.

        17.8    Further Actions.    Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

        17.9    Severability.    If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

        17.10    Headings.    The headings for each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

        17.11    No Waiver.    Any delay in enforcing a Party's rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party's rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

        17.12    Counterparts.    This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

58

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement in
duplicate originals by their duly authorized officers as of the Effective Date.

GILEAD WORLD MARKETS, LIMITED   GLAXO GROUP LIMITED
/s/ Gregg H. Alton

--------------------------------------------------------------------------------

By: Gregg H. Alton
 
/s/ James Stephen Crookes

--------------------------------------------------------------------------------

By: James Stephen Crookes, by power of attorney
Title: Director
 
Title: Commercial Development Director,
Pharmaceuticals International
Date: April 26, 2002
 
Date: April 26, 2002
GILEAD SCIENCES, INC., A DELAWARE CORPORATION LOCATED AT 333 LAKESIDE DRIVE,
FOSTER CITY, CA 94404, AS GUARANTOR OF THE PERFORMANCE HEREUNDER OF GILEAD WORLD
MARKETS, LIMITED, AND ITS AFFILIATES.
 
 
/s/ John C. Martin

--------------------------------------------------------------------------------

By: John C. Martin
 
 
Title: President and Chief Executive Officer
 
 
Date: April 26, 2002
 
 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

59

--------------------------------------------------------------------------------

List of Exhibits

Exhibit A:   Current Gilead Clinical Trials
Exhibit B:
 
Gilead Names and Logo; Potential Gilead Product Mark
Exhibit C:
 
Countries of the Gilead Territory
Exhibit D:
 
Other Clinical Trial Agreements
Exhibit E:
 
Safety Data Exchange Protocol
Exhibit F:
 
Press Release
Exhibit G:
 
Committee Membership

--------------------------------------------------------------------------------




EXHIBIT A

CURRENT GILEAD TRIALS


Clinical Trial Reference Number


--------------------------------------------------------------------------------

  Countries of GSK Territory
Containing a Site of the Clinical Trial


--------------------------------------------------------------------------------

[ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]  
[ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ]
[ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ]

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-1

--------------------------------------------------------------------------------




EXHIBIT B

GILEAD NAMES AND LOGO; POTENTIAL GILEAD PRODUCT MARK


GILEAD NAMES AND LOGO:

GILEAD SCIENCES

GILEAD
  

GRAPHIC [g774028.jpg]

GRAPHIC [g425203.jpg]

POTENTIAL GILEAD PRODUCT MARKS:

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

B-1

--------------------------------------------------------------------------------





EXHIBIT C

COUNTRIES OF THE GILEAD TERRITORY


United States of America   Russia Canada   San Marino Albania   Slovakia Andorra
  Slovenia Austria   Spain Australia   Sweden Belarus   Switzerland Belgium  
Turkey Bosnia and Herzegovina   Ukraine Bulgaria   United Kingdom Croatia  
Vatican City Cyprus   Yugoslavia (Serbia and Montenegro) Czech Republic    
Denmark     Estonia     Finland     France     Georgia     Germany     Greece  
  Hungary     Iceland     Ireland     Italy     Latvia     Liechtenstein    
Lithuania     Luxembourg     Macedonia     Malta     Moldova     Monaco    
Netherlands     Norway     New Zealand     Poland     Portugal     Romania    

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

C-1

--------------------------------------------------------------------------------




EXHIBIT D

OTHER CLINICAL TRIAL AGREEMENTS


1.[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-1

--------------------------------------------------------------------------------





EXHIBIT E

SAFETY DATA EXCHANGE PROTOCOL

Safety monitoring of adefovir dipivoxil
between
Global Clinical Safety & Pharmacovigilance, GlaxoSmithKline
And
Global Drug Safety, Gilead Sciences


This Safety Data Exchange Protocol is agreed by Glaxo Group Limited and Gilead
World Markets, Limited in connection with the Licensing Agreement between them
dated as of April 2002 ("Licensing Agreement") and will govern safety data
exchange for adefovir dipivoxil by them or by their Affiliates. "Gilead" shall
refer to Gilead World Markets, Limited or its Affiliates performing safety data
exchange under this Protocol; "GlaxoSmithKline" shall refer to Glaxo Group
Limited or its Affiliates performing safety data exchange under this Protocol.
Capitalized terms used but not otherwise defined herein shall have the meanings
given such terms in the Licensing Agreement to the extent defined therein.

1.    DEFINITIONS (CONSISTENT WITH ICH GUIDELINE E2A)

        a) [ * ]

2.    LANGUAGE AND MEANS OF EXCHANGE

        [ * ]

3.    SAFETY DATABASE

        [ * ]

4.    CORE SAFETY INFORMATION

        [ * ]

5.    EXPEDITED REPORTING

        [ * ]

6.    PERIODIC REPORTING

        [ * ]

7.    REGULATORY ENQUIRIES

        [ * ]

8.    GENERAL MANAGEMENT OF SAFETY

        [ * ]

9.    REVIEW AND REVISIONS

        [ * ]

E-1

--------------------------------------------------------------------------------


10.  TERMINATION OF THE SDE PROTOCOL

        [ * ]

11.  CONTACTS

        [ * ]

        For Gilead

        [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

E-2

--------------------------------------------------------------------------------





EXHIBIT F

PRESS RELEASE


[GILEAD LOGO]        
[Glaxo SmithKline LOGO]
 
 
 
[GILEAD LOGO]     CONTACTS:   Susan Hubbard, Investors
(650) 522-5715 For Immediate Release                 Amy Flood, Media
(650) 522-5643


GILEAD AND GLAXOSMITHKLINE ANNOUNCE INTERNATIONAL LICENSING
AGREEMENT FOR INVESTIGATIONAL CHRONIC HEPATITIS B DRUG
ADEFOVIR DIPIVOXIL


GSK Receives Exclusive Rights in Asia, Latin America and Other Territories

        Foster City, CA, April 29, 2002—Gilead Sciences, Inc. (Nasdaq: GILD) and
GlaxoSmithKline (NYSE: GSK) today announced the signing of a licensing agreement
for the rights to commercialize adefovir dipivoxil, Gilead's investigational
antiviral for the treatment of chronic hepatitis B, in Asia, Latin America and
other territories.

        Under the agreement, Gilead will retain rights to adefovir dipivoxil in
the United States, Canada, Eastern and Western Europe, Australia and New
Zealand. GSK will receive exclusive rights to adefovir dipivoxil solely for the
treatment of hepatitis B in all countries outside of the Gilead territories, the
most significant of which include China, Korea, Japan and Taiwan. In these
markets, GSK plans to develop adefovir dipivoxil for patients with chronic
hepatitis B who are naïve to therapy as well as for those patients who have
developed lamivudine-resistant HBV.

        GSK has agreed to pay Gilead an up-front licensing fee of $10 million,
and Gilead is entitled to receive additional cash payments of up to $30 million
upon achievement of certain milestones. GSK also will pay Gilead an undisclosed
royalty on net sales of adefovir dipivoxil. GSK will have full responsibility
for development and commercialization of adefovir dipivoxil in the covered
territories.

        "GSK will be a strong sales and marketing partner for Gilead, and we are
very pleased to have completed this agreement," said John C. Martin, PhD,
President and Chief Executive Officer of Gilead. "The international GSK team has
made significant headway in building a HBV market and establishing customer
relationships, especially in Asia where chronic hepatitis B is more prevalent
than in any other region of the world. Together, Gilead and GSK can help meet
the urgent unmet medical needs of patients with chronic hepatitis B by rapidly
advancing the development of adefovir dipivoxil in this market."

        Adefovir dipivoxil is in Phase III development by Gilead for the
treatment of chronic hepatitis B. Dosed as one oral 10 mg tablet, once daily,
adefovir dipivoxil belongs to a novel class of drugs called nucleotide
analogues, which are designed to work by blocking HBV DNA polymerase, an enzyme
involved in the replication of HBV in the body.

        Gilead recently filed a New Drug Application (NDA) for adefovir
dipivoxil with the U.S. Food and Drug Administration (FDA) and a Marketing
Authorisation Application (MAA) with the European Medicines Evaluation Agency
(EMEA). Based on the unmet medical needs of patients with chronic hepatitis B,
Gilead has requested a priority, or six month, review in the United States, and
anticipates the European review of its MAA to be completed in 2003. The
applications are supported by data from Phase III studies in hepatitis B "e"
antigen-positive patients, hepatitis B "e" antigen-negative patients

F-1

--------------------------------------------------------------------------------


and chronic hepatitis B patients with lamivudine-resistant HBV. Gilead is
completing Phase I clinical trials for adefovir dipivoxil in China as part of a
clinical trial program to support marketing approval there.

        Data from two pivotal studies and a number of supportive studies of
adefovir dipivoxil in a variety of chronic hepatitis B patient populations were
presented in April at the 37th Annual Meeting of the European Association for
the Study of the Liver (EASL). Presentations included data from studies of
hepatitis B "e" antigen-positive patients, precore mutant (hepatitis B "e"
antigen-negative) patients, those with lamivudine-resistant HBV, patients
post-liver transplantation and patients co-infected with HIV. Since 1999, Gilead
has provided access to adefovir dipivoxil through Study 435 to approximately 400
chronic hepatitis B patients with lamivudine-resistant HBV who are wait listed
for or have received a liver transplant. Adefovir dipivoxil is an
investigational compound and has not yet been determined safe or efficacious in
humans.

        "Adefovir dipivoxil will be a valuable addition to our portfolio," said
Howard Pien, President, Pharmaceuticals International, GlaxoSmithKline. "Our
experience of working with hepatologists over many years, first with vaccines
and more recently with lamivudine confirms that this is a complex disease. We
hope adefovir dipivoxil will offer a valuable new treatment option to physicians
and will help improve the quality and duration of life of millions of hepatitis
B patients across Asia, Latin America and other international areas."

        GSK markets Zeffix in 50 countries worldwide, including China (as
Heptodin), the United States (as Epivir-HBV) and Europe, for the treatment of
chronic hepatitis B. More than 200,000 patients have been treated with Zeffix
since its first launch in November 1998. With total 2001 sales of
US$148 million, Zeffix is currently the only licensed oral antiviral treatment
for chronic hepatitis B worldwide. The GSK vaccine unit also develops Energix-B®
hepatitis B vaccine (Recombinant) and Twinrix® combined hepatitis A (inactivated
virus) and hepatitis B vaccine (genetically derived surface antigen).

Chronic Hepatitis B

        Worldwide, there are approximately 350 million chronic carriers of
hepatitis B, of which approximately one million die each year from complications
of the disease, making chronic hepatitis B the 10th most common cause of death
globally. Complications of chronic hepatitis B include cirrhosis (scarring of
the liver), liver failure and primary liver cancer (hepatocellular carcinoma).
Between one-quarter and one-third of people with chronic hepatitis B are
expected to develop progressive liver disease. Patients infected with the
precore mutant strain of hepatitis B may be predisposed to more severe and
progressive liver injury. Precore mutant hepatitis B infects up to approximately
50 percent of the 350 million chronic hepatitis B carriers worldwide and is most
prevalent in countries of the Mediterranean and Southeast Asia, where between
30-80 percent of chronic hepatitis B patients are estimated to be infected with
this strain.

Early Access Program Initiated

        In March 2002, Gilead announced the initiation of an early access
program in the United States to provide adefovir dipivoxil to chronic hepatitis
B patients with lamivudine-resistant HBV. Similar programs are open in Canada,
Spain and France, the later of which has enrolled more than 320 patients to
date. Additional programs in Australia and other countries in Europe will open
in the coming months as appropriate regulatory approvals are obtained. For more
information regarding the adefovir dipivoxil early access program, or to request
program registration materials, physicians may call 1-800-GILEAD-5 or
1-650-574-3000.

F-2

--------------------------------------------------------------------------------


        GlaxoSmithKline—one of the world's leading research-based pharmaceutical
and healthcare companies—is committed to improving the quality of human life by
enabling people to do more, feel better and live longer.

        Gilead Sciences, Inc. is a biopharmaceutical company that discovers,
develops and commercializes therapeutics to advance the care of patients
suffering from life-threatening diseases worldwide. The company has five
marketed products and focuses its research and clinical programs on
anti-infectives, including antivirals, antifungals and antibacterials.
Headquartered in Foster City, CA, Gilead has operations in the United States,
Europe and Australia.

        Statements contained herein that are not historical fact may be
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934, that are
subject to a variety of risks and uncertainties. There are a number of important
factors that could cause actual results to differ materially from those
projected or suggested in any forward-looking statements made by Gilead or
GlaxoSmithKline and that could affect whether and when Gilead would receive any
milestone payments or royalties under the agreement. These factors include, but
are not limited to: (i) the ability of GlaxoSmithKline to successfully complete
clinical development where required in its licensed territories, including China
and Japan, (ii) the ability of GlaxoSmithKline to obtain required governmental
approvals, and (iii) the ability of GlaxoSmithKline to successfully
commercialize adefovir dipivoxil in its licensed territories. Additional factors
that would cause actual results to differ materially from those projected or
suggested in any forward-looking statements are contained in each company's
filings with the Securities and Exchange Commission, including those factors
discussed under the caption "Risk Factors" for Gilead on Form 10-K for the year
ended December 31, 2001.

# # #

Zeffix, Energix-B and Twinrix are registered trademarks of GlaxoSmithKline.

For additional information, visit either of the companies' web sites at
www.gilead.com or www.gsk.com

F-3

--------------------------------------------------------------------------------



Issued- April xx, 2002, London


..........GLAXOSMITHKLINE AND GILEAD ANNOUNCE INTERNATIONAL LICENSING AGREEMENT
TO COMMERCIALISE ADEFOVIR DIPIVOXIL FOR THE TREATMENT OF CHRONIC HEPATITIS B

GSK Receives Exclusive Rights in Asia, Latin America and Other Territories

        GlaxoSmithKline (NYSE: GSK) and Gilead Sciences, Inc. (Nasdaq: GILD)
today announced the signing of a licensing agreement to commercialise adefovir
dipivoxil, an antiviral treatment for chronic hepatitis B currently in phase 3
development.

        Under the terms of the agreement, GSK will receive exclusive rights to
develop and commercialise adefovir dipivoxil for the treatment of hepatitis B in
markets across Asia, Latin America and other territories, the most significant
of which include China, Korea, Japan and Taiwan. In these markets, GSK plans to
develop adefovir dipivoxil as a treatment for patients with chronic hepatitis B,
including patients who are naïve to therapy as well as those who have developed
lamivudine-resistant HBV. GSK will be responsible for clinical development of
adefovir dipivoxil in the covered territories. Gilead will retain rights to
adefovir dipivoxil in the United States, Canada, Eastern and Western Europe,
Australia and New Zealand. GSK has agreed to pay Gilead an up-front licensing
fee of $10 million, and Gilead will receive additional cash payments of up to
$30 million upon achievement of certain milestones. In addition, GSK will pay to
Gilead a royalty on net sales of adefovir dipivoxil and have full responsibility
for development in its territory

        'Adefovir dipivoxil will be a valuable addition to our portfolio' said
Howard Pien, President, Pharmaceuticals International, GlaxoSmithKline. "Our
experience of working with hepatologists over many years, first with vaccines
and more recently with lamivudine confirms that this is a complex disease. We
hope adefovir dipivoxil will offer a valuable new treatment option to physicians
and will help improve the quality and duration of life of millions of hepatitis
B patients across Asia, Latin America and other international areas."

        "GSK will be a strong sales and marketing partner for Gilead, and we are
very pleased to have completed this agreement," said John C. Martin, PhD,
President and Chief Executive Officer of Gilead. "The international GSK team has
made significant headway in building a HBV market and establishing customer
relationships, especially in Asia where chronic hepatitis B is more prevalent
than in any other region of the world. Together, Gilead and GSK can help meet
the urgent unmet medical needs of patients with chronic hepatitis B by rapidly
advancing the development of adefovir dipivoxil in this market."

        Worldwide, there are approximately 350 million chronic carriers of
hepatitis B, of which approximately one million die each year from complications
of the disease, making chronic hepatitis B the 10th most common cause of death
globally. Complications of chronic hepatitis B include cirrhosis (scarring of
the liver), liver failure and primary liver cancer (hepatocellular carcinoma).
Between one-quarter and one-third of people with chronic hepatitis B are
expected to develop progressive liver disease. Patients infected with the
precore mutant strain (hepatitis B "e" antigen-negative) of hepatitis B may be
predisposed to more severe and progressive liver injury. Precore mutant
hepatitis B infects up to approximately 50 percent of the 350 million chronic
hepatitis B carriers worldwide and is most prevalent in countries of the
Mediterranean and Southeast Asia, where between 30-80 percent of chronic
hepatitis B patients are estimated to be infected with this strain.

        Adefovir dipivoxil is in Phase III development by Gilead for the
treatment of chronic hepatitis B. and was recently submitted for approval in the
USA and Europe. Dosed as one oral 10 mg tablet, once daily, adefovir dipivoxil
belongs to a class of drugs called nucleotide analogues, which are designed to
work by blocking HBV DNA polymerase, an enzyme involved in the replication of
HBV in the body.

F-4

--------------------------------------------------------------------------------


        GlaxoSmithKline—one of the world's leading research-based pharmaceutical
and healthcare companies—is committed to improving the quality of human life by
enabling people to do more, feel better and live longer.

        Gilead Sciences, Inc. is a biopharmaceutical company that discovers,
develops and commercializes therapeutics to advance the care of patients
suffering from life-threatening diseases worldwide. The company has five
marketed products and focuses its research and clinical programs on
anti-infectives, including antivirals, antifungals and antibacterials.
Headquartered in Foster City, CA, Gilead has operations in the United States,
Europe and Australia.

        Statements contained herein that are not historical fact may be
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934, that are
subject to a variety of risks and uncertainties. There are a number of important
factors that could cause actual results to differ materially from those
projected or suggested in any forward-looking statements made by Gilead or
GlaxoSmithKline and that could affect whether and when Gilead would receive any
milestone payments or royalties under the agreement. These factors include, but
are not limited to: (i) the ability of GlaxoSmithKline to successfully complete
clinical development where required in its licensed territories, including China
and Japan, (ii) the ability of GlaxoSmithKline to obtain required governmental
approvals, and (iii) the ability of GlaxoSmithKline to successfully
commercialize adefovir dipivoxil in its licensed territories. Additional factors
that would cause actual results to differ materially from those projected or
suggested in any forward-looking statements are contained in each company's
filings with the Securities and Exchange Commission, including those factors
discussed under the caption "Risk Factors" for GlaxoSmithKline on Annual Report
on Form 10-K/A for the year ended December 31, 2001.

Zeffix, Energix-B and Twinrix are registered trademarks of GlaxoSmithKline.

        For additional information, visit either of the companies' web sites at
www.gilead.com or www.gsk.com

Enquiries:

UK Media enquiries:   Martin Sutton
Alan Chandler   (020) 8047 5502
(020) 8047 5502
US Media enquiries:
 
Nancy Pekarek
Mary Anne Rhyne
 
(215) 751 7709
(919) 483 2319
European Analyst/Investor enquiries:
 
Duncan Learmouth
Anita Kidgell
Philip Thomson
 
(020) 8047 5540
(020) 8047 5542
(020) 8047 5543
US Analyst/ Investor enquiries:
 
Frank Murdolo
Tom Curry
 
(215) 751 7002
(215) 751 5419
Gilead Media enquiries
 
Amy Flood
 
(650) 522-5643
Gilead Investor enquiries
 
Susan Hubbard
 
(650) 522-5715


GSK/Gilead Agreement for Adefovir Dipivoxil—Background

Clinical Development

        Gilead recently filed a New Drug Application (NDA) for adefovir
dipivoxil with the U.S. Food and Drug Administration (FDA) and a Marketing
Authorisation Application (MAA) with the European Medicines Evaluation Agency
(EMEA). Based on the unmet medical needs of patients with chronic hepatitis B,
Gilead has requested a priority, or six month, review in the United States, and
anticipates the European review of its MAA to be completed in 2003. The
applications are supported by data from

F-5

--------------------------------------------------------------------------------


Phase III studies in hepatitis B "e" antigen-positive patients, hepatitis B "e"
antigen-negative patients and chronic hepatitis B patients with
lamivudine-resistant HBV. Gilead is completing Phase I clinical trials for
adefovir dipivoxil in China as part of a clinical trial program to support
marketing approval there.

        Data from two pivotal studies and a number of supportive studies of
adefovir dipivoxil in a variety of chronic hepatitis B patient populations were
presented in April at the 37th Annual Meeting of the European Association for
the Study of the Liver (EASL). Presentations include data from studies of
hepatitis B "e" antigen-positive patients, precore mutant (hepatitis B "e"
antigen-negative) patients, those with lamivudine-resistant HBV, patients
post-liver transplantation and patients co-infected with HIV. Since 1999, Gilead
has provided access to adefovir dipivoxil through Study 435 to approximately 400
chronic hepatitis B patients with lamivudine-resistant HBV who are wait listed
for or have received a liver transplant. Adefovir dipivoxil is an
investigational compound.

GSK and Hepatitis B

        GSK markets Zeffix in 50 countries worldwide, including China (as
Heptodin), the United States (as Epivir-HBV) and Europe, for the treatment of
chronic hepatitis B. More than 200,000 patients have been treated with Zeffix
since its first launch in November 1998. With total 2001 sales of
US$148 million, Zeffix is currently the only licensed oral antiviral treatment
for chronic hepatitis B worldwide. The GSK vaccine unit has also developed and
currently markets Energix-B® hepatitis B vaccine (Recombinant) and Twinrix®
combined hepatitis A (inactivated virus) and hepatitis B vaccine (genetically
derived surface antigen).

Early Access Program Initiated

        In March 2002, Gilead announced the initiation of an early access
program in the United States to provide adefovir dipivoxil to chronic hepatitis
B patients with lamivudine-resistant HBV. Similar programs are open in Canada,
Spain and France, the later of which has enrolled more than 320 patients to
date. Additional programs in Australia and other countries in Europe will open
in the coming months as appropriate regulatory approvals are obtained.

        For more information regarding the adefovir dipivoxil early access
program, or to request program registration materials, physicians may call
1-800-GILEAD-5 or 1-650-574-3000.

        Statements contained herein that are not historical fact may be
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934, that are
subject to a variety of risks and uncertainties. There are a number of important
factors that could cause actual results to differ materially from those
projected or suggested in any forward-looking statements made by Gilead or
GlaxoSmithKline and that could affect whether and when Gilead would receive any
milestone payments or royalties under the agreement. These factors include, but
are not limited to: (i) the ability of GlaxoSmithKline to successfully complete
clinical development where required in its licensed territories, including China
and Japan, (ii) the ability of GlaxoSmithKline to obtain required governmental
approvals, and (iii) the ability of GlaxoSmithKline to successfully
commercialize adefovir dipivoxil in its licensed territories. Additional factors
that would cause actual results to differ materially from those projected or
suggested in any forward-looking statements are contained in each company's
filings with the Securities and Exchange Commission, including those factors
discussed under the caption "Risk Factors" for GlaxoSmithKline on Annual Report
on Form 10-K/A and for Gilead on Form 10-K for the year ended December 31, 2001.


# # #


F-6

--------------------------------------------------------------------------------





EXHIBIT G

COMMITTEE MEMBERS


Joint Committee:    
GSK:
 
[ * ]
 
 
Gilead:
 
[ * ]
 
 
Clinical Development Committee:
 
 
GSK:
 
[ * ]
 
 
Gilead:
 
[ * ]
 
 
Marketing Committee:
 
 
GSK:
 
[ * ]
 
 
Gilead:
 
[ * ]
 
 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

G-1

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.39



LICENSING AGREEMENT BY AND BETWEEN GILEAD WORLD MARKETS, LIMITED AND GLAXO GROUP
LIMITED
Table of Contents

EXHIBIT 10.39



LICENSING AGREEMENT
RECITALS
ARTICLE 1 DEFINITIONS
ARTICLE 2 MANAGEMENT
ARTICLE 3 DEVELOPMENT
ARTICLE 4 REGULATORY
ARTICLE 5 COMMERCIALIZATION
ARTICLE 6 DILIGENCE
ARTICLE 7 LICENSES
ARTICLE 8 MANUFACTURE AND SUPPLY
ARTICLE 9 COMPENSATION
ARTICLE 10 INTELLECTUAL PROPERTY
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
ARTICLE 12 INDEMNIFICATION
ARTICLE 13 RECORDS; AUDITS; PUBLICATIONS
ARTICLE 14 CONFIDENTIALITY
ARTICLE 15 TERM AND TERMINATION
ARTICLE 16 DISPUTE RESOLUTION
ARTICLE 17 MISCELLANEOUS
EXHIBIT A CURRENT GILEAD TRIALS
EXHIBIT B GILEAD NAMES AND LOGO; POTENTIAL GILEAD PRODUCT MARK
EXHIBIT C COUNTRIES OF THE GILEAD TERRITORY
EXHIBIT D OTHER CLINICAL TRIAL AGREEMENTS
EXHIBIT E SAFETY DATA EXCHANGE PROTOCOL Safety monitoring of adefovir dipivoxil
between Global Clinical Safety & Pharmacovigilance, GlaxoSmithKline And Global
Drug Safety, Gilead Sciences
EXHIBIT F PRESS RELEASE
GILEAD AND GLAXOSMITHKLINE ANNOUNCE INTERNATIONAL LICENSING AGREEMENT FOR
INVESTIGATIONAL CHRONIC HEPATITIS B DRUG ADEFOVIR DIPIVOXIL
.......... GLAXOSMITHKLINE AND GILEAD ANNOUNCE INTERNATIONAL LICENSING AGREEMENT
TO COMMERCIALISE ADEFOVIR DIPIVOXIL FOR THE TREATMENT OF CHRONIC HEPATITIS B
# # #
EXHIBIT G COMMITTEE MEMBERS
